 

Exhibit 10.1

 

Execution Version

 

Dated 20 February, 2014

 

Lydall UK Ltd,

 

Lydall, Inc.

 

and

 

Andrew Industries Limited

 

SALE AND PURCHASE AGREEMENT

 

relating to the purchase and sale

 

of each of

 

Andrew Webron Limited,

 

Andrew Webron Filtration Limited,

 

Andrew Industries (Hong Kong) Limited

 

and

 

Southern Felt Company, Inc.

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1 Definitions       Clause 1.01. Definitions 4 Clause
1.02. Other Definitional and Interpretive Provisions 19 Clause 1.03. Currencies
20       SECTION 2 Purchase and Sale       Clause 2.01. Purchase and Sale 20
Clause 2.02. Covenants For Title 20 Clause 2.03. Waiver of Pre-Emption 20 Clause
2.04. Purchase Price; Allocation of Purchase Price 20 Clause 2.05. Closing 21
Clause 2.06. Closing Statement. 21 Clause 2.07. Adjustment of Purchase Price. 22
Clause 2.08. Delivery of Management Accounts 23       SECTION 3 Warranties of
Seller       Clause 3.01. Warranties of Seller 24 Clause 3.02. Disclosure
Schedule References 24       SECTION 4 Warranties of Buyers       Clause 4.01.
Warranties of Buyers 24       SECTION 5 Covenants of Seller and Buyers      
Clause 5.01. Access to Information. 24 Clause 5.02. Protection of Buyers’
Interests. 25 Clause 5.03. Confidentiality 29 Clause 5.04. Press Releases and
Announcements 29 Clause 5.05. Reasonable Commercial Efforts; Further Assurances
29 Clause 5.06. Intercompany Accounts. 30 Clause 5.07. China Intercompany
Indebtedness 31 Clause 5.08. China Cash 32 Clause 5.09. Release of Intercompany
Guarantees. 32 Clause 5.10. Trademarks; Tradenames. 33 Clause 5.11. UK Leases 34
Clause 5.12. Amendment of 401(k) Plan 34

 

i

 

 

Clause 5.13. Transaction Bonuses 34 Clause 5.14. Right of First Refusal on a
Triggering Transaction. 35 Clause 5.15. Right of First Refusal on a Joint
Venture Transaction 36 Clause 5.16. No sale of AI India to certain Persons 38
Clause 5.17. India Financials 38 Clause 5.18. Supply arrangements with Seller’s
Hydro-finishing Business 38 Clause 5.19. Supply agreements with Linflon 38      
SECTION 6 Tax Matters       Clause 6.01. Tax Covenant 38 Clause 6.02. Deductions
from payments. 39 Clause 6.03. VAT 39       SECTION 7 Survival; Indemnification
      Clause 7.01. Period for Claims 40 Clause 7.02. Indemnification. 40 Clause
7.03. Third Party Claim Procedures. 41 Clause 7.04. Direct Claim Procedures 42
Clause 7.05. Escrow Procedures. 43 Clause 7.06. Treatment of Payments 43 Clause
7.07. Payments to Buyers 43       SECTION 8 Buyer Guarantee       Clause 8.01.
Guarantee. 44       SECTION 9 Miscellaneous       Clause 9.01. Notices 45 Clause
9.02. Amendments and Waivers. 47 Clause 9.03. Expenses 47 Clause 9.04.
Successors and Assigns 47 Clause 9.05. Counterparts; Effectiveness; Third Party
Rights 48 Clause 9.06. Entire Agreement 48 Clause 9.07. Severability 48 Clause
9.08. Specific Performance 48 Clause 9.09. Governing Law 48 Clause 9.10.
Arbitration. 49 Clause 9.11. Agent for service of process 50

 

ii

 

 

Schedule 2.04 Allocation of Purchase Price Schedule 2.05(b) Buyer Closing
Deliverables Schedule 2.05(c) Seller Closing Deliverables Schedule 2.05(d)
Encumbrances to be released Schedule 2.06 Closing Statement ‎Schedule 3
Warranties of Seller ‎Schedule 4 Warranties of Buyer Schedule 5.09(b) Retained
Group Guarantees Schedule 6.01 Tax Covenant Schedule 7.02(a)(iii) Specific
Indemnities Schedule 7.02 Seller Limitations     Annex 1 Properties Annex 2
Seller Disclosure Schedule Annex 3 Information Relating to Target Group Annex 4
Exchange Rates     Exhibit A Escrow Agreements Exhibit B UK Leases Exhibit C
Licensing Agreement Exhibit D Transitional Services Agreement Exhibit E Supply
Agreements Exhibit F Pension Agreement Exhibit G Inter-Company Account Statement
Exhibit H Assignment Agreement

 

iii

 

 

SALE AND PURCHASE AGREEMENT

 

This SALE AND PURCHASE AGREEMENT (this “Agreement”) dated as of 20 February 2014
among Lydall UK Ltd, a limited liability company organized and existing under
the laws of England and Wales with number 8850713 (“UK Buyer”), Lydall, Inc., a
corporation organized and existing under the laws of the State of Delaware,
United States of America (“US Buyer” and, collectively, with UK Buyer, the
“Buyers”), and Andrew Industries Limited, a limited liability company organized
and existing under the laws of England and Wales with number 188896 (“Seller”).

 

WITNESSETH:

 

WHEREAS, Seller is the legal and beneficial owner of all of the Target Shares
(as defined herein); and

 

WHEREAS, Seller desires to sell the Non-US Target Shares to UK Buyer, and
UK Buyer desires to purchase the Non-US Target Shares from Seller, and Seller
desires to sell the US Target Shares to US Buyer, and US Buyer desires to
purchase the US Target Shares from Seller, upon the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1
Definitions

 

Clause 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“1934 Act” means the Securities Exchange Act of 1934.

 

“Adjustment Date” has the meaning set forth in Clause 2.07(d).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
from time to time. For purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings (but, for the avoidance of doubt, in the
case of Seller or any other member of the Retained Group, Linflon shall not be
an Affiliate based on the current shareholdings of the Seller in such company).

 

“agreed form” means, in relation to a document, the form approved and for
identification purposes signed or initialed by (or on behalf of) the Buyers and
Seller.

 

“Agreement” has the meaning set forth in the Preamble.

 

 

 

 

“AI India” means Andrew Industries (India) PVT Limited, a company registered in
the State of Tamil Nadu, India with registered number U29268TN2009FTC072995.

 

“AIL Pension Scheme” means the Andrew Industries Limited Pension and Life
Assurance Scheme established by a resolution dated 31 January 1972 and presently
governed by a declaration of trust and rules dated 12 October 1995 (as amended).

 

“ALP Documents” means (i) the Board minutes of Seller held on 9 December 2013,
(ii) the unanimous consent of the Board of Directors of SFC dated 13 December
2013, (iii) the Assignment (separate from certificate) of American Laundry
Products, Inc shares from SFC to Seller dated 13 December 2013 and (iv) the
Purchase and Sale Agreement between SFC and the Seller for 65,000 shares of
$1.00 each being the common stock of American Laundry Products, Inc dated 13
December 2013.

 

“Ancillary Agreements” means the Escrow Agreement, the UK Leases, the Licensing
Agreement, the Transitional Services Agreement and the Supply Agreements.

 

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted or applied by a Governmental Authority that is binding upon to such
Person, as amended unless expressly specified otherwise.

 

“Assignment Agreement” means the intangibles assignment for the assignment by
the Seller of certain intangible assets to the US Buyer, in the form attached
hereto as Exhibit H.

 

“Balance Sheet” means the audited balance sheet of the Target Group as of the
Balance Sheet Date.

 

“Balance Sheet Date” means March 31, 2013.

 

“Base Purchase Price” means $83,000,000.

 

“Benefit Arrangement” means “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement (other than the Disclosed Schemes) involving direct or indirect
compensation, including insurance coverage, cafeteria plan benefits, severance
benefits, disability benefits, deferred compensation, bonuses, options, stock
purchase, phantom stock, stock appreciation or other forms of incentive
compensation or post-retirement compensation.

 

“Bury Property” means the premises at Walshaw Lane, Bury, Greater Manchester
BL8 1NG (Title Number GM 545388).

 

5

 

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York, New York and London, United Kingdom are open for general
business, but reference to “day” shall mean any calendar day.

 

“Buyer Fees” has the meaning set forth in Clause 9.03.

 

“Buyer Indemnified Person” has the meaning set forth in Clause 7.02(a).

 

“Buyers” has the meaning set forth in the Preamble.

 

“Buyers’ Account” means [REDACTED].

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“China Intercompany Indebtedness” means $5,777,832.40, being the aggregate of
the principal amounts owing (including in respect of interest accrued on all
such amounts to 30 May 2014) from (i) Andrew Industrial Textile Manufacturing
Company (Shanghai) Limited to the Seller under the Offshore Loan, (ii) from
Andrew Industrial Textile Manufacturing Company (Shanghai) Limited to BMP Asia
Industries (Shenzhen) Company Limited under a loan agreement dated 20 June 2013;
(iii) from Andrew Industrial Textile Manufacturing Company (Wuxi) Limited to BMP
Asia Industries (Shenzhen) Company Limited under a loan agreement dated 27
September 2013; and (iv) from Andrew Industrial Textile Manufacturing Company
(Wuxi) Limited to BMP Asia Industries (Shanghai) Company Limited under a loan
agreement dated 15 April 2013.

 

“China Intercompany Indebtedness Escrow Agreement” means the agreement to be
entered into among Buyers, Seller and Escrow Agent at the Closing in the form of
Exhibit A hereto relating to the operation of the China Intercompany
Indebtedness Escrow Fund.

 

“China Intercompany Indebtedness Escrow Fund” has the meaning set forth in
Clause 5.07(a).

 

“China Subsidiaries” means each of Andrew Industrial Textile Manufacturing
Company (Shanghai) Limited, Andrew Industrial Textile Manufacturing (Wuxi)
Company Limited and Andrew Industrial Textile Trading Company (Shanghai) Limited

 

“Claim for Tax” has the meaning ascribed to it in Part A of the Tax Covenant.

 

“Closing” has the meaning set forth in Clause 2.05.

 

“Closing Cash” means the aggregate amount of all cash and cash equivalents
(including marketable securities, the benefit of bills of exchange, short term
investments and bank notes) of the members of the Target Group as of 5 p.m.
Eastern Standard Time on the Closing Date, calculated by reference to the cash
books of the Target Group at Closing (and, for the avoidance of doubt, Closing
Cash shall be calculated so as to:

 

6

 

 

(a) exclude the cash book entries in respect of the payments of the amount of
cash paid to the relevant employees by each member of the Target Group (except
SFC) on or prior to the Closing Date in respect of the Transaction Bonuses;

 

(b) exclude the cash book entries in respect of the receipt of any cash (whether
in transit or otherwise) remitted by Seller to any member of the Target Group as
reimbursement for the cash paid or to be paid by any member of the Target Group
in respect of the Transaction Bonuses (including all employer and employee
payroll taxes payable by reference to such Transaction Bonuses); and

 

(c) include the cash book entries in respect of any payment made by SFC with
respect to the Transaction Bonuses (including all related employer and employee
payroll taxes paid by reference to such Transaction Bonuses).

 

“Closing Cash Consideration” means (i) the Base Purchase Price, minus (ii) the
Closing Indebtedness, plus (iii) the Closing Cash, plus (iv) the Closing Working
Capital Adjustment (which, for the avoidance of doubt, may be a negative
number).

 

“Closing Date” means the date of the Closing.

 

“Closing Indebtedness” means the Indebtedness as of 5 p.m. Eastern Standard Time
on the Closing Date.

 

“Closing Statement” has the meaning set forth in Clause 2.06(a).

 

“Closing Working Capital” means (i) the current assets of the members of the
Target Group minus (ii) the current liabilities of the members of the Target
Group, in each case as of the Closing Date as at 5 p.m. Eastern Standard Time
and as calculated in accordance with Schedule 2.06 (provided that, for the
avoidance of doubt, “Closing Working Capital” shall not include any amounts with
respect to or included in Closing Cash or Closing Indebtedness (and vice
versa)).

 

“Closing Working Capital Adjustment” means the amount by which Target Working
Capital differs from Closing Working Capital, as calculated in accordance with
Schedule 2.06.

 

“Code” means the Internal Revenue Code of 1986 of the United States of America,
as amended.

 

“Company Securities” has the meaning set forth in Paragraph 3.05(b) of Schedule
3.

 

“Contribution Notice” has the meaning set forth in the Pensions Act 2004.

 

“Corporate Income Tax” means any Tax on income, profits or gains.

 

7

 

 

“Damages” has the meaning set forth in Clause 7.02(a).

 

“Disclosed” means fairly disclosed (with sufficient details to identify the
nature and scope of the matter disclosed) in the Seller Disclosure Schedule in
accordance with the terms thereof.

 

“Disclosed DB Scheme” means the AIL Pension Scheme.

 

“Disclosed DC Schemes” means:

 

(i)the Andrew Webron Limited Group Personal Pension Plan;

 

(ii)Stanplan A, offered to employees of Andrew Webron Filtration Limited and
administered by Standard Life;

 

(iii)the Norwich Union Stakeholder Pension Scheme (as designated by Heath
Filtration Limited for its employees); and

 

(iv)the Heath Filtration Ltd RBS 2000.

 

“Disclosed Schemes” means the Disclosed DB Scheme, the Disclosed DC Schemes and
the Life Assurance Plan.

 

“Disputed Matters” has the meaning set forth in Clause 2.06(c).

 

“Employee” means an employee of any member of the Target Group.

 

“Encumbrance” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, assignment, hypothecation, encumbrance,
title, retention, any right to acquire, option or right of pre-emption or any
other security agreement or arrangement in respect of such property or asset, or
any agreement, arrangement or obligation to create any of the same. For the
purposes of this Agreement, a Person shall be deemed to own subject to an
Encumbrance any property or asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement or other
title retention agreement relating to such property or asset.

 

“Environmental Claim” means a claim in respect of the Specific Indemnity set out
in Paragraph 1 of Schedule 7.02(a)(iii) or with respect to the breach of any of
the Environmental Warranties.

 

“Environmental Laws” means any Applicable Law relating to human health and
safety, the environment or Hazardous Substances.

 

“Environmental Permits” means all permits, licenses, certificates, approvals and
other similar authorizations of Governmental Authorities required by any member
of the Target Group in connection with the assets or business of the Target
Group under Environmental Laws.

 

8

 

 

“Environmental Third Party Claim” means the service or filing of any suit,
action or proceeding by any third party or where such suit, action or proceeding
has been expressly threatened in writing by any third party.

 

“Environmental Warranties” has the meaning set forth in Clause 7.01.

 

“Environmental Warranty Claim” means any claim for breach of any Environmental
Warranty, whether under Clause 7 or otherwise.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” shall mean any Person which is, or at any applicable time was,
a member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included any member of the Target Group.

 

“Escrow Agent” means DLA Piper UK LLP of 101 Barbirolli Square, Manchester M2
3DL, United Kingdom (Ref JPW).

 

“Escrow Agreements” means the China Intercompany Indebtedness Escrow Agreement
and the Indemnity Escrow Fund Agreement.

 

“Estimated Closing Cash” means $3,650,540.33, being Seller’s good faith estimate
of the Closing Cash.

 

“Estimated Closing Cash Consideration” means $62,216,694.82, being (i) the Base
Purchase Price, minus (ii) the Estimated Closing Indebtedness, plus (iii) the
Estimated Closing Cash.

 

“Estimated Closing Indebtedness” means $24,433,845.51, being Seller’s good faith
estimate of the Closing Indebtedness.

 

“Existing SFC/AIL Indebtedness” means the sum of $5,323.538.27 owing by Seller
to SFC, pursuant to the SFC/AIL Notes and other receivables other than Trading
Balances.

 

“Final Closing Cash Consideration” has the meaning set forth in Clause 2.07(c).

 

“Final Release Date” has the meaning set forth in Clause 7.01.

 

“Financial Support Direction” has the meaning set forth in the Pensions Act
2004.

 

“Fundamental Warranties” has the meaning set forth in Clause 7.01.

 

9

 

 

“Fundamental Warranty Claim” means a claim for the breach of any Fundamental
Warranties, whether under Section 7 or otherwise.

 

“GAAP” means, in relation to a member of the Target Group, the generally
accepted accounting principles applicable in the relevant jurisdiction of
incorporation of that member, consistently applied.

 

“General Warranty Claim” means a Warranty Claim, other than a Fundamental
Warranty Claim, Environmental Claim or claim under the Tax Warranties.

 

“government official” has the meaning set forth in Paragraph 3.15 of Schedule 3.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Guaranteed Obligations” has the meaning set forth in Clause 8.01(a).

 

“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any environmental laws.

 

“Heath Deed of Novation” means the deed of novation entered into on or about the
date hereof between (1) the Seller (2) Andrew Webron Filtration Limited and (3)
the Heath Vendors.

 

“Heath SPA” means the share purchase agreement between the Heath Vendors, Andrew
Webron Filtration Limited and the Seller dated 28 February 2013.

 

“Heath Vendors” means Nigel Robert Stanley, Robert Seaman Heath, Norma Grace
Heath and Celia Stanley.

 

“HFL Matters” has the meaning set forth in Paragraph 4.07 of Schedule 4.

 

“HSBC Guarantees” means (i) the state of California, USA governed guarantee
agreement dated 5 April 2011 given for the benefit of HSBC Bank PLC by SFC; and
(ii) the composite guarantee dated 5 April 2011 given by, (amongst others)
Andrew Webron Limited, Andrew Webron Filtration Limited and Southern Felt Inc.
for the benefit of HSBC Bank PLC.

 

“Hydro-finishing Business” means: (i) the application of pressurized jets of
water to needle felt; and (ii) the finishing of rolled goods needle felt, and
the marketing, sale, distribution or other supply of the resultant products
produced by such application or finishing.

 

10

 

 

“Indebtedness” means, without duplication, the aggregate amount of (including
the principal amount thereof; the amount of accrued and unpaid interest, fees or
penalties thereon; and any prepayment premiums, termination fees, breakage or
maintenance costs or similar payments that are payable due to the applicable
underlying agreement being terminated as of the Closing): (i) all indebtedness
of any member of the Target Group, whether or not represented by bonds,
debentures, letters of credit, notes or other securities, for the repayment of
borrowed money, (ii) all obligations of any member of the Target Group to pay
rent or other payment amounts under a lease of personal property which
constitute a capital lease under GAAP, (iii) any outstanding reimbursement
obligation of any member of the Target Group with respect to letters of credit,
sureties, bankers’ acceptances or similar facilities issued for the account of
any member of the Target Group pursuant to which the applicable bank or similar
entity has paid thereunder obligations for which any member of the Target Group
thereof is required to repay, (iv) any outstanding payment obligation of any
member of the Target Group under any interest rate or currency swap agreement,
forward rate agreement, interest rate cap or collar agreement or other financial
agreement or arrangement entered into for the purpose of limiting or managing
interest rate risks, (v) any “earn-out” and other obligations of the Target
Group for the deferred purchase price of property, goods or services and (vi)
unpaid Corporate Income Taxes including estimated Corporate Income Taxes
relating to income, profits and gains for the period up to and including Closing
in each case net of any sums repayable in respect of Corporate Income Taxes
overpaid (provided that, for the avoidance of doubt, “Indebtedness” shall not
include (a) trade payables or accruals incurred in the ordinary course of
business or (b) any amounts payable to the Heath Vendors under the Heath SPA
where the obligations to make the relevant payment have been novated to the
Seller under the Heath Deed of Novation).

 

“Indemnified Party” has the meaning set forth in Clause 7.03(a).

 

“Indemnifying Party” has the meaning set forth in Clause 7.03(a).

 

“Indemnity Escrow Fund” has the meaning set forth in Clause 2.05(a)(i).

 

“Indemnity Escrow Fund Agreement” means the agreement to be entered into among
Buyers, Seller and Escrow Agent at the Closing in the form of Exhibit A hereto
relating to the operation of the Indemnity Escrow Fund.

 

“Indemnity Claim” means any claim in relation to any Specific Indemnity.

 

“Independent Accountants” has the meaning set forth in Clause 2.06(c).

 

“Individual Shareholders” means each of Ted Andrew, Clifford Andrew, Mark
Andrew, Simon Andrew and Kathryn Mitchell.

 

11

 

 

“Intellectual Property Rights” means (i) inventions, whether or not patentable,
reduced to practice or made the subject of one or more pending patent
applications, (ii) national and multinational statutory invention registrations,
patents and patent applications (including all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof)
registered or applied for in all nations throughout the world, all improvements
to the inventions disclosed in each such registration, patent or patent
application, (iii) trademarks, service marks, logos, domain names and trade
names including all variations, derivations, combinations, registrations and
applications for registration of the foregoing and all goodwill associated
therewith, (iv) copyrights (whether or not registered) and registrations and
applications for registration thereof in all nations throughout the world,
including all derivative works, moral rights, renewals, extensions, reversions
or restorations associated with such copyrights regardless of the medium of
fixation or means of expression, (v) trade secrets and, whether or not
confidential, business information (including pricing and cost information,
business and marketing plans and customer and supplier lists) and know-how
(including manufacturing and production processes and techniques and research
and development information), (vi) industrial designs (whether or not
registered), (vii) databases and data collections, (viii) copies and tangible
embodiments of any of the foregoing, in whatever form or medium, (ix) all rights
to obtain and rights to apply for patents, and to register trademarks and
copyrights and (x) all rights in all of the foregoing provided by treaties,
conventions and common law.

 

“Inter-Company Account Statement” has the meaning set forth in Clause 5.06.

 

“IRS” means the Internal Revenue Service of the United States of America.

 

“Joint Venture Transaction” shall mean (i) any Transfer, in a single transaction
or a series of transactions of 25% or more but less than 50% of the shares of AI
India; or (ii) any issue of new shares to a third party (not being the Seller or
an Affiliate of the Seller) which would confer upon such third party the right
to exercise 25% or more but less than 50% of the voting rights exercisable at
meetings of the board of directors of AI India on all, or substantially all
matters.

 

“Key Employee” means those Employees (including directors and officers) set
forth in Schedule 3.26(c) of the Seller Disclosure Schedule.

 

“knowledge” or “awareness” means (i) in the case of Seller or any member of the
Target Group (other than in the case of clause 5.02(g)(i)), the actual knowledge
and awareness of Edward Andrew, Ian Lord and Ian Kenyon having made reasonable
enquiry of (A) (in matters relating to the business of the Target Group) Paul
Bamber and Lee Blunstone (in relation to Lee Blunstone, in respect of financial
matters only) (B) (in matters relating solely to Andrew Webron Limited) Iain
Dixon, Ian Cropper, David Kirby, Neil Dugdale and Klaus Rupp, (C) (in matters
relating solely to Andrew Webron Filtration Limited) Iain Dixon, Ian Cropper,
Robert Heath, Nigel Stanley and David Kirby, (D) (in matters relating solely to
SFC) John Lewis, Steve Fransoso, Brian Fields, Eric Winters and Mike Konesky,
(E) (in matters relating solely to Andrew Industrial Textile Manufacturing
Company (Shanghai) Limited) Kathleen Chen, Eric Qin, Peter Wang, William Wang
and Leon Liang, (F) (in matters relating solely to Andrew Industrial Textile
Manufacturing (Wuxi) Company Limited) Kathleen Chen, Eric Qin, Peter Wang,
William Wang, Bill Chi and Leon Liang (G) (in matters relating solely to Andrew
Industrial Textile Trading Company (Shanghai) Limited) Kathleen Chen, Eric Qin,
Peter Wang and Leon Liang, and (ii) in the case of any other Person (other than
in the case of clause 5.02(g)(i)), the actual knowledge and awareness of such
Person’s directors and officers.

 

12

 

 

“Leasehold Properties” means those properties listed in Section 2: of Annex 1
(which include the UK Leased Property).

 

“Licensed Intellectual Property Rights” means all Intellectual Property Rights
owned by a third party and licensed or sublicensed to any member of the Target
Group including the Seller’s Intellectual Property Rights licensed pursuant to
the Licensing Agreement.

 

“Licensing Agreement” means the licensing agreement to be entered into between
the Seller and the Buyers at the Closing in the form attached hereto as
Exhibit C.

 

“Life Assurance Plan” means the Andrew Industries Limited Group Life Assurance
Plan established by a deed of declaration of trust dated 1 April 2008, under
which benefits are insured with Legal and General (Group Policy No. 73137).

 

“Linflon” means Shanghai Linflon New Material Technology Co Ltd, a company
registered in the People’s Republic of China.

 

“Material Contract” has the meaning set forth in Paragraph 3.12(a) of Schedule
3.

 

“Non-US Target Shares” means (i) all of the issued shares in the capital of
Andrew Webron Limited, (ii) all the issued shares in the capital of Andrew
Webron Filtration Limited and (iii) all of the issued shares in the capital of
Andrew Industries (Hong Kong) Limited.

 

“Offshore Loan” means the loan, with registered number 200531000042142001 from
the Seller to Andrew Industrial Textile Manufacturing Company (Shanghai) Limited
subject to a loan agreement dated 2 December 2005 (as subsequently amended by
supplementary agreement dated 10 March 2013).

 

“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by any member of the Target Group.

 

“Pending Claims Amount” means, as of any specified date, (i) the aggregate of
the amounts of the claims made by the Buyers under Clause 7.02 which have been
notified to Seller in accordance with Clause 7.01 and (ii) in relation to which
the Buyer has provided its good faith reasonable estimate of the Seller’s
liability under such claim (having regard to the documents and other information
available to the Buyer Group at that time) but, for the avoidance of doubt, not
including any Settled Claims.

 

13

 

 

“Pension Agreement” means the flexible apportionment arrangement under which
Andrew Webron Limited will cease to participate in the AIL Pension Scheme and
all liabilities attributable to Andrew Webron Limited in respect of the AIL
Pension Scheme will be apportioned to Seller, in the form attached hereto as
Exhibit F.

 

“Pensions Law” means any Applicable Law in the United Kingdom, the United States
of America or China relating to pensions.

 

“Pensions Regulator” means the statutory body of that name established under the
Pensions Act 2004.

 

“Permits” has the meaning set forth in Paragraph 3.20 of Schedule 3.

 

“Permitted Transfer” means either (a) the entrance into a binding agreement with
respect to a Joint Venture Transaction or a Triggering Transaction by the Seller
and an Affiliate of the Seller where such agreement provides that: (i) if such
Affiliate ceases to be an Affiliate of the Seller, the Affiliate shall, within
five Business Days of so ceasing, transfer the asset which is subject of the
Joint Venture Transaction or Triggering Transaction held by such Affiliate to
the Seller or another Affiliate of the Seller; (ii) such Affiliate shall enter
into obligations with US Buyer which are equivalent to those set out in
Clause 5.14 and Clause 5.15 of this Agreement, (b) any transfer of assets to
Seller or an Affiliate of Seller in connection with a voluntary solvent
liquidation of AI India and close down by Seller or an Affiliate of the Seller
of the operations of AI India or (c) any transfer of the assets or shares in AI
India in connection with any liquidation, receivership or administrative
proceedings.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Properties” means those properties (including the Leasehold Properties) listed
in Sections 1 and 2 of Annex 1.

 

“Purchase Price” has the meaning set forth in Clause 2.04.

 

“Released” has the meaning set forth in Paragraph 3.28(a)(iv) of Schedule 3.

 

“Remedial Works” means investigation, monitoring, treatment, clean-up,
containment, remediation, removal, mitigation or restoration of or other
response action with respect to any Hazardous Substances in the ground, soil,
subsurface strata, surface water, sediment or groundwater before closing at any
Specific Environmental Indemnity Site.

 

“Representatives” has the meaning set forth in Clause 5.03.

 

“Restoration Order” has the meaning set forth in the Pensions Act 2004.

 

14

 

 

“Retained Group” means the Seller and its Affiliates (provided that, for the
avoidance of doubt, “Retained Group” shall not include any member of the Target
Group), and a “member of the Retained Group” shall be construed accordingly.

 

“Revised Repayment Date” has the meaning set forth in Clause 5.07(b).

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Disclosure Schedule” means the schedules delivered to Buyers on the date
hereof, as set out in Annex 2.

 

“Seller Indemnified Person” has the meaning set forth in Clause 7.02(b).

 

“Seller Trademarks and Tradenames” has the meaning set forth in Clause 5.10(a).

 

“Seller Warranties” means the warranties set forth in Schedule 3 given by the
Seller pursuant to Clause 3.01.

 

“Seller’s Account” means [REDACTED].

 

“Seller’s Operating Affiliates” shall mean Severnside Fabrics Limited, BMP
Europe Limited, BMP America Inc., Bondex Inc., American Laundry Products Inc.,
European Laundry Products SARL, BMP Asia Industries (Shenzhen) Company Limited,
BMP Asia Industries (Shanghai) Company Limited, Andrew Laundry Products
Manufacturing Company (Shanghai) Limited, AI India, Andrew Industries Australia
Pty Limited and BMP Malaysia SDN BHD (provided that, for the avoidance of doubt,
“Seller’s Operating Affiliates” shall not include Linflon).

 

“Settled Claims” means any claim by Buyers under Clause 7.02 or otherwise under
this agreement in relation to which either (a) Seller and either Buyer have
agreed the amount payable by Seller to Buyers in relation to such claim (and
such amount has been paid by Seller to Buyers by way of deduction from the
Indemnity Fund Escrow Fund or otherwise) (b) an arbitrator or arbitral tribunal
has determined the amount payable in respect of such claim in accordance with
the provisions of Clause 9.10 (and the amounts determined as being due from
Seller to Buyers have been paid by Seller to Buyers by way of deduction from the
Indemnity Fund Escrow Fund or otherwise) or (c) Buyers have agreed in writing
that no amount is payable by Seller to Buyers.

 

“SFC” means Southern Felt Company, Inc.

 

"SFC/AIL Notes" means the notes owing by the Seller to SFC;

 

15

 

 

“SFC Dividend Documents” means the unanimous written consent of the board of
directors of SFC authorizing the declaration and payment of a dividend in specie
of the Existing SFC/AIL Indebtedness.

 

“Small Claim” means an individual General Warranty Claim (or series of General
Warranty Claims with respect to the same or substantially the same facts or
circumstances) in relation to which the liability of the Seller does not exceed
US$40,000.

 

“Specific Environmental Indemnity Sites” has the meaning given to it in Schedule
7.02(a)(iii).

 

“Specific Indemnities” means those specific matters listed in Schedule
7.02(a)(iii) and references to “Specific Indemnity” shall be construed
accordingly.

 

“Stockton on Tees Property” means the land and buildings to be demised to Andrew
Webron Filtration Limited out of Title Numbers CE156636, CE59238 and TE534507.

 

“Subsidiary Securities” has the meaning set forth in Paragraph 3.07(b) of
Schedule 3.

 

“Substantial Customer” means those customers of the Target Group set forth in
Schedule 3.12(c) of the Seller Disclosure Schedule.

 

“Substantial Supplier” means those trade and raw material suppliers of the
Target Group set forth in Schedule 3.12(c) of the Seller Disclosure Schedule.

 

“Supply Agreements” mean each of the supply agreements to be entered into at the
Closing in the forms attached hereto as Exhibits E1 to E8.

 

“Target Companies” mean each of Andrew Webron Limited, Andrew Webron Filtration
Limited, Andrew Industries (Hong Kong) Limited and SFC.

 

“Target Entity Plan” means any Benefit Arrangement sponsored or maintained by
SFC.

 

“Target Group” means each of Target Companies and the Target Subsidiaries, and a
“member of the Target Group” shall be construed accordingly.

 

“Target Group Information” has the meaning set forth in Clause 5.03.

 

“Target Shares” means (i) all of the issued shares in the capital of Andrew
Webron Limited, (ii) all the issued shares in the capital of Andrew Webron
Filtration Limited, (iii) all of the issued shares in the capital of Andrew
Industries (Hong Kong) Limited; and (iv) all of the outstanding shares of
capital stock of SFC.

 

16

 

 

“Target Subsidiaries” means each of Andrew Industrial Textile Manufacturing
Company (Shanghai) Limited, Andrew Industrial Textile Manufacturing (Wuxi)
Company Limited, Andrew Industrial Textile Trading Company (Shanghai) Limited
and Heath Filtration Limited.

 

“Target Working Capital” means the amount calculated in accordance with Part C
of Schedule 2.06.

 

“Tax” or “Taxation” means:

 

(a) any form of tax, levy, impost, duty, contribution, customs and other import
duties, liabilities and charges in the nature of taxation and all related
withholdings or deductions of any kind (including, for the avoidance of doubt,
any national insurance contribution liabilities in the United Kingdom and any
similar obligations with respect to any other Tax Authority) wherever and
whenever payable; and

 

(b) all fines, penalties, charges, costs and interest included in or relating to
any of the above or to any obligation in respect of any of the above,

 

whether or not directly or primarily chargeable against or attributable to a
member of the Target Group and regardless of whether a member of the Target
Group has, or may have, any right of reimbursement or recovery against any other
person.

 

“Tax Authority” means any government, state or municipality or any local, state,
federal or other fiscal, revenue, customs or excise authority, body or official
competent to impose, administer, levy, assess or collect Tax in the United
Kingdom or elsewhere.

 

“Tax Covenant” means the covenant and related provisions set forth in Schedule
6.01.

 

“Tax Warranties” has the meaning ascribed to it in Part A of the Tax Covenant.

 

“Third Party Claim” has the meaning set forth in Clause 7.03(b).

 

“Trading Balances” has the meaning set forth in Clause 5.06(a).

 

“Transaction Bonus” means each of the bonuses the gross amounts of which are
listed in Annex 1 document 84 of the documents forming part of the Seller
Disclosure Schedules and which amounts, for the avoidance of doubt, include any
income tax and primary national insurance contributions (or equivalent social
security contributions in a jurisdiction other than the UK) for which the
relevant member of the Target Group may be required to account in respect of the
payment of such bonuses.

 

“Transaction Bonus Relief” has the meaning set forth in Clause 5.13(c).

 

“Transfer” means to assign, contract to assign, sell, contract to sell, sell any
option to purchase, sell any contract to purchase, purchase any option to sell,
purchase any contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly other than a Permitted
Transfer.

 

17

 

 

“Transitional Services Agreement” means the transitional services agreement to
be entered into among the Seller and the Buyers at the Closing in the form
attached hereto as Exhibit D.

 

“Triggering Transaction” shall mean each of the following: (i) any Transfer, in
a single transaction or a series of transactions, of 50% or more of the shares
of AI India; (ii) any Transfer of a majority of the assets of AI India
(excluding any sale of any real property (including fixtures and fittings) owned
by AI India); or (iii) any Transfer in a single transaction or a series of
transactions whereby the Seller or an Affiliate of the Seller: (a) ceases to own
or control (directly or indirectly) shares or other interests in AI India
carrying 50% or more of the votes exercisable at general meetings of AI India on
all, or substantially all, matters or (b) ceases to have the right to appoint or
remove directors of AI India having a majority of the voting rights exercisable
at meetings of the board of directors of AI India on all, or substantially all,
matters; in either case regardless of whether such Transfer is to be implemented
by way of merger, consolidation, recapitalization or other form of disposal or
business combination or a solvent arrangement instigated or commenced by the
member(s) of AI India with creditors or shareholders (other than members of the
Retained Group).

 

“TUPE” has the meaning set forth in Paragraph 3.26(m) of Schedule 3.

 

“UK Buyer” has the meaning set forth in the Preamble.

 

“UK Debt Repayment” means an aggregate amount of $1,956,197.34, which is to be
paid by US Buyer to pay and settle in full amounts outstanding under the First
HSBC hire purchase agreement reference 226050, the Second HSBC hire purchase
agreement reference 226410 and the Lombard lease purchase agreement reference
AY79000280.

 

“UK Leased Properties” means the following properties to be demised by the UK
Leases: (i) the Stockton-on-Tees Property; and (ii) the Bury Property.

 

“UK Leases” means the separate leases relating to each of the UK Leased
Properties to be entered into between, in the case of the Bury Property, Andrew
Textile Industries Limited, Andrew Webron Limited and Lydall UK Ltd and, in the
case of the Stockton-on-Tees Property, Andrew Textile Industries Limited and
Andrew Webron Filtration Limited, in each case at the Closing, in the form
attached hereto as Exhibits B1 and B2.

 

“UK Property Carve out” means the transfer by Andrew Webron Filtration Limited
to Andrew Textile Industries Limited of the land and buildings on the South Side
of Blue House Pont Road, Stockton-on-Tees with Title Numbers CE59238, TE53407,
CE156636.

 

“US Buyer” has the meaning set forth in the Preamble.

 

“US Dollars” has the meaning set forth in Clause 1.03.

 

“US GAAP” means generally accepted accounting principles in the United States.

 

“US Target Shares” means all of the outstanding shares of capital stock of SFC

 



18

 

 

“VAT” means value added tax or any similar sales or turnover tax in any
jurisdiction.

 

“Warranty Breach” has the meaning set forth in Clause 7.02(a).

 

“Warranty Claim” means any claim, whether in contract or otherwise, in relation
to any Warranty Breach.

 

“WF Payoff Amounts” means the aggregate amount of $3,268,977.99 with respect to
the Wells Fargo loans, number 0264407411-141, 0010333336700, 0264407411-83,
0264407411-133 and 0264407411-117.

 

Clause 1.02. Other Definitional and Interpretive Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Sections, Clauses, Exhibits, Paragraphs, Schedules and Annexes are to Sections,
Clauses, Exhibits, Paragraphs, Schedules and Annexes of this Agreement unless
otherwise specified. All Schedules, Annexes and Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof; provided that with
respect to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References to any time of day or date is to that time or date in
the United Kingdom. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to “law”, “laws” or to a particular statute or law shall be deemed also to
include any and all Applicable Law.

 

19

 

 

Clause 1.03. Currencies. All references to dollar amounts contained in this
Agreement shall mean United States dollars (“US Dollars”), and any calculations
which include foreign currency shall be converted to U.S. Dollars (i) with
respect to any amounts used in connection with the preliminary or final
calculation of the Purchase Price (and any constituent elements thereof), using
the exchange rates set forth on Annex 4, or (ii) with respect to all other
amounts, at the conversion rate existing in the United States (as reported in
The Wall Street Journal, US Edition) on the last Business Day immediately
preceding the date of calculation. If The Wall Street Journal, US Edition ceases
to be published, then the rate of exchange to be used shall be that reported in
such business publication of national circulation in the United States as the
parties reasonably agree.

 

SECTION 2
Purchase and Sale

 

Clause 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Seller:

 

(a) agrees to sell to the UK Buyer, and the UK Buyer agrees to purchase from
Seller, the Non-US Target Shares at the Closing;

 

(b) agrees to sell to the US Buyer, and the US Buyer agrees to purchase from
Seller, the US Target shares at the Closing; and

 

(c) agrees to sell to the US Buyer and the US Buyer agrees to purchase from
Seller, the intangible assets as provided for in the Assignment Agreement.

 

The Target Shares are sold with all rights that attach (or may in the future
attach) to them, including without limitation the right to receive all dividends
and distributions declared, made or paid on or after the Closing Date.

 

Clause 2.02. Covenants For Title. The Seller has the right to transfer legal and
beneficial title to the Target Shares to Buyers on the terms set out in this
Agreement. The Target Shares shall be transferred by the Seller free from any
Encumbrance.

 

Clause 2.03. Waiver of Pre-Emption. The Seller shall procure that on or prior to
the Closing any and all rights of pre-emption over the Target Shares are
irrevocably waived by any Persons (including without limitation the Seller)
entitled thereto.

 

Clause 2.04. Purchase Price; Allocation of Purchase Price. The total
consideration for the sale of the Target Shares and the intangible assets
purchased pursuant to the Assignment Agreement is an amount equal to the Final
Closing Cash Consideration as calculated in accordance with the terms of this
Agreement (the “Purchase Price”). The Purchase Price shall be paid in accordance
with Clause 2.05 and Clause 2.07. The parties agree to allocate the Purchase
Price among the Target Shares and the intangible assets purchased pursuant to
the Assignment Agreement in accordance with the amounts set forth on
Schedule 2.04 and as adjusted in accordance with Clause 2.07.

 



20

 

 

Clause 2.05. Closing. The closing of the purchase and sale of the Target Shares
hereunder (the “Closing”) shall take place concurrently with the execution of
this Agreement by the parties hereto, or as promptly as practicable thereafter,
at the offices of DLA Piper UK LLP, 101 Barbirolli Square, Manchester M2 3DL, or
such other place or method as Buyers and Seller may agree. For accounting
purposes, the Closing shall be deemed to be effective in all jurisdictions at 5
p.m. Eastern Standard Time on the Closing Date. At the Closing:

 

(a) Buyers shall pay an aggregate amount in cash equal to the Estimated Closing
Cash Consideration, allocated as follows:

 

(i)       to the Escrow Agent, $4,150,000 in immediately available funds by wire
transfer, which amount shall be deposited into an escrow fund (the “Indemnity
Escrow Fund”) available to compensate the Buyer Indemnified Persons for any
amounts due to them under the indemnification provisions of Section 7 and the
provisions of the Tax Covenant, on the terms and subject to the conditions set
forth in this Agreement and the Indemnity Escrow Fund Agreement; and

 

(ii)       to Seller, an amount equal to the portion of the Estimated Closing
Cash Consideration remaining after the payments provided for by the foregoing
sub-clause (i) of this Clause 2.05(a) and by Clause 5.07(a) in immediately
available funds by wire transfer to Seller’s Account;

 

(b) Buyers shall deliver to Seller, or the Escrow Agent, as applicable, those
items set forth on Schedule 2.05(b);

 

(c) Seller shall deliver to Buyers, or the Escrow Agent, as applicable, those
items set forth on Schedule 2.05(c); and

 

(d) at the Closing, the parties shall perform their respective obligations set
out in this Clause 2.05 and Schedules 2.05(b) and 2.05(c), as applicable, but
Buyers will not be obliged to do anything under this Clause 2.05 and such
Schedules unless Seller has first fully complied with its obligations hereunder
and thereunder. The Buyers shall not be obliged to complete the purchase of any
of the Target Shares unless the purchase of all the Target Shares is completed
simultaneously.

 

Clause 2.06. Closing Statement.

 

(a) As promptly as practicable, but no later than ninety (90) days, after the
Closing Date, Buyers will cause to be prepared and delivered to Seller a
statement (the “Closing Statement”), prepared on the basis set out in
Schedule 2.06, setting forth Buyers’ calculation of the Closing Working Capital,
Closing Working Capital Adjustment, Closing Indebtedness, Closing Cash and the
resulting Closing Cash Consideration, together with copies of such documents,
underlying source data, trial balances and other information used by Buyers in
either (I) their preparation of the Closing Statement and/or (II) their
calculation of such amounts, as are reasonably necessary for Seller to review
and verify such preparation and amounts.

 

21

 

 

(b) If Seller disagrees with the Closing Statements or Buyers’ calculation of
the Closing Cash Consideration, as delivered pursuant to Clause 2.06(a) and
calculated in accordance with Schedule 2.06, Seller may, within forty-five (45)
days after delivery of the documents referred to in Clause 2.06(a), deliver a
notice to Buyers disagreeing with the Closing Statements and/or such calculation
and setting forth Seller’s calculation of such amount. Any such notice of
disagreement shall specify those items or amounts as to which Seller disagrees,
and Seller shall be deemed to have agreed with all other items and amounts
contained in the Closing Statement as delivered pursuant to Clause 2.06(a).

 

(c) If a notice of disagreement is delivered pursuant to Clause 2.06(b), Buyers
and Seller shall, during the fifteen (15) Business Days following such delivery,
use their commercially reasonable efforts to reach agreement on the disputed
items or amounts in order to determine the Closing Cash Consideration. If,
during such period, Buyers and Seller are unable to reach such agreement, they
shall promptly thereafter: (i) cause Deloitte LLP; or (ii) if a material
conflict exists, such other firm of independent accountants of internationally
recognized standing (who shall not have any material relationship with Buyers or
Seller) that is reasonably satisfactory to Buyers and Seller or, in default of
agreement, within ten (10) Business Days of the date of either the Buyers or the
Seller serving on the other details of its suggested independent accountants,
such independent accountants as nominated by the President for the time being of
the Institute of Chartered Accountants in England and Wales upon the application
of either the Buyers or the Seller (the “Independent Accountants”), to promptly
review the disputed items or amounts and the relevant sections of this Agreement
relating to the calculation of the disputed items or amounts for the purpose of
calculating the disputed items or amounts (the “Disputed Matters”). In making
such calculation, the Independent Accountants shall: (X) consider only the
Disputed Matters; and (Y) shall act as experts and not as arbitrators. The
Independent Accountants’ determination shall, in the absence of manifest error,
be final and binding on the parties. The Independent Accountants shall deliver
to Buyers and Seller, as promptly as practicable, a report setting forth their
calculation of the Closing Cash Consideration. The cost of such review and
report shall be borne between Buyers and Seller in such proportions as the
Independent Accountants may direct taking into account the relative amount by
which the calculations by Buyers or Seller, as the case may be, differ from the
final amounts of any Disputed Matter decided by the Independent Accountants or,
in the absence of any such direction, fifty percent by the Buyers and fifty
percent by the Seller.

 

(d) Buyers and Seller agree that they will, and will use reasonable endeavours
to cause their respective accountants to, and Buyers agree to cause the members
of the Target Group to, cooperate and assist in the preparation of the Closing
Statement and the calculation of Closing Cash Consideration and in the conduct
of the reviews referred to in this Clause 2.06, including the making available
to the extent reasonably necessary of books, records, work papers and personnel.

 

Clause 2.07. Adjustment of Purchase Price.

 

(a) If Final Closing Cash Consideration is less than Estimated Closing Cash
Consideration, then the aggregate amount of such difference shall be paid by
Seller to Buyers in immediately available funds by wire transfer to Buyers’
Account.

 

22

 

 

(b) If Final Closing Cash Consideration is greater than Estimated Closing Cash
Consideration, then the aggregate amount of such difference shall be paid by
Buyers to Seller in immediately available funds by wire transfer to Seller’s
Account.

 

(c) “Final Closing Cash Consideration” means the Closing Cash Consideration
(i) as shown in Buyers’ calculation thereof set forth on the Closing Statement
delivered pursuant to Clause 2.06(a), if Seller does not deliver any notice of
disagreement with respect thereto pursuant to Clause 2.06(b); or (ii) if Seller
does deliver such a notice of disagreement, (A) as agreed by Buyers and Seller
pursuant to Clause 2.06(c) or (B) in the absence of such agreement, as
determined by the Independent Accountants pursuant to Clause 2.06(c), provided
that in no event shall Final Closing Cash Consideration be more than the
Seller’s calculation of Closing Cash Consideration delivered pursuant to
Clause 2.06(b) or less than Buyers’ calculation of Closing Cash Consideration
delivered pursuant to Clause 2.06(a).

 

(d) “Adjustment Date” means the date on which the Final Closing Cash
Consideration is agreed or determined pursuant to Clause 2.06(c).

 

(e) Any payment pursuant to this Clause 2.07 shall be made within five Business
Days after the Adjustment Date. The amount of any payment to be made pursuant to
this Clause 2.07 shall bear interest from and including the Closing Date to but
excluding the date of payment, at a simple rate per annum equal to 1.5%. Such
interest shall be payable at the same time as the payment to which it relates
and shall be calculated daily on the basis of a year of 365 days and the actual
number of days elapsed.

 

(f) The parties agree that any adjustment to the Purchase Price, whether
pursuant to Clause 2.07 or Section 7 or to a payment having been made under the
Tax Covenant, with respect to matters relating to the US Shares, shall be
treated as an adjustment to the consideration paid by US Buyer for the US
Shares, and with respect to matters relating to the Non-US Shares, shall be
treated as an adjustment to the consideration paid by the UK Buyer for the
Non-US Shares

 

Clause 2.08. Delivery of Management Accounts.

 

(a) US Buyer will by March 31 2014 deliver to Seller, management accounts of
each member of the Target Group for the period from February 1 2014 to the
Closing Date, such management accounts to be prepared on a consistent basis with
the management accounts of the Target Group for the previous 12 months. Seller
recognizes that the content of such management accounts may not be consistent
with the contents of the Closing Statement delivered by Buyers to Seller and the
Closing Statement will be prepared and agreed, deemed agreed or determined in
accordance with Clause 2.07 without regard to such management accounts prepared
by US Buyer, and US Buyer makes no representation, warranty, and has no
liability (other than in respect to any breach of this Clause 2.08) with respect
to, the preparation or accuracy of such accounts.

 

23

 

 

(b) Following Closing, Seller shall engage a suitably qualified third party
selected by the Seller to prepare the necessary documentation reasonably
required to substantiate the historic royalty rate used to determine the
royalties charged between SFC and Seller in accordance with the requirements
under Internal Revenue Code Section 482 and the related U.S. Treasury
regulations.   The report shall be delivered by Seller to US Buyer no later than
31 March 2014.   All costs and expenses incurred by the Seller in the
preparation and delivery of the report shall be borne by Seller.

 

SECTION 3
Warranties of Seller

 

Clause 3.01. Warranties of Seller. Seller warrants to Buyers that, except as
Disclosed, each of the Seller Warranties is accurate in all respects on the date
of this Agreement. Each of the Seller Warranties is separate and, unless
otherwise specifically provided, shall not be limited by reference to any other
Seller Warranty.

 

Clause 3.02. Disclosure Schedule References. The parties hereto agree that any
reference in a particular Section of the Seller Disclosure Schedule shall only
be deemed to be an exception to (or, as applicable, a matter which is Disclosed
for purposes of) (a) the Seller Warranties that are contained in the
corresponding Paragraphs of Schedule 3 of this Agreement and (b) such other
Seller Warranties in Schedule 3 of this Agreement to the extent it constitutes a
matter which is Disclosed in respect of such other Seller Warranty.

 

SECTION 4
Warranties of Buyers

 

Clause 4.01. Warranties of Buyers. UK Buyer warrants to Seller that, in respect
of the UK Buyer, each of the warranties set forth in Schedule 4, Paragraphs
4.01(a) and 4.02 through 4.05, is accurate in all respects on the date of this
Agreement. US Buyer warrants to Seller that, in respect of the US Buyer, each of
the warranties set forth in Schedule 4, Paragraphs 4.01(b) and 4.02 through
4.07, is accurate in all respects on the date of this Agreement.

 

SECTION 5
Covenants of Seller and Buyers

 

Clause 5.01. Access to Information.

 

(a) For a period of six years from the Closing Date, Seller will maintain, and
on reasonable advance notice being given, afford promptly to Buyers and their
agents reasonable access to its books of account, financial, Taxation and other
records and employees, in each case to the extent relating to the Target Group,
to the extent necessary or useful for Buyers in connection with any audit,
investigation, dispute, Taxation, litigation or other legal or regulatory
purpose relating to the business of any member of the Target Group; provided
that any such access by Buyers shall not unreasonably interfere with the conduct
of the business of Seller or any of its Affiliates. The Seller will allow the
Buyers to take copies (at the Buyers’ expense) of any of such books, records and
documents reasonably required by the Buyers.

 



24

 

 

(b) For a period of six years from the Closing Date, Buyers will cause each
member of the Target Group to maintain, and on reasonable advance notice being
given, afford promptly to Seller and its agents reasonable access to their
properties, books of account, financial, Taxation and other records and
employees, in each case to the extent relating to the Target Group, to the
extent necessary to permit Seller to determine any matter relating to its rights
and obligations hereunder or to any period ending on or before the Closing Date
or to the extent necessary or useful for the Seller in connection with any
audit, investigation, dispute, Taxation, litigation or other legal or regulatory
purpose relating to the business of the Target Group prior to the Closing Date;
provided that any such access by Seller shall not unreasonably interfere with
the conduct of the business of Buyers, any of its Affiliates or any member of
the Target Group. The Buyers will allow the Seller to take copies (at the
Seller’s expense) of any of such books, records and documents reasonably
required by the Seller.

 

Clause 5.02. Protection of Buyers’ Interests.

 

(a) Definitions. In this Clause 5.02, each of the following words and
expressions shall have the following meanings:

 

(i)   “Competing Business” means any business carried on within England and/or
Wales and/or Scotland and/or Northern Ireland and/or the United States of
America and/or China and/or any other country in which any Target Company and/or
any Target Subsidiary carries on business at Closing, which competes with any
business carried on at the Closing by any Target Company and/or any Target
Subsidiary;

 

(ii)   “Restricted Goods or Services” means goods or services of the same type
as, or substantially similar to, any goods or services supplied by any Target
Company and/or any Target Subsidiary at the Closing;

 

(iii)   “Restricted Parties” means Seller and each of Seller’s Operating
Affiliates; and

 

(iv)   references to acting directly or indirectly include (without prejudice to
the generality of that expression) acting alone or on behalf of any other person
or jointly with or through or by means of any other person.

 

(b) Competition: The Seller covenants with Buyers and for the benefit of each of
their Affiliates that until the expiration of thirty-six (36) months from the
Closing, it shall not, and it shall procure that the Seller’s Operating
Affiliates shall not, directly or indirectly, carry on or be engaged or
interested in a Competing Business except that it may hold for investment up to
5% of any class of securities of a Competing Business.

 

(c) Employees: The Seller covenants with Buyers and for the benefit of each of
their Affiliates that until the expiration of thirty-six (36) months from the
Closing, it shall not, and it shall procure that the Seller’s Operating
Affiliates shall not, directly or indirectly:

 



25

 

 

(i)   solicit or entice away or endeavor to solicit or entice away or cause to
be solicited or enticed away from any Target Company and/or any Target
Subsidiary, any person who is, and was at the Closing Date, employed by any
Target Company and/or any Target Subsidiary in an executive, sales, marketing,
research or technical capacity or whose departure from any Target Company and/or
any Target Subsidiary would have a material adverse effect on the business of
such company, with a view to inducing that person to leave such employment
(whether or not such person would commit a breach of his contract of employment
by reason of leaving);

 

(ii)   solicit or endeavor to solicit or cause to be solicited any person who
was at any time during the twelve (12) months up to and including the Closing
Date employed or engaged by any Target Company and/or any Target Subsidiary who,
by reason of their employment or engagement, possesses any trade secrets or a
material amount of confidential information concerning the business or affairs
of any Target Company and/or any Target Subsidiary or is likely to be able to
solicit away from any Target Company and/or any Target Subsidiary the custom of
any person to whom any Target Company and/or any Target Subsidiary supplies
goods or services, with a view to inducing that person to act in the same or a
materially similar capacity in relation to the same or a materially similar
field of work for another person carrying on business in competition with any
Target Company and/or any Target Subsidiary (whether or not such person would
commit a breach of his contract of employment or engagement by reason of so
acting); provided that this Clause 5.02(c)(ii) shall not apply to the engagement
of any professional advisors by the Seller or any of the Seller’s Operating
Affiliates.

 

(d) Customers:

 

(i)   The Seller covenants with Buyers and for the benefit of each of their
Affiliates that until the expiration of thirty-six (36) months from the Closing,
it shall not, and it shall procure that the Seller’s Operating Affiliates shall
not, directly or indirectly accept orders for or supply or cause orders to be
accepted for or cause to be supplied Restricted Goods or Services to any person:
(A) who, to his knowledge, was provided with goods or services by any Target
Company and/or any Target Subsidiary at any time during the twelve (12) months
up to and including the Closing Date; or (B) who, to his knowledge, was
negotiating with any Target Company and/or any Target Subsidiary in relation to
orders for, or the supply of, goods or services at any time during the twelve
(12) months up to and including the Closing Date.

 

26

 

 

(ii)   The Seller covenants with Buyers and for the benefit of each of their
Affiliates that until the expiration of thirty-six (36) months from the Closing
Date, it shall not, and it shall procure that the Seller’s Operating Affiliates
shall not, directly or indirectly solicit, canvass or approach or endeavor to
solicit, canvass or approach or cause to be solicited, canvassed or approached
any person: (A) who, to his knowledge, was provided with goods or services by
any Target Company and/or any Target Subsidiary at any time during the twelve
(12) months up to and including the Closing Date; or (B) who, to his knowledge,
was negotiating with any Target Company and/or any Target Subsidiary in relation
to orders for or the supply of goods or services at any time during the twelve
(12) months up to and including the Closing Date, in each case for the purpose
of offering to that person Restricted Goods or Services

 

(e) Suppliers: The Seller covenants with Buyers and for the benefit of each of
their Affiliates that until the expiration of thirty-six (36) months from the
Closing, it shall not, and it shall procure that the Seller’s Operating
Affiliates shall not, as part of a Competing Business, directly or indirectly
solicit, canvass or approach or endeavor to solicit, canvass or approach or
cause to be solicited, canvassed or approached for the purpose of obtaining the
supply of goods or services of the same type as or similar to any goods or
services supplied to any Target Company and/or any Target Subsidiary at the
Closing Date, any person who, to his knowledge, supplied any Target Company
and/or any Target Subsidiary with any such goods or services at any time during
the twelve (12) months up to and including the Closing Date, where it is
reasonably likely that such soliciting, canvassing or approaching would, if
successful, materially prejudice the ability of any Target Company and/or any
Target Subsidiary to procure or the terms on which it is able to procure the
supply of such goods or services.

 

(f) Each of the restrictions set out in Clause 5.02(b), (c)(i), (c)(ii),
(d)(i)(A), (d)(i)(B), (d)(ii)(A), (d)(ii)(B) and (e) of this Agreement is
separate and severable and, in the event of any such restriction (including the
defined expressions in Clause 5.02(a)(i) through (iv)) being determined as
unenforceable in whole or in part for any reason, such unenforceability shall
not affect the enforceability of the remaining restrictions or, in the case of
part of a restriction being unenforceable, the remainder of that restriction.
The restrictions in Clause 5.02(b) shall be deemed to be separate and severable
in relation to each of the countries set out in Clause 5.02(a)(i). It is the
intention of the parties that if any of the restrictions or covenants contained
herein is held to cover a geographic area or to be for a length of time which is
not permitted by Applicable Law, or in any way construed to be too broad or to
any extent invalid, such provision shall not be construed to be null, void and
of no effect, but to the extent such provision would be valid or enforceable
under Applicable Law, a court of competent jurisdiction shall construe and
interpret or reform this Section to provide for a covenant having the maximum
enforceable geographic area, time period and other provisions (not greater than
those contained herein) as shall be valid and enforceable under such Applicable
Law. Seller acknowledges that Buyers may be irreparably harmed by any breach of
this Clause and that there may be no adequate remedy at law or in damages to
compensate Buyers for any such breach. Seller agrees that Buyers may be entitled
to injunctive relief requiring specific performance by Seller of this Clause,
regardless of the availability of any other remedy under the terms of this
Agreement.

 

27

 

 

(g) Notwithstanding the foregoing, the following exceptions to the restrictions
set out in Clause 5.02 shall apply:

 

(i)   the restrictions set out in Clause 5.02(b), (d)(i), (d)(ii) and (e) shall
not apply to the activities of AI India, if and only if, the relevant supply of
goods or services or the carrying on of the relevant Competing Business, is (A)
carried on within India; (B) is to a customer located in India and, to the
actual knowledge of Seller at the time of acceptance of the relevant order from
the relevant customer, is for use in India (the actual knowledge of the Seller
for this purpose being the actual knowledge of each of Ted Andrew, Ian Lord, Ian
Kenyon Paul Bamber and the Finance Director, Sales Director and General Manager
(if any, at the relevant time) of AI India); and (C) does not involve the export
by or on behalf of AI India of any goods or services from India;

 

(ii)   the restrictions set out in Clause 5.02(b) shall not apply to the
marketing, sale, distribution or other supply by any of the Restricted Parties
or any of their respective Affiliates, of rolled goods needle felt (whether in
its unmodified form or having applied any form of process or having converted or
adopted it in any way) solely (in terms of the purposes for which such products
are intended to be sold by the relevant Restricted Party or their Affiliates)
for laundry applications and the restrictions set out in Clause 5.02(d)(i) and
(d)(ii) shall not apply to the sale of any such products for laundry
applications to the Pax Kent International LLC or any of its Affiliates;

 

(iii)   the restrictions set out in Clause 5.02(b) shall not apply to the
marketing, sale, distribution or other supply by any of the Restricted Parties
or any of their respective Affiliates of either (i) rolled goods needle felt
(whether in its unmodified form or having applied any form of process or having
converted or adopted it in any way) solely (in terms of the purposes for which
such products are intended to be sold by the relevant Restricted Party or their
Affiliates) for automotive transmission filters or (ii) automotive transmission
filters;

 

(iv)   the restrictions set out in Clause 5.02(b), (d)(i) and (d)(ii) shall not
apply to the conversion of rolled goods needle felt into pleated filters and/or
the marketing, sale, distribution or other supply, whether direct to customers
or otherwise, by any of the Restricted Parties or any of their respective
Affiliates, of pleated filters;

 

(v)   the restrictions set out in Clause 5.02(b), (d)(i) and (d)(ii) shall not
apply to the carrying on by any of the Restricted Parties or any of their
respective Affiliates of the Hydro-finishing Business; and

 

(vi)   the restrictions set out in Clause 5.02(e) shall not apply to the
purchase of fiber supplies solely by Bondex, Inc.;

 



28

 

 

Clause 5.03. Confidentiality. From the Closing Seller and Buyers will hold, and
will use their reasonable efforts to cause their respective Affiliates and their
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents (together, “Representatives”) to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, or by the reasonable request of a Tax Authority or
competition authority, having used their reasonable endeavors to mitigate such
requirement and having given notice, so far as lawful, in writing prior to
making any such disclosure to Buyers (in the case of Seller) or to Seller (in
the case of Buyers) or as part of any litigation or arbitration in connection
with this agreement or any of the Ancillary Agreements, (i) all confidential
documents and information concerning Seller or Buyers furnished to Buyers or
Seller in connection with the transactions contemplated by this Agreement,
(ii) with respect to Seller, all confidential documents and information
concerning the business of any member of the Target Group (the “Target Group
Information”) and (iii) with respect to Buyers all confidential documents
concerning the business of the Seller or any Affiliate of Seller (except to the
extent such information constitutes Target Group Information), in each case
except to the extent that such information can be shown to have been
(A) previously known on a non-confidential basis by Seller or Buyers (except
with respect to Target Group Information), (B) in the public domain through no
fault of Seller or Buyers or (C) later lawfully acquired by Seller or Buyers
from sources other than Seller or Buyers. The obligation of Seller and Buyers to
hold any such information in confidence shall be satisfied if they exercise the
same care with respect to such information as they would take to preserve the
confidentiality of their own similar information. Notwithstanding the foregoing
but subject to Clause 5.04 below, nothing in this Clause 5.03 shall prevent any
press release and public statement required to be made by the Buyers under
Applicable Law or any listing agreement with any national securities exchange.
All references to “Seller” and “Buyers” in this Section of the Agreement shall
be deemed to include their respective Affiliates and their respective
Representatives.

 

Clause 5.04. Press Releases and Announcements. No Party shall issue (and each
Party shall cause its Affiliates not to issue) any press release or public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party; provided, however, that any Party may make
any public disclosure it believes in good faith is required by law, regulation
or stock exchange rule (in which case the disclosing Party shall advise the
other Party and the other Party shall, if practicable, have the right to review
such press release or announcement prior to its publication).

 

Clause 5.05. Reasonable Commercial Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Buyers and Seller will, at their own
respective costs, use their reasonable commercial efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things reasonably
necessary under Applicable Law to consummate the transactions contemplated by
this Agreement. Seller and Buyers agree, and Buyers, after the Closing, agree to
cause the members of the Target Group, to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary under Applicable Law in order to
consummate or implement, reasonably expeditiously, the transactions contemplated
by this Agreement.

 



29

 

 

Clause 5.06. Intercompany Accounts.

 

(a) All (i) intercompany accounts and balances (other than Trading Balances),
(ii) intercompany trade balances (“Trading Balances”) and (iii) any other
Indebtedness, to the extent not within (i) or (ii), owing between Seller or its
Affiliates, on the one hand, and any member of the Target Group, on the other
hand, as of the Closing (except the China Intercompany Indebtedness, in respect
of which the provisions of Clause 5.07 shall apply), shall be settled in the
manner provided in this Clause 5.06 and are set out at Exhibit G (the
“Inter-Company Account Statement”), based upon (I) in the case of the amounts
referred to in sub-clauses (i) and (iii), the latest available financial
information as of the Business Day immediately prior to the Closing Date and
(II) in the case of the Trading Balances, as at 31 January 2014.

 

(b) To the extent requested by Buyers, the Seller shall provide Buyers with
reasonable supporting documentation to verify the underlying intercompany
charges and transactions relating to the Inter-Company Account Statement. All
the amounts set forth on the Inter-Company Account Statement, except for the
Trading Balances, shall form part of the Estimated Closing Indebtedness.

 

(c) Effective as of the Closing:

 

(i)   the Buyers shall procure the settlement of all amounts set out on the
Inter-Company Account Statement (other than the Trading Balances) owing from a
member of the Target Group to a member of the Retained Group (regardless of the
terms of payment of such intercompany accounts);

 

(ii)   the Seller shall procure the settlement of all amounts set out on the
Inter-Company Account Statement (other than the Trading Balances) owing from a
member of the Retained Group to a member of the Target Group, if any,
(regardless of the terms of payment of such intercompany accounts); and

 

(iii)  all agreements between Seller or their Affiliates, on the one hand, and
any member of the Target Group, on the other hand, other than any entered into
in accordance with or pursuant to this Agreement, shall be terminated without
further liability or obligation (contingent or otherwise) of any party
thereunder (other than (i) the Trading Balances (ii) the underlying contracts or
other agreements under which the Trading Balances arose and (iii) the
indebtedness the subject of the Intra-Company Account Statement and the
agreements under which those balances arose to the extent not settled at Closing
in accordance with this Clause 5.06).

 

(iv)  Following the agreement, deemed agreement or determination of the Closing
Statements, (a) Buyers shall procure that any further amounts falling within
Clauses 5.06(i) or (iii) owing by the Target Group to Seller or its Affiliates
and (b) Sellers shall procure that any further amounts falling within Clauses
5.06(i) or (iii) owing by Seller or its Affiliates to the Target Group, which
have not been settled in accordance with Clause 5.06(c)(i) or (ii) are settled
within five (5) Business Days of the date on which the Closing Statements are
agreed, deemed agreed or determined and the settlements made pursuant to
Clause 5.06(c)(i) and Clause 5.06(c)(ii) above and this Clause 5.06(c)(iv),
shall be deemed to be full and final settlement of all such balances owing
between the members of the Target Group and members of the Retained Group, other
than the Trading Balances.

 



30

 

 

(d) The Seller and the Buyers shall procure that, following the Closing, all
Trading Balances will be settled in accordance with the existing terms thereof,
except that any Trading Balances without a fixed or specified payment date, or a
payment date greater than 45 days, shall be paid within 45 days of the date on
which such Trading Balance was incurred.

 

(e) Any settlement in accordance with Clause 5.06(c) shall be in immediately
available funds by wire transfer to Seller’s Account or Buyer’s Account (as
applicable).

 

(f) Immediately prior to Closing, Seller shall procure that SFC declares and
pays a dividend in specie to the Seller equal to the Existing SFC/AIL
Indebtedness on the terms of the SFC Dividend Documents.

 

Clause 5.07. China Intercompany Indebtedness

 

. The China Intercompany Indebtedness shall be settled as follows:

 

(a) at the Closing, Buyers shall pay to the Escrow Agent $5,777,832.40 (being an
amount equal to the China Intercompany Indebtedness) in immediately available
funds by wire transfer, which amount shall be deposited into an escrow fund (the
“China Intercompany Indebtedness Escrow Fund”) as security for the obligations
of the Buyers under Clause 5.07(b), such amount to be held on the terms and
subject to the conditions set forth in this Agreement and the China Intercompany
Indebtedness Escrow Agreement; and

 

(b) the parties shall seek the approval as soon as reasonably practicable from
the State Administration of Foreign Exchange (Shanghai Branch) (“SAFE”) for the
amendment of the terms of the Offshore Loan (“SAFE Approval”) such that the
Offshore Loan shall be repayable on 21 May 2014 (the “Revised Repayment Date”).

 

(c) If the SAFE Approval is obtained prior to the current repayment date of the
Offshore Loan, Buyers shall procure that the Offshore Loan is repaid in full on
the Revised Repayment Date. If the SAFE Approval is not obtained prior to the
current repayment date of the Offshore Loan, the Seller hereby agrees to not to
enforce its rights to repayment of the Offshore Loan, or otherwise seek to
recover repayment of the Offshore Loan, until the Revised Repayment Date.

 

(d) Buyers and Seller shall on the day prior to the Revised Repayment Date,
deliver to the Escrow Agent irrevocable instructions to release an amount equal
to the China Intercompany Indebtedness out of the China Intercompany Escrow
Account to Buyer by way of transfer to the Buyer Account on the Revised
Repayment Date.

 



31

 

 

(e) The Buyer shall procure that:

 

(i) the funds released to it in accordance with Clause 5.07(b) are transferred
within 2 Business Days of receipt, by way of loan to the members of the Target
Group who are the borrowers of the China Intercompany Indebtedness to Seller;
and

 

(ii) within 3 Business Days of such transfer, the members of the Target Group
who are the borrowers of the China Intercompany Indebtedness repay the China
Intercompany Indebtedness in full by wire transfer to the Seller’s Account or
such other account as Seller may notify to US Buyer

 

(f) In the event that the China Intercompany Indebtedness has not been received
by Seller by 120 days from Closing, US Buyer will procure that a sum equal to
the China Intercompany Indebtedness is paid to Seller on behalf of Andrew
Industrial Textile Manufacturing Company (Shanghai) Limited and that the China
Intercompany Indebtedness is waived in consideration for such payment.

 

Clause 5.08. China Cash. Seller covenants with Buyer that, as of the Closing
Date, the aggregate amount of all cash and cash equivalents (including
marketable securities, the benefit of bills of exchange, short term investments
and bank notes, but excluding any cash at bank representing payment, whether
electronic or by cheque, that have been made but have not cleared as at Closing)
held by Andrew Industrial Textile Manufacturing Company (Shanghai) Limited,
Andrew Industrial Textile Manufacturing (Wuxi) Company Limited and Andrew
Industrial Textile Trading Company (Shanghai) Limited of the members of the
Target Group shall not (in aggregate) be less than RMB 7,000,000.

 

Clause 5.09. Release of Intercompany Guarantees.

 

(a) The Seller shall use all reasonable endeavors to procure the absolute and
unconditional release and discharge in full at Closing (or, other than in
respect of the HSBC Guarantees, as soon as reasonably practicable thereafter) of
each guarantee, indemnity, assurance, undertaking, commitment or other security
obligation granted or entered into by any member of the Target Group in relation
to any obligation or liability of the Seller or any member of the Retained Group
(each a “Target Group Guarantee”) at the cost of the Seller and, prior to such
release and discharge, the Seller undertakes:

 

(i) to pay any Buyer an amount equal to, and otherwise indemnify Buyers from and
against, any losses suffered and all liabilities, costs and expenses incurred by
the relevant Buyer or any member of the Target Group arising under any Target
Group Guarantee; and

 

(ii) not to enter into any variation of any agreement which has the effect of
varying any Target Group Guarantee without the prior written consent of the
Buyers.

 



32

 

 

(b) The Buyers shall use all reasonable endeavours to procure the absolute and
unconditional release and discharge in full at Closing (or as soon as reasonably
practicable thereafter) of each guarantee, indemnity, assurance, undertaking,
commitment or other security obligation granted or entered into by the Seller or
any member of the Retained Group in relation to any obligation or liability of
any member of the Target Group and of which particulars are listed in Schedule
5.09(b) (each a “Retained Group Guarantee”) with any associated third party
costs (other than the costs of any advisers to the members of the Buyer Group)
being borne fifty percent by Buyers and fifty percent by Seller and, prior to
such release and discharge, the Buyers jointly and severally undertake:

 

(i)   to pay Seller an amount equal to, and otherwise indemnify Seller from and
against, any losses suffered and all liabilities, costs and expenses incurred by
the Seller or any member of the Retained Group arising under any Retained Group
Guarantee; and;

 

(ii)   not to enter into any variation of any agreement which has the effect of
varying any Retained Group Guarantee without the prior written consent of the
Seller.

 

The obligations of the Buyers to use all reasonable endeavours in this
Clause 5.09(b) shall include an obligation to offer and enter into a replacement
guarantee in place of the relevant member of the Retained Group, which in the
case of any Retained Group Guarantees entered into by Seller, shall be offered
by US Buyer.

 

Clause 5.10. Trademarks; Tradenames.

 

(a) After the Closing, Buyers shall not use, and shall procure that no member of
the Target Group uses, any of the marks or names of the Seller or any member of
the Retained Group (the “Seller Trademarks and Tradenames”), other than, in the
case of the members of the Target Group (a) as set forth in the other
subsections of this Clause 5.10 and (b) for the Trade Marks (as defined in the
Licensing Agreement) in accordance with the terms of the Licensing Agreement..

 

(b) Seller and Buyers shall enter into the Licensing Agreement at Closing. 
Except as set out in the Licensing Agreement, within twelve (12) months
following Closing, Buyers shall procure the removal of all references to the
Seller Trademarks and Tradenames from the business interests, property and
assets of the Target Group and shall change the corporate names of each member
of the Target Group accordingly. 

 

33

 

 

(c) After the Closing and without prejudice to Clause 5.10(b), each member of
the Target Group shall have the right to sell existing inventory and to use
existing packaging, labeling, containers, supplies, advertising materials,
technical data sheets and any similar materials bearing any Seller Trademarks
and Tradenames until the earlier of (i) the date falling twelve (12) months from
the Closing Date and (ii) the date existing stocks are exhausted.  Each member
of the Target Group shall have the right to use Seller Trademarks and Tradenames
in advertising that cannot be changed by them using reasonable efforts for a
period not to exceed twelve (12) months after the Closing Date.  Buyers shall
cause the members of the Target Group to comply with all Applicable Laws in any
use of Seller Trademarks and Tradenames.  With effect from Closing, each Buyer
hereby indemnifies Seller against and agrees to hold Seller harmless from any
and all Damages (as defined in Clause 7.01) to the extent incurred or suffered
by Seller arising out of the failure by either of the Buyers, the Target
Companies, the Target Subsidiaries, their Affiliates or any of their respective
directors, officers, employees or agents to comply with all Applicable Laws in
any use of Seller Trademarks and Tradenames pursuant to this Clause 5.10
(including any failure to comply with applicable law and regulations with
respect to packaging or labeling).

 

Clause 5.11. UK Leases. In respect of the UK Leased Properties, Seller shall
grant to the relevant members of the Target Group the UK Leases on Closing.

 

Clause 5.12. Amendment of 401(k) Plan. Effective as of no later than the day
immediately preceding the Closing Date, Seller shall procure that Andrew
Industries, Inc. amends the Andrew Industries, Inc. 401(k) Plan (the
“401(k) Plan”) to remove SFC as an adopting employer thereunder and confirm that
the account balances of affected Employees, who are employed in or provide
services in the United States of America (“Target U.S. Participants”) shall be
fully vested in their 401(k) Plan accounts as of Closing (the “401(k) Plan
Amendment”). As a result of the 401(k) Plan Amendment, Target U.S. Participants
may elect a plan distribution from the 401(k) Plan. Buyers shall procure that
(a) a 401(k) plan sponsored or maintained by the US Buyer or one of its
Affiliates (the “Buyer’s 401(k) Plan”) will accept rollovers of such
distributions, (b) the Target U.S. Participants will be eligible to participate
in the Buyers’ 401(k) Plan within sixty (60) days (or sooner, if
administratively practicable) after the Closing Date (provided they satisfy the
definition of “eligible employee” in Buyer’s 401(k) Plan) and (c) the Buyers’
401(k) Plan will provide the Target U.S. Participants with credit for all
pre-Closing service with SFC, its Affiliates, and their predecessors for
purposes of eligibility and vesting under the Buyer’s 401(k) Plan.

 

Clause 5.13. Transaction Bonuses.

 

(a) The Seller shall procure that the Transaction Bonuses (net of applicable
PAYE, national insurance contributions and other applicable payroll taxes) are
paid by the relevant members of the Target Group on or before Closing.  Within
two (2) Business Days after the Closing Date, Seller shall deliver to US Buyer
written confirmation that (i) an amount equal to the Transaction Bonuses and
(ii) an amount equal to any secondary National Insurance Contributions (or any
equivalent social security contributions in any jurisdiction other than the UK)
for which the relevant member of the Target Group is required to account in
respect of the payment of such Transaction Bonuses, have been, except in
relation to payments by SFC, wired in immediately available funds to the bank
accounts of the relevant members of the Target Group and in the case of SFC that
sufficient cash was available at SFC to make such payments.

 

34

 

 

(b) Following receipt by the US Buyer of the written confirmations referred to
in Clause 5.13(a), US Buyer covenants that it shall procure that the relevant
members of the Target Group discharge, on or before the date falling 60 days
after the Closing Date (or when otherwise due in accordance with applicable
law), all tax and social security payments for which the Target Group is liable
in relation to or arising from any Transaction Bonus.

 

(c) If any Relief (as defined in Schedule 6.01) arises to any member of the
Target Group as a result of the paying of the Transaction Bonuses in accordance
with Clause 5.13(a) (a "Transaction Bonus Relief"), then to the extent that such
Transaction Bonus Relief is utilised by a Buyer or a member of the Target Group
to reduce the amount of Tax due and payable by such person, Buyers shall pay to
Seller an amount equal to the amount of Tax saved through the utilisation of
such Transaction Bonus Relief, but only to the extent that such amount exceeds
the aggregate value of any Tax liabilities which arise in the Target Group as a
result of the payment by Seller referred to in Clause 5.13(a).

 

Clause 5.14. Right of First Refusal on a Triggering Transaction.

 

(a) Subject to Clause 5.15, prior to entering into of a definitive agreement
implementing a Triggering Transaction (other than entering into a Permitted
Transfer), Seller shall give a notice in writing (a “Transfer Notice”) to US
Buyer informing it of: (i) the assets which are to be the subject of the
Triggering Transaction; (ii) the amount, type and mechanism(s) for payment of
consideration; (iii) the terms and conditions of any adjustment mechanism
applicable in respect of the consideration payable on closing of the Triggering
Transaction; (iv) any proposed holdback or escrow arrangement on any
consideration payable; and (v) any conditions to closing (together, the “Offer
Terms”).

 

(b) Once given, a Transfer Notice may not be withdrawn or revoked.

 

(c) Simultaneous with providing a Transfer Notice, Seller shall provide to US
Buyer any due diligence information that has been made available in written form
to the party to whom it proposes to enter into a Triggering Transaction. The
Seller shall also give US Buyer the same opportunities to conduct site visits
and receive management presentations as are afforded to such party, with such
access to be granted within 5 Business Days of providing such access to such
party (which, for the avoidance of doubt, may be prior to the giving of a
Transfer Notice).

 

(d) Following receipt of the Transfer Notice, US Buyer shall notify Seller,
within a period of fifteen (15) Business Days from receipt of the Transfer
Notice (the “ROFR Period”), whether: (i) it wishes to exercise its right of
first refusal in respect of the Triggering Transaction on the Offer Terms (the
“US Buyer ROFR Offer”); or (ii) it does not wish to exercise its right of first
refusal in respect of the Triggering Transaction. Seller shall provide to US
Buyer a copy of any information provided to the third party during the ROFR
Period.

 

35

 

 

(e) If US Buyer: (i) notifies Seller that it does not wish to exercise its right
of first refusal in respect of the Triggering Transaction; (ii) does not respond
to a Transfer Notice within the ROFR Period; or (iii) fails to complete the US
Buyer ROFR Offer during the ROFR Closing Period, then Seller shall be free to
complete a Triggering Transaction with any third party provided Seller confirms
to US Buyer in writing immediately prior to closing the Triggering Transaction
with a third party that: (A) the consideration of such Triggering Transaction is
at least as high (prior to the application of any closing adjustment mechanism
set out in the Transfer Notice) as the total consideration originally set out in
the relevant Transfer Notice; and (B) the terms and conditions of such
Triggering Transaction (in relation to matters (i) to (v) of the Offer Terms)
are substantially similar to (and in no event, in Seller’s good faith opinion,
less favorable in any material respect to Seller than) the Offer Terms.

 

(f) If US Buyer exercises its right of first refusal in respect of a Triggering
Transaction, then within thirty (30) days of the exercise of such right (the
“ROFR Closing Period”), US Buyer and Seller shall enter into definitive
documentation on terms to be agreed between the parties with respect to, and
complete, the Triggering Transaction, provided that if the closing of such
Triggering Transaction is subject to any prior regulatory approval or other
customary conditions to closing, the Closing Period shall be extended until the
expiration of five days after all such approvals shall have been received or
conditions shall have been satisfied but in no event shall such period be
extended for more than an additional 60 days without the consent of Seller.

 

(g) The provisions of this Clause 5.14 shall immediately expire on the date
falling on the earlier of: (i) the entry into of a binding agreement with
respect to a Triggering Transaction or Joint Venture Transaction by Seller with
any third party, provided that Seller had complied with its obligations in
Clause 5.14 or Clause 5.15 with respect to such Triggering Transaction or Joint
Venture Transaction; or (ii) the third anniversary of the Closing Date.

 

(h) In the event that US Buyer exercises its right of first refusal in respect
of a Triggering Transaction and then fails to complete the US Buyer ROFR Offer,
other than a result of the failure of a condition to closing which is required
by law for the sale and purchase to close, the satisfaction of which was the
responsibility of the Seller, in accordance with the time period specified in
Clause 5.14(f), all rights under Clause 5.14 and Clause 5.15 shall terminate.

 

Clause 5.15. Right of First Refusal on a Joint Venture Transaction

 

(a) Prior to entering into of a definitive investment or shareholders’ agreement
implementing a Joint Venture Transaction, Seller shall give a notice in writing
(a “Joint Venture Notice”) to US Buyer informing it of the proposed structure
and the material (in Seller’s good faith opinion) terms and conditions of the
Joint Venture Transaction, including without limitation: (i) the percentage
shareholding in AI India which the Seller proposes to Transfer; (ii) the amount,
type and mechanism(s) for payment of consideration by the third party with whom
the Seller proposes to enter into the relevant Joint Venture Transaction; (iii)
the terms of any put option, call option, right of first offer or refusal,
pre-emptive rights or rights to acquire further shares in AI India, and (iv) any
conditions to closing (the “Joint Venture Terms”).

 

36

 

 

(b) Once given, a Joint Venture Notice may not be withdrawn or revoked.

 

(c) Simultaneously with providing a Joint Venture Notice, Seller shall provide
to US Buyer any due diligence information that has been made available in
written form to the party to whom it proposes to enter into a Joint Venture
Transaction. The Seller shall also give US Buyer the same opportunities to
conduct site visits and receive management presentations as are afforded to such
party, with such access to be granted within five (5) Business Days of providing
such access to such party (which, for the avoidance of doubt, may be prior to
the giving of a Joint Venture Notice).

 

(d) Following receipt of the Joint Venture Notice, US Buyer shall notify Seller,
within a period of fifteen (15) Business Days from receipt of the Joint Venture
Notice (the “ROJV Period”), whether: (i) it wishes to exercise its right of
first refusal in respect of the Joint Venture Transaction on the Joint Venture
Terms (“US Buyer ROJV Offer”); or (ii) it does not wish to exercise its right of
first refusal in respect of the Joint Venture Transaction. Seller shall provide
to US Buyer a copy of any information provided to the any third party during the
ROJV Period.

 

(e) If US Buyer: (i) notifies Seller that it does not wish to exercise its right
of first refusal in respect of the Joint Venture Transaction; (ii) does not
respond to a Joint Venture Notice within the ROJV Period; or (iii) fails to
complete the US Buyer ROJV Offer during the JV Closing Period, then Seller shall
be free to complete a Joint Venture Transaction with any third party, provided
Seller confirms to US Buyer in writing immediately prior to closing the Joint
Venture Transaction with a third party that: (A) the consideration payable in
respect of the percentage shareholding in AI India which is subject of such
Joint Venture Transaction is at least as high (calculated on a $ per share
basis) as the amount set out in the relevant Joint Venture Notice; and (B) the
terms and conditions of such Joint Venture Transaction are (in relation to the
matters (i) to (iv) of the Joint Venture Terms) substantially similar to (and in
no event, in Seller’s good faith opinion, less favorable in any material respect
to Seller than) the Joint Venture Terms.

 

(f) If US Buyer exercises its right of first refusal in respect of a Joint
Venture Transaction, then within thirty (30) days of the exercise of such right
(the “JV Closing Period”), US Buyer and Seller shall enter into definitive
documentation on terms to be agreed between the parties with respect to, and
complete, the Joint Venture Transaction, provided that if the closing of such
Joint Venture Transaction is subject to any prior regulatory approval or other
customary conditions to closing, the JV Closing Period shall be extended until
the expiration of five days after all such approvals shall have been received or
conditions shall have been satisfied but in no event shall such period be
extended for more than an additional 60 days without the consent of the Seller.

 

(g) The provisions of this Clause 5.15 shall immediately expire on the date
falling on the earlier of: (i) the entry into a binding agreement with respect
to a Triggering Transaction or Joint Venture Transaction by Seller with any
third party, provided that Seller had complied with its obligations in
Clause 5.14 or Clause 5.15 with respect to such Triggering Transaction or Joint
Venture Transaction; or (ii) the third anniversary of the Closing Date.

 



37

 

 

(h) In the event that US Buyer exercises its right of first refusal in respect
of a Joint Venture Transaction and then fails to complete the US Buyer ROJV
Offer, other than a result of the failure of a condition to closing which is
required by law for the sale and purchase to close, the satisfaction of which
was the responsibility of the Seller, in accordance with the time period
specified in Clause 5.15(f), all rights under Clause 5.14 and Clause 5.15 shall
terminate.

 

Clause 5.16. No sale of AI India to certain Persons. Notwithstanding any other
provision in this Agreement or the Ancillary Agreements, Seller covenants with
Buyers that it will not, for a period of 36 months after the Closing Date: (a)
Transfer or issue any shares of AI India to BWF Tec GmbH & Co KG or MGF Gutsche
GmbH & Co KG or any of their respective Affiliates; or (b) cause substantially
all of AI India’s assets to be Transferred to BWF Tec GmbH & Co KG or MGF
Gutsche GmbH & Co KG or any of their respective Affiliates.

 

Clause 5.17. India Financials. If the Seller or AI India enters into discussions
with any third party in connection with a Triggering Transaction or a Joint
Venture Transaction, the Seller shall within five (5) Business Days provide US
Buyer with the latest unaudited quarterly financial statements (comprising the
balance sheet, profit and loss accounts, and cashflow statement) of AI India.

 

Clause 5.18. Supply arrangements with Seller’s Hydro-finishing Business. The
parties shall endeavor to agree on the terms of, and enter into, supply
arrangements between the Buyers or any of their Affiliates (which, for the
avoidance of doubt, shall include the Target Group after the Closing Date) and
the Seller or any member of the Retained Group, pursuant to which Buyers or any
of their Affiliates would supply the rolled goods needle felt used by Seller or
any of Seller’s Operating Affiliates in carrying on the Hydro-finishing
Business.

 

Clause 5.19. Supply agreements with Linflon. From and after the Closing, the
Seller shall use its reasonable endeavours as a shareholder, and through its
appointed directors to the board of directors of Linflon, to procure that
Linflon agrees and enters into supply arrangements with the relevant members of
the Target Group, pursuant to which Linflon would supply ePTFE fibre, membrane,
sewing thread and yarn to the Target Group on terms, conditions and pricing no
less favorable than those extended to the members of the Retained Group.

 

SECTION 6
Tax Matters

 

Clause 6.01. Tax Covenant. The provisions of Schedule 6.01 shall have effect
from the Closing.

 

38

 

 

Clause 6.02. Deductions from payments.

 

(a) All sums payable by either the Seller or the Buyers under this Agreement
shall be paid without any rights of counterclaim and set-off and free and clear
of all deductions or withholdings of any kind, save only as may be required by
law.

 

(b) Should any party be required by law to make a deduction or withholding from
any payment made pursuant to this Agreement (other than a payment by a Buyer of,
or in respect of, the Purchase Price), the relevant party shall provide such
evidence of the relevant withholding as the other party may reasonably require
and shall pay such sum as will, after the deduction or withholding has been made
and, after taking into account any credit or relief which the other party may
receive in consequence of such deduction or withholding, leave that party with
the same amount as the party would have received had no deduction or withholding
been made.

 

(c) If any sum paid by the Seller under this Agreement is subject to Tax in the
hands of a Buyer (including where any Relief (as defined in Schedule 6.01)
covers such Tax), the Seller shall pay such additional amount as shall ensure
that the aggregate amount paid less the Tax payable in respect of such amount
(or which would be payable but for such Relief) shall be the amount that the
Seller would have paid if the payment had not been subject to Tax provided that
this Clause 6.02(c) shall not operate to increase the Seller’s liability to the
extent that the Tax in question would not have arisen but for

 

(i) any assignment by a Buyer of the benefit of this Agreement, or

 

(ii) either of the Buyers becoming resident for tax purposes in a jurisdiction
other than its jurisdiction of incorporation.

 

Clause 6.03. VAT. All sums payable under or pursuant to this Agreement (other
than a payment by a Buyer of, or in respect of, the Purchase Price) are
exclusive of any VAT. Accordingly, the recipient of the supply for VAT purposes
shall, subject to receipt of a valid VAT invoice, pay to the supplier such
amount as equals the VAT on such supply.

 



39

 

 

SECTION 7
Survival; Indemnification

 

Clause 7.01. Period for Claims. The warranties made by the parties in
Clause 3.01 and Clause 4.01 of this Agreement shall survive the Closing, and
remain in full force and effect notwithstanding Closing, until the second (2nd)
anniversary of the Closing Date (the “Final Release Date”); provided that the
warranties in Paragraphs 3.01, 3.02, 3.03, 3.04, 3.05, 3.06 and 3.07 of Schedule
3 (the “Fundamental Warranties”) and the Tax Warranties shall survive until the
sixth anniversary of the Closing Date and provided further that warranties in
Paragraph 3.28 of Schedule 3 (the “Environmental Warranties”) shall survive
until the fourth anniversary of the Closing Date. The obligations of the Seller
under Clause 7.02(a) in respect of the Specific Indemnities: (A) set out in
Paragraph 1 of Schedule 7.02(a)(iii) shall survive until the fourth anniversary
of the Closing Date; and (B) set out in Paragraphs 2 to 10 of Schedule
7.02(a)(iii) shall survive until the Final Release Date. The other covenants and
agreements of the parties hereto contained in this Agreement (except for the Tax
Covenant, to which for these purposes the provisions of Paragraph 3 of Part B of
Schedule 6.01 will apply) shall survive the Closing, and remain in full force
and effect notwithstanding Closing, for such period explicitly specified therein
or otherwise until the latest date permitted by law. Notwithstanding the
preceding sentences, any breach of warranty, covenant or agreement or other
claim in respect of which indemnity may be sought under this Agreement (except
for the Tax Covenant, to which for these purposes the provisions of Paragraph 3
of Part B of Schedule 6.01 will apply) shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if notice of the
inaccuracy or breach thereof giving rise to such right of indemnity shall have
been given to the party against whom such indemnity may be sought setting out
reasonable details of the inaccuracy or breach as are available at such time and
the good faith estimate of the amount claimed (to the extent possible at such
time) prior to such time. In the event that legal proceedings or formal written
notice of arbitration are not issued and validly served within twelve months of
service of such written notice, the liability of the Seller in respect of such
matter shall terminate.

 

Clause 7.02. Indemnification.

 

(a) Effective at and after the Closing, Seller hereby indemnifies Buyers, the
Target Companies, the Target Subsidiaries and each of their Affiliates,
directors, officers, employees and their respective successors and permitted
assignees (each a “Buyer Indemnified Person”) against and agrees to hold each of
them harmless from:

 

(i) any and all damage, loss, liability and expense (including reasonable third
party expenses of investigation and reasonable attorneys’ fees and expenses
incurred by any Buyer Indemnified Person) in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
parties hereto (“Damages”), incurred or suffered by any Buyer Indemnified Person
arising out of (I) any breach of Seller Warranty (determined without regard to
any qualification or exception contained therein relating to materiality or any
similar qualification or standard, including specified dollar thresholds) (each
such breach of Seller Warranty a “Warranty Breach”), (II) an intentional breach
of Clause 5.02, or (III) the Specific Indemnities set forth in paragraphs 1 and
7 of Schedule 7.02(a)(iii);

 

(ii) any loss, damage, liability and/or expense (as applicable), the subject of
each of the Specific Indemnities set forth in paragraphs 2 to 6 (inclusive) and
8 to 10 (inclusive), together with third party costs and expenses (including
reasonable third party expenses of investigation and reasonable attorney’s fees
and expenses), incurred by any Buyer Indemnified Person in connection with any
such matter,

 



40

 

 

regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity provided that
the liability of Seller under or in respect of any claim for indemnification
pursuant to Clause 7.02(a)(i)(I), Clause 7.02(a)(i)(III) or Clause 7.02(a)(ii)
shall be subject to the applicable limitations and provisions set forth in the
remainder of this Section 7 and in Schedule 7.02.

 

(b) Effective at and after the Closing, each Buyer hereby indemnifies Seller,
its Affiliates, directors, officers, employees and their respective successors
and assignees (each a “Seller Indemnified Person”) against and agrees to hold
each of them harmless from any and all Damages incurred or suffered by any
Seller Indemnified Person arising out of any breach of any warranty given by
Buyers pursuant to Clause 4.01 regardless of whether such Damages arise as a
result of the negligence, strict liability or any other liability under any
theory of law or equity. The aggregate liability of Buyers in respect of all
claims (including interests and costs) under or arising in respect of this
Agreement shall not exceed an amount equal to the Base Purchase Price.

 

Clause 7.03. Third Party Claim Procedures.

 

(a) The provisions of this Clause 7.03 do not apply to a Claim for Tax.

 

(b) The party seeking indemnification under Clause 7.02 (the “Indemnified
Party”) agrees to give prompt notice in writing to the party against whom
indemnity is to be sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding by any third party
(excluding a Tax Claim) (“Third Party Claim”) in respect of which indemnity may
be sought. Such notice shall set forth in reasonable detail such Third Party
Claim and the basis for indemnification (taking into account the information
then available to the Indemnified Party). The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have materially and adversely
prejudiced the Indemnifying Party.

 

(c) The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this Section,
shall be entitled to control and appoint lead counsel for such defense, in each
case at its own expense provided that prior to assuming control of such defense,
the Indemnifying Party must acknowledge that it would have, to the extent
provided under this Section 7, an indemnity obligation for the Damages resulting
from such Third Party Claim (without prejudice to the agreement or determination
of the damages or other remedies available in relation to such obligation).

 

(d) The Indemnifying Party shall not be entitled to assume or maintain control
of the defense of any Third Party Claim and shall pay the reasonable fees and
expenses of counsel retained by the Indemnified Party if (i) the Indemnifying
Party does not deliver the acknowledgment referred to in Clause 7.03(b) within
30 days of receipt of notice of the Third Party Claim pursuant to Clause 7.03(b)
(ii) the Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation, (iii) the
Indemnified Party reasonably believes an adverse determination with respect to
the Third Party Claim would be materially detrimental to the reputation or
future business prospects of the Indemnified Party or any of its Affiliates,
(iv) the Third Party Claim seeks an injunction or equitable relief against the
Indemnified Party or any of its Affiliates.

 

41

 

 

(e) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Clause 7.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim in circumstances where the settlement does
not expressly and unconditionally release the Indemnified Party and its
Affiliates from all liabilities and obligations with respect to such Third Party
Claim or the settlement imposes injunctive or other equitable relief against the
Indemnified Party or any of its Affiliates.

 

(f) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or pursuit of any Third Party Claim and shall furnish
or cause to be furnished such records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith (other than any such records or
information as may be legally privileged).

 

(g) If the Indemnifying Party does not assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Clause 7.03, subject
to the Indemnifying Party indemnifying the Indemnified Party with respect to any
Damages incurred by the Indemnified Party as a result of any such action
requested in accordance with this sub-clause (g), the Indemnified Party shall
(and shall procure that the members of the Target Group or Retained Group, as
applicable, shall) take all such actions as the Indemnifying Party may
reasonably request in writing, to negotiate, dispute or defend any actual or
threatened Third Party Claim and not admit liability in relation to, nor settle
or compromise, any actual or threatened Third Party Claim without the prior
written approval of the Indemnifying Party (such approval not to be unreasonably
withheld or delayed); provided that nothing in this Clause 7.03(g), shall oblige
an Indemnified Party to take any action which, in the reasonable opinion of the
Indemnified Party, such action would be materially prejudicial to the business
interests of such Indemnified Party.

 

Clause 7.04. Direct Claim Procedures. The provisions of this Clause 7.04 do not
apply to a Claim for Tax. In the event an Indemnified Party has a claim for
indemnity under Clause 7.02 against an Indemnifying Party that does not involve
a Third Party Claim, the Indemnified Party agrees to give prompt notice in
writing of such claim to the Indemnifying Party. Such notice shall set forth in
reasonable detail such claim and the basis for indemnification (taking into
account the information then available to the Indemnified Party). The failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have materially
and adversely prejudiced the Indemnifying Party.

 

42

 

 

Clause 7.05. Escrow Procedures.

 

(a) The parties hereto agree that (i) their respective rights and obligations
with respect to the Indemnity Escrow Fund and the China Intercompany
Indebtedness Escrow Fund, the procedure for the making of claims against the
amounts in the Indemnity Escrow Fund or the China Intercompany Indebtedness
Escrow Fund, and the release of such amounts from the Indemnity Escrow Fund and
the China Intercompany Indebtedness Escrow Fund, shall be governed by, and
subject to the terms and provisions of, this Agreement, the Indemnity Escrow
Agreement and the China Intercompany Indebtedness Escrow Agreement (as
applicable) and (ii) within 2 Business Days after the determination hereunder of
any amounts due from or with respect to the Indemnity Escrow Fund or the China
Intercompany Indebtedness Escrow Fund, they shall deliver to the Escrow Agent
irrevocable instructions giving effect to the release of such amounts in
accordance with the terms and provisions of this Agreement and the Indemnity
Escrow Agreement or the China Intercompany Indebtedness Escrow Fund (as
applicable).

 

(b) Amounts shall be released from the Indemnity Escrow Fund as follows:

 

(i)   on the date that is the first anniversary of the Closing Date, the amount
(if any) remaining in the Indemnity Escrow Fund in excess of the sum of (I)
$2,075,000 and (II) the Pending Claims Amount as of such date, shall be released
and distributed to Seller in accordance with the Indemnity Escrow Agreement; and

 

(ii)   on the Final Release Date, the excess (if any) of the cash balance which
remains in the Indemnity Escrow Fund as of the Final Release Date over the
Pending Claims Amount as of the Final Release Date, shall be released and
distributed to Seller in accordance with the Indemnity Escrow Agreement; and

 

(iii) after the Final Release Date, the excess of the amount in the Indemnity
Escrow Fund over the Pending Claims Amount at the relevant date of calculation.

 

(c) Notwithstanding anything to the contrary in the Indemnity Escrow Agreement
and the China Intercompany Indebtedness Escrow Agreement, any interest accruing
on amounts in the Indemnity Escrow Fund and the China Intercompany Indebtedness
Escrow Fund shall be for the account of Seller, and shall be paid to Seller on
closing of the relevant account and such interest shall not become part of the
principal amounts in such respective funds.

 

Clause 7.06. Treatment of Payments. To the extent permitted by Applicable Law,
any amount paid under this Section 7 shall be treated as an adjustment to the
consideration paid hereunder for the Target Shares.

 

Clause 7.07. Payments to Buyers. Where a Buyer directs Seller to make any
payment with respect to a payment obligation of Seller pursuant to the terms of
this Agreement to US Buyer or UK Buyer, as applicable, to the extent that
payment is made by or on behalf of Seller to such Buyer, receipt of such sum by
that Buyer shall be a full and effective discharge of Sellers obligation to pay
such sum (or a proportion of such sum) to either Buyer and Seller shall not be
concerned to see to the application of it.

 



43

 

 

SECTION 8
Buyer Guarantee

 

Clause 8.01. Guarantee.

 

(a) In consideration of Seller entering into this Agreement and other goods and
valuable consideration (the receipt and adequacy of which is hereby acknowledged
by the Buyers), US Buyer irrevocably and unconditionally (i) guarantees to
Seller the due and punctual performance and observance by UK Buyer of the
Guaranteed Obligations, (ii) undertakes to Seller that, if and whenever UK Buyer
defaults for any reason in the performance of any Guaranteed Obligations, US
Buyer shall perform (or procure the performance of) and satisfy (or procure the
satisfaction of) such Guaranteed Obligation in the manner set out (as
applicable) in this Agreement as if it were the principal obligor, and so that
the same benefits shall be conferred on Seller as would have been conferred on
it had such Guaranteed Obligation been duly performed and satisfied by UK Buyer
and (iii) agrees, as an independent and primary obligation, to indemnify Seller
and hold Seller harmless against all direct or indirect losses (of whatever
nature), costs, claims, demands, expenses and other liabilities which it incurs
or suffers from time to time arising out of or in connection with any failure of
UK Buyer to comply with any Guaranteed Obligation, including all payments, legal
and other costs and expenses reasonably incurred as a consequence of or which
would not have arisen but for any such failure or circumstance. In this
Clause 8.01(a), “Guaranteed Obligations” means all commitments, undertakings,
warranties, indemnities, covenants and liabilities and other obligations of or
given by UK Buyer to Seller under this Agreement.

 

(b) The guarantee and indemnity contained in Clause 8.01(a) is a continuing
guarantee and shall extend to all of the Guaranteed Obligations regardless of
any intermediate payment or discharge in part, until all such Guaranteed
Obligations are satisfied in full, and is in addition to, and is not in
substitution for and shall not merge with or be prejudiced by, any other rights,
remedies or security which Seller may at any time hold in respect of the
Guaranteed Obligations.

 

(c) The obligations of US Buyer under Clause 8.01(a) shall not be affected by
any act, omission, matter or thing which, would otherwise reduce, release or
prejudice any such obligations including and whether or not known to UK Buyer or
Seller (i) any termination, amendment, variation, novation or supplement of or
to this Agreement and/or the Guaranteed Obligations, (ii) any failure or delay
in seeking performance of any Guaranteed Obligation or any granting of time or
other indulgence for such performance, (iii) any illegality, invalidity or
unenforceability of any obligation or liability of any person under this
Agreement, (iv) any incapacity or lack of power, authority or legal personality
of or dissolution of UK Buyer or any other person, (v) any change in the
constitution, status or control of UK Buyer, (vi) any insolvency, liquidation,
administration or other equivalent or similar proceedings, (vii) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of UK
Buyer or any other person, or (viii) any non-presentation or non-observance of
any formality or other requirement in respect of any instrument.

 

44

 

 

(d) For the avoidance of doubt, the guarantee and indemnity contained in
Clause 8.01(a) shall not be affected by any permitted assignment of any of the
rights of Seller under this Agreement, and shall remain in full force and effect
notwithstanding any such assignment.

 

(e) Notwithstanding any other provision of this Agreement but without prejudice
to Clause 8.01(c) which shall take precedence, US Buyer’s obligation to perform
under the guarantee and indemnity contained in Clause 8.01(a) shall be subject
to: (i) any defenses which the UK Buyer would have under this Agreement or in
law or equity in respect of the Guaranteed Obligations; and/or (ii) any
elimination under the terms of this Agreement or in law or equity of the
Guaranteed Obligations, except, in each case, for defenses relating to the
incapacity or lack of power, capacity, authority or legal personality or
dissolution of UK Buyer or arising as a result of the insolvency, liquidation or
administration or other equivalent or similar proceedings with respect to UK
Buyer.

 

SECTION 9
Miscellaneous

 

Clause 9.01. Notices. Subject to Clause 9.11, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received and such e-mailed is followed by a notice by post or hand given in
accordance with this Section 9) and shall be given,

 

if to Buyers, to:

 

Lydall, Inc.
One Colonial Road
PO Box 151
Manchester, CT 06045-0151
Attention: Chad A. McDaniel
Vice President & General Counsel

 

cmcdaniel@lydall.com

 



45

 

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
United States of America
Attention: Leonard Kreynin / Will Pearce

 

leonard.kreynin@davispolk.com
will.pearce@davispolk.com

 

if to Seller, to:

 

Andrew Industries Limited
Walton House
Syke Side Drive
Altham Business Park
Altham,
BB5 5YE
Attention: Finance Director

 

ibl@andrew-group.com/iflk@andrew-group.com

 

with a copy to (but so that the provision of such a copy notice to DLA Piper
UK LLP shall not constitute service on Seller or any acceptance of a right to
serve proceedings on DLA Piper UK LLP):

 

DLA Piper UK LLP
101 Barbirolli Square
Bridgewater
Manchester M2 3DL
United Kingdom
Attention: Jonathan Watkins/Louise Barber

 

jonathan.watkins@dlapiper.com
louise.barber@dlapiper.com

 

or such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt. Any notice sent by e-mail shall
be deemed received on the date of receipt of such e-mail.

 



46

 

 

Clause 9.02. Amendments and Waivers.

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b) Save as provided in Clause 7.01 and Schedule 7.02, no failure or delay by
any party in exercising any right, power or privilege hereunder shall affect
that right, power or privilege or operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Clause 9.03. Expenses. Except as otherwise provided herein (and, in particular,
without prejudice to the provisions of the Tax Covenant), all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.  Notwithstanding the foregoing, US Buyer agrees to pay the
amount of $215,573.62 in respect of (i) McGladrey’s fees (such fee including
amounts owed to Grant Thornton UK LLP for assisting with the preparation of
financial statements for McGladrey’s audit or review or for the purpose of SEC
filings) incurred by Seller in connection with the preparation, review or audit
of the US GAAP combined financial statements of the Target Group of which the US
Buyer is paying $250,000  (ii) an amount of $5,573.62 paid by US Buyer to Seller
in respect of property surveys at the UK Leased Properties and (iii) $40,000
being paid by Seller to US Buyer in respect of part of the costs of installation
or upgrades to the fire suppression systems at the properties occupied by the
Retained Group within the premises in the relevant China Subsidiaries (the
“Buyer Fees”), with any remaining balance due and payable to McGladrey or Grant
Thornton UK LLP or the property surveyor (as the case may be) to be borne by
Seller.  On the Closing Date, Seller shall deliver US Buyer an invoice in the
total amount of $215,573.62 with respect to the Buyer Fees, and US Buyer shall
pay to Seller such invoice on the Closing Date in immediately available funds by
wire transfer to Seller’s Account.

 

Clause 9.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto. Notwithstanding the foregoing, either party
may transfer or assign their rights under this Agreement, in whole or from time
to time in part, to one or more of their Affiliates at any time provided that if
such Affiliate ceases to be an Affiliate of either the Seller or the Buyers (as
applicable), the Affiliate shall transfer or assign such rights back to the
Seller or the Buyers (as applicable) or to another Affiliate of the Seller or
the Buyers (as applicable) prior to it ceasing to be, an Affiliate.

 



47

 

 

Clause 9.05. Counterparts; Effectiveness; Third Party Rights. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by all of the other parties hereto.
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). With the exception of the rights of
the Buyers’ Affiliates to enforce the terms of Clause 5.02, no provision of this
Agreement is intended to confer (whether under the Contracts (Rights of Third
Parties Act) 1999 or otherwise), any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

 

Clause 9.06. Entire Agreement. This Agreement and the Ancillary Agreements
constitutes the entire agreement between, and understanding of, the parties with
respect to the subject matter of this Agreement and supersedes and extinguishes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement (including, for the
avoidance of doubt, the confidentiality agreement dated 4 September 2013 and the
non-binding letter of intent to purchase dated 4 September 2013 (as amended
thereafter), each signed by the Seller and the US Buyer).

 

Clause 9.07. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void, illegal or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties, as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Clause 9.08. Specific Performance. The parties hereto agree that irreparable
damage may occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties may be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the courts of
England and Wales, in addition to any other remedy to which they are entitled at
law or in equity.

 

Clause 9.09. Governing Law. This Agreement shall be governed by and construed in
accordance with English Law and any matter, claim or dispute (whether
contractual or non-contractual) arising out of or in connection with this
Agreement is to be governed and determined in accordance with English law.

 



48

 

 

Clause 9.10. Arbitration.

 

(a) Subject to Clause 9.08, any dispute, claim or controversy arising from,
relating to, or in connection with this Agreement, whether contractual or
non-contractual, including without limitation any question regarding its
existence, validity, termination, or the performance or breach thereof
(“Dispute”) shall be referred to and finally resolved and settled by arbitration
administered by London Court of International Arbitration (the “LCIA”), in
accordance with LCIA Rules of Arbitration in effect at the time of the
arbitration (the “Rules of Arbitration”), except as they may be modified herein
or by agreement of the parties.

 

(b) Each party’s agreement to this arbitration clause is voluntary and
irrevocable. The place of arbitration shall be London, England.  The language of
the arbitration shall be English.

 

(c) The arbitral tribunal shall consist of one arbitrator or, at the request of
either the Seller or the Buyers, by three arbitrators in the event that the
quantum of any Dispute is reasonably estimated by the requesting party to be
valued at or in excess of US$4,000,000 (“Substantial Claim”).

 

(d) In circumstances where one arbitrator is to be appointed, the parties shall
appoint an arbitrator with sufficient professional experience that is reasonable
satisfactory to Buyers and Seller or in default of agreement within ten (10)
Business Days of either party requesting arbitration, such arbitrator shall
instead be appointed by the LCIA within ten (10) Business Days of receiving such
request in accordance with the Rules of Arbitration. In circumstances where
three arbitrators are to be appointed, each party shall nominate one arbitrator,
the party requesting arbitration concurrently with such request and the other
party within ten (10) Business Days from receipt of the request for
arbitration.  In the event a party fails to nominate an arbitrator or deliver
notification of such nomination to the other party and to the LCIA within this
time period, upon request of either party, such arbitrator shall instead be
appointed by the LCIA within ten (10) Business Days of receiving such request in
accordance with the Rules of Arbitration. The two arbitrators appointed in
accordance with the above provisions shall nominate the third arbitrator and
notify the parties and the LCIA in writing of such nomination within ten (10)
Business Days of their appointment.  If the first two appointed arbitrators fail
to nominate a third arbitrator or notify the parties and the LCIA of that
nomination within this time period, then, upon request of either party, the
third arbitrator shall be appointed by the LCIA within five (5) Business Days of
receiving such request in accordance with the Rules of Arbitration.  The third
arbitrator shall serve as Chairman of the arbitral tribunal.

 

(e) No arbitrator appointed pursuant to Clause 9.10(d) shall be an employee,
officer or director of Seller, US Buyer, UK Buyer or of any of their respective
Affiliates, nor shall any arbitrator have any interest that would be affected in
any material respect by the outcome of the dispute.

 



49

 

 

(f) The arbitral tribunal shall permit and facilitate such discovery as it shall
determine is appropriate in the circumstances, taking into account the
desirability of making the arbitral proceedings expeditious and cost-effective.

 

(g) The decision of the arbitrator or (in the case of a Substantial Claim) a
majority of the arbitrators shall be final and binding on the parties and their
respective successors and assigns and the parties waive any form of challenge
against it.

 

(h) The arbitral proceedings commenced hereunder shall proceed in accordance
with the Rules of Arbitration; provided that the final decision of the arbitral
tribunal shall be rendered within one hundred and twenty (120) days of
appointment, with each of the parties taking commercially reasonable steps
(without prejudice to its rights to pursue, raise or rebut any defence or other
line of argument or any other issues it wishes to raise as part of or in
connection with any such proceedings) to expedite any such arbitral proceedings
and (save as aforesaid) avoid any action which would unreasonably (in the
totality of the circumstances) delay resolution of such proceedings.

 

(i) The parties hereby agree that the arbitral tribunal shall have the power to
award equitable remedies (including without limitation specific performance).

 

(j) Subject to Clause 9.08, each party hereby irrevocably waives its right to
commence any proceedings in any court with respect to any matter subject to
arbitration under this Agreement.

 

Clause 9.11. Agent for service of process. US Buyer irrevocably appoints
UK Buyer as its agent to accept service on its behalf of any notice, request or
other communication to be given or made to a party under this Agreement and any
process in any legal action or proceedings arising under any jurisdiction
relating to any matter, dispute or claim arising out of or in connection with
this Agreement, its subject matter or formation (whether contractual or
non-contractual). US Buyer irrevocably agrees that any notice, request or other
communication to be given to it, is deemed to have been properly given if it is
given to UK Buyer pursuant to the terms of Clause 9.01 of this Agreement
(whether or not such notice is forwarded to or received by US Buyer) and any
failure by UK Buyer to notify US Buyer of the process will not invalidate the
legal action or proceedings concerned. If for any reason UK Buyer ceases to be
able to act as an agent or no longer has a postal address in the United Kingdom,
US Buyer shall immediately irrevocably appoint a substitute agent with a postal
address in the United Kingdom and notify Seller of the name, relevant contact
and address of the substitute agent. Such appointment and notice shall be
effective on the date falling five (5) Business Days after the date on which the
notice shall be deemed received under the terms of Clause 9.01 of this
Agreement.

 

50

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized person(s) as of the day and year first
above written.

 

  Lydall UK Ltd       By: /S/ Dale G. Barnhart     Name: Dale G. Barnhart    
Title:   Director           In the presence of:           /S/ Chad A. McDaniel  
Name: Chad A. McDaniel   Address: One Colonial Road     Manchester, CT 06042

 

  Lydall, Inc.   By: /S/ Dale G. Barnhart     Name: Dale G. Barnhart    
Title:   President & Chief Executive Officer     In the presence of:          
/S/ Chad A. McDaniel   Name: Chad A. McDaniel   Address: One Colonial Road    
Manchester, CT 06042

 

  Andrew Industries Limited   By: /S/ Edward Andrew     Name: Edward Andrew    
Title:   Executive Chairman     In the presence of:           /S/ J. Carruthers
  Name: J. Carruthers   Address: 22 St. Catherines Drive     Fulwood     Preston
PR2 3RL

 

51

 

 

Schedule 2.04 – Allocation of Purchase Price

 

Item  Purchase Price Allocation ($)        Entire issued share capital of Andrew
Webron Limited  $4,377,243.15         Entire issued share capital of Andrew
Webron Filtration Limited (including the amount allocated to the entire issued
share capital of Heath Filtration Limited)  $886,241.39         Entire issued
share capital of Andrew Industries (Hong Kong) Limited (including the amount
allocated to the entire issued share capital of each of: (i) Andrew Industrial
Textile Manufacturing Company (Shanghai) Limited, (ii) Andrew Industrial Textile
Manufacturing (Wuxi) Company Limited and (iii) Andrew Industrial Textile Trading
Company (Shanghai) Limited)  $9,900,188.27         Entire issued share capital
of SFC  $44,553,022.01         Intangible assets to be purchased pursuant to the
Assignment Agreement  $2,500,000.00 

 

52

 

 

Schedule 2.05(b) – Buyer Closing Deliverables

 

At Closing, Buyers shall deliver to the Seller:

 

1.a counterpart of the UK Lease of the Bury Property, duly executed by UK Buyer
as guarantor of that Lease;

 

2.a counterpart to the Transitional Services Agreement, duly executed by each of
UK Buyer and US Buyer;

 

3.counterparts to the Escrow Agreements, duly executed by each of UK Buyer and
US Buyer;

 

4.counterparts to the Licensing Agreement, duly executed by each of UK Buyer and
US Buyer

 

5counterpart to the Assignment Agreement, duly executed by the US Buyer;

 

6.deeds of restrictive covenant between each of the Individual Shareholders and
the Buyers, duly executed by the Buyers;

 

7.an original of the UK Leases, duly executed by Andrew Textile Industries
Limited and Andrew Webron Limited and Andrew Webron Filtration Limited (as
applicable) (in each case by Buyers’ appointed directors);

 

8.a certified copy of the resolutions adopted at a duly held meeting of the
board of directors (or a duly constituted committee of the board of directors)
of the UK Buyer authorizing the execution of, and performance by the UK Buyer of
its obligations under, this Agreement, the UK Leases, the Supply Agreement(s),
the Transitional Services Agreement, the Escrow Agreements, the Licensing
Agreement and the deeds of restrictive covenant between each of the Individual
Shareholders and the Buyers; and

 

9.a certified copy of the resolutions adopted at a duly held meeting of the
board of directors (or a duly constituted committee of the board of directors)
of the US Buyer authorizing the execution of, and performance by the US Buyer of
its obligations under, this Agreement, the Transitional Services Agreement, the
Assignment Agreement, the Escrow Agreements deeds of restrictive covenant
between each of the Individual Shareholders and the Buyers together with a duly
signed officers certificate from an authorised officer of the US Buyer;

 

At Closing, Buyers shall deliver to the Escrow Agent:

 

1.counterparts to the Escrow Agreements, duly executed by each of UK Buyer and
US Buyer.

 

53

 

 

At Closing, US Buyer shall:

 

1.pay the WF Payoff Amounts to Wells Fargo on behalf of SFC and deliver to
Seller written confirmation that such amounts have been wired to the relevant
Wells Fargo accounts.

 

2.pay to Seller’s Account funds which include an amount with respect of the UK
Debt Repayment and deliver to Seller written confirmation that such amounts have
been wired to Seller’s Account, such funds to be used by the Seller for the UK
Debt Repayment.

 



54

 

 

Schedule 2.05(c) – Seller Closing Deliverables

 

At Closing, Seller shall deliver to Buyers:

 

1.certificates for the Target Shares (which, in the case of the US Target
Shares, shall be duly endorsed or accompanied by stock powers duly endorsed in
blank), or an indemnity in respect of any lost share certificate;

 

2.duly executed transfers, in agreed form, in favor of (in the case of the US
Target Shares) the US Buyer, and (in the case of the Non-US Target Shares) the
UK Buyer, in respect of the US Target Shares and the Non-US Target Shares, as
applicable;

 

3.a counterpart to each of the Supply Agreements, duly executed by the relevant
member of the Retained Group on the one hand and by the relevant member(s) of
the Target Group (as provided for in the relevant Supply Agreement) on the other
hand;

 

4.a counterpart to the Transitional Services Agreement, duly executed by Seller;

 

5.counterparts to the Escrow Agreements, duly executed by Seller;

 

6.duly executed powers of attorney in agreed form from Seller in favor of
UK Buyer to enable it to exercise all rights attaching to all of the issued
shares in the capital of Andrew Webron Filtration Limited and Andrew Webron
Limited until UK Buyer becomes the registered holder of them;

 

7.counterparts to the Licensing Agreement, duly executed by Seller.

 

8.a certified copy of powers of attorney, in agreed form, under which any
document to be delivered to either Buyer under this Schedule 2.05(c) has been
executed;

 

9.a certified copy of the resolutions adopted at a duly held meeting of the
board of directors (or a duly constituted committee of the board of directors)
of the Seller or relevant member of the Retained Group which is a party to such
documents) authorizing the execution of, and performance by the Seller of its
obligations under, this Agreement, the UK Leases, the Supply Agreements, the
Transitional Services Agreement, the Escrow Agreements, the Assignment Agreement
and the Licensing Agreement;

 

10.the share certificates in respect of all the issued shares in the capital of
each of the Target Subsidiaries;

 



55

 

 

11.in relation to each member of the Target Group, (i) except in relation to the
China Subsidiaries, the statutory registers and minute books (which shall be
written up to but not including the Closing Date), the common seal (if any),
certificate of incorporation and any certificates of incorporation on change of
name, which in the case of each of Andrew Webron Limited, Andrew Webron
Filtration Limited and Heath Filtration Limited will be available at the Closing
location, and in the case of each of SFC and Andrew Industries (Hong Kong)
Limited will be made available at each such entity’s place of business, (ii) the
other books and records of the members of the Target Group, to the extent that
such books and records are not located at one or more of the Properties and
(iii) in relation only to the China Subsidiaries, the relevant business licenses
will be made available at such entities place of business;

 

12.the written resignations, in agreed form, of all officers and directors of
any member of the Target Group who will be officers, directors or employees of
Seller or any of its Affiliates after the Closing Date, from their positions
with any member of the Target Group;

 

13.a certified copy of the resolutions adopted at a duly held meeting of the
board of directors of each member of the Target Group, in agreed form and
certified as correct by the secretary or a director of the relevant company, at
which meeting the following matters shall take place in respect of the relevant
member of the Target Group:

 

(a) in the case of each Target Company only, the approval of the registration of
the transfer of the relevant Target Shares, subject only to each transfer being
stamped (as applicable), and the US Buyer or the UK Buyer (as the case may be)
being registered as the holder of the relevant Target Shares in the relevant
register of members;

 

(b) approval of the appointment of the persons nominated by the US Buyer or the
UK Buyer (as the case may be) as director and/or secretary with effect from the
end of the relevant board meeting;

 

(c) all existing instructions and authorities to the banks shall be revoked and
replaced with new instructions and authorities as the US Buyer or the UK Buyer
requires;

 

(d) the accounting reference date shall be changed to such date as is required
by the US Buyer or the UK Buyer;

 

(e) the address of the registered office shall be changed to such address as is
required by the US Buyer or the UK Buyer; and

 

14.payoff letters evidencing repayment in full of all obligations arising under,
and owing in connection with, the Closing Indebtedness and termination of all
commitments thereunder and deeds of release evidencing the release of all
Encumbrances listed in Schedule 2.05(d) ;

 

56

 

 

15.the Inter-Company Account Statement;

 

16.a certified copy of the Pension Agreement, duly executed by Seller, Andrew
Webron Limited and the trustees of the AIL Pension Scheme;

 

17.the notice of cessation from Andrew Webron Limited to the trustees of the AIL
Pension Scheme on the terms of the Pension Agreement and in accordance with
Regulation 9(4) of the Occupational Pension Schemes (Employer Debt) Regulations
2005;

 

18.deeds of restrictive covenant between each of the Individual Shareholders and
the Buyers duly executed by each of the Individual Shareholders;

 

19.the Heath Deed of Novation executed by each of the parties;

 

20.a certified copy of the resolutions of the board of directors of Andrew
Industries, Inc. approving the 401(k) Plan Amendment;

 

21.the Assignment Agreement duly executed by Seller;

 

22.a certified copy of each of the ALP Transfer Documents;

 

23.Copies of the approval documents issued by the Shanghai Municipal
Administration of Industry and Commerce Free Trade Pilot Zone Branch on 17
January 2014 relating to the approval of the transfer of Andrew Industrial
Textile Trading Company (Shanghai) Limited by Andrew Industries Limited to
Andrew Industries (Hong Kong) Limited comprising (1) a copy of the updated
business license of Andrew Industrial Textile Trading Company (Shanghai) Limited
and (2) a copy of the notice for approval of the change of shareholder together
with the list of changes to the registered particulars of Andrew Industrial
Textile Trading Company (Shanghai) Limited;

 

24.a certified copy of the Form TR1 entered into between (1) Andrew Webron
Filtration Limited and (2) Andrew Textile Industries Limited executed by both
parties relating to the transfer of the land and buildings on the South Side of
Blue House Pont Road, Stockton-on-Tees (the “UK Property Carve out”);

 

25.a letter from Seller to Buyers attaching copies of the certificates of
incorporation, bylaws and other similar constituent documents of the Seller and
Target Companies as currently in effect (as envisaged by ‎Paragraph 3.01 of
‎Schedule 3)

 

26.a letter from Seller to Buyers attaching the balance sheets, statements of
income and cash flows and stockholders equity (or the equivalent in the relevant
jurisdictions) referred to in ‎Paragraph 3.08 of ‎Schedule 3;

 

57

 

 

27.the invoice from Seller to US Buyer with respect to the Buyer Fees in the
total amount of $215,573.62; and

 

28.a certified copy of the deed of release providing for the full, absolute and
unconditional release and discharge of each of the HSBC Guarantees.

 

At Closing, Seller shall deliver to the Escrow Agent:

 

1. counterparts to the Escrow Agreements, duly executed by Seller.

 

58

 

 

Schedule 2.06 – Closing Statement

 

Part A – Preliminary Matters

 

1. In preparing the Closing Statement:

 

(a)the items and amounts to be included in the calculation of Closing Cash,
Closing Indebtedness and Closing Working Capital for the purposes of the Closing
Statement, shall be identified by applying the relevant definition in
Clause 1.01 subject, where applicable, to the provisions of this Schedule; and

 

(b)in applying each such definition and the provisions of this Schedule and
determining which items and amounts are to be included in the Closing Statement,
if and to the extent that the treatment or characterisation of the relevant item
or amount or type or category of item or amount:

 

(i)is dealt with in the specific accounting treatments set out in Part B below
(the “Specific Accounting Treatments”), the relevant Specific Accounting
Treatment(s) shall apply; and

 

(ii)is not dealt with in the Specific Accounting Treatments, the relevant GAAP
shall apply as used by the relevant member of the Target Group in its audited
accounts for the year ended 31 March 2013.

 

2.For the purposes of calculating Closing Cash, Closing Indebtedness and Closing
Working Capital, any amounts which are to be included in any such calculation
which are expressed in a currency other than US Dollars, shall be converted into
US Dollars at the rate set out in Clause 1.03.

 

3.References in this Schedule to any “estimated” amount means that amount
determined by Buyers in good faith, provided that such estimate shall not be
binding on Seller except in accordance with the provisions of Clause 2.06.

 

4.Expressions which are defined in Schedule 6.01 have the same meanings when
used in this Schedule.

 

5.Other than in respect of the calculation of Closing Cash (as set out in that
definition), the Closing Statement (and the constituent elements thereof) shall
not take into account any matters with respect to the Transaction Bonuses or
payments contemplated by Clause 5.13.

 

Part B – Specific Accounting Treatments

 

1.The following Specific Accounting Treatments shall apply in the preparation of
the Closing Statement:

 

(a)Inventory

 

Inventory will be valued in a physical inventory by the Buyers with
participation and observation by the Seller (or its designated representatives,
which representatives shall not be any employee of any member of the Target
Group), carried out within five (5) Business Days of the date of this Agreement.
Inventory will be valued at the lower of cost and net realisable value. Net
realisable value is (a) the estimated selling price in the ordinary course of
business (taking into account inventory days and obsolescence) less (b) the
estimated costs of completion and direct selling expenses. Work in progress and
finished goods cost is taken as production cost, which includes an appropriate
proportion of attributable overheads.

 

59

 

 

(b)Accounts Receivable

 

Trade debtors are stated at sales invoice price less adjustments for doubtful
debts. Doubtful debt provisions are established based upon the difference
between the receivable value and the estimated net collectible amount.

 

(c)Taxation

 

Subject to paragraph 5 of Part A above:

 

(i)Closing Indebtedness shall include full provision for Corporate Income Tax in
respect of income, profits or gains accruing or arising on or before Closing and
in respect of transactions effected or events occurring on or before Closing
(net of any sums repayable in respect of Corporate Income Taxes overpaid), but
not for any Tax which form part of Closing Working Capital.

 

(ii)Closing Working Capital shall include full provision for all operating Taxes
(other than Corporate Income Tax) accruing or arising on or before Closing and
in respect of transactions effected or events occurring on or before Closing.

 

(iii)To the extent that the Seller indicates an intention to allocate any amount
paid under the GPA to the Corporate Income Tax liability of a member of the
Target Group, the provision for Corporate Income Tax in respect of that member
shall be reduced accordingly, and the calculation of Closing Indebtedness shall
take into account a corresponding obligation on the part of that member to make
a payment to the Seller in respect of that allocation equal to such amount.

 

(iv)The provision for Corporate Income Tax shall assume that any losses which
are available for surrender from one member of the Target Group to another, or
from any other member of the Seller’s Tax Group to a member of the Target Group
shall be surrendered to the greatest extent possible in consideration of a
payment equal to the amount of Corporate Income Tax saved as a result of such
surrender; any liability to make such payment shall be provided for in full as a
creditor, and any right to receive such a payment shall be recognised in full as
a debtor.

 

(v)The Closing Statement shall not include any recognition of deferred tax
assets or deferred tax liabilities.

 

2.The Closing Statement will reflect the Buyers’ best estimate of the position
of the Target Group as at Closing.

 

60

 

 

Part C – Calculation of Target Working Capital

 

1.Target Working Capital shall comprise:

 

(a)in respect of SFC, an amount calculated as the 12 month average working
capital of SFC in US Dollars (“US Target Working Capital”);

 

(b)in respect of Andrew Webron Limited and Andrew Webron Filtration Limited, an
amount calculated as the 12 month average working capital of Andrew Webron
Limited and Andrew Webron Filtration Limited in UK Pounds Sterling (“UK Target
Working Capital”); and

 

(c)in respect of Andrew Industrial Textile Manufacturing (Shanghai) Limited,
Andrew Industrial Textile Manufacturing (Wuxi) Company Limited and Andrew
Industrial Textile Trading Company (Shanghai) Limited, an amount be calculated
as the 12 month average working capital of Andrew Industrial Textile
Manufacturing (Shanghai) Limited, Andrew Industrial Textile Manufacturing (Wuxi)
Company Limited and Andrew Industrial Textile Trading Company (Shanghai) Limited
in RMB (“China Target Working Capital”).

 

2.The Seller and the Buyers have agreed the figures to be used for the 11 month
period from February 2013 to December 2013 in the Target Working Capital
calculation, as set out in Annex 1 to this Schedule.

 

3.As part of the preparation of the Closing Statement in accordance with
‎Clause 2.06 and Part E of this Schedule, the Buyers will calculate the
corresponding figures to be used for the month of January 2014 in the Target
Working Capital calculation on a consistent basis, provided that in both this
calculation (and, except with respect to paragraph (e) below) in the calculation
of the Closing Working Capital):

 

(a)any inter-company loans and interest shall be excluded;

 

(b)any management charges or royalties payable to the Seller or any of the
Seller’s Affiliates shall be excluded;

 

(c)any recharges to the Seller or any of the Seller’s Affiliates shall be
excluded;

 

(d)any inter-company trading balances within the Target Group and the Retained
Group are treated as working capital items;

 

(e)provisions are applied consistently to January 2014;

 

(f)any capital creditors are removed; and

 

(g)no provision shall be made (whether in respect of the Closing Working Capital
or otherwise) in the Closing Statements in respect of any (i) cost of any
upgrade, installation or replacement of the fire suppression systems at the any
of the properties occupied by SFC or relevant China Subsidiaries (ii) inadequacy
or non-compliance of the machine guarding at any of the properties occupied by
SFC or relevant China Subsidiaries or (iii) any non-compliance by SFC with NFPA
70e.

 

61

 

 

4.Buyers will then calculate each of the US Target Working Capital, the UK
Target Working Capital and the China Target Working Capital.

 

Part D – Calculation of Closing Working Capital Adjustment

 

1.Closing Working Capital shall comprise:

 

(a)in respect of SFC, the Closing Working Capital of SFC in US Dollars (“US
Closing Working Capital”);

 

(b)in respect of Andrew Webron Limited and Andrew Webron Filtration Limited, the
Closing Working Capital of Andrew Webron Limited and Andrew Webron Filtration
Limited in UK Pounds Sterling (“UK Closing Working Capital”); and

 

(c)in respect of Andrew Industrial Textile Manufacturing (Shanghai) Limited,
Andrew Industrial Textile Manufacturing (Wuxi) Company Limited and Andrew
Industrial Textile Trading Company (Shanghai) Limited, Closing Working Capital
of Andrew Industrial Textile Manufacturing (Shanghai) Limited, Andrew Industrial
Textile Manufacturing (Wuxi) Company Limited and Andrew Industrial Textile
Trading Company (Shanghai) Limited in RMB (“China Closing Working Capital”).

 

2.Having calculated the Target Working Capital (in accordance with Part C) and
the Closing Working Capital, the Buyers shall determine whether there is any
Closing Working Capital Adjustment as follows:

 

(a)the Buyers will compare the US Target Working Capital with the US Closing
Working Capital, the UK Target Working Capital with the UK Closing Working
Capital and the China Target Working Capital with the China Closing Working
Capital to determine any variances;

 

(b)to the extent that there is any variance between the UK Target Working
Capital and the UK Closing Working Capital and/or the China Target Working
Capital and the China Closing Working Capital, the amount of any variance shall
be converted into US Dollars on the basis of the relevant US Dollar exchange
rate as at Closing Date;

 

(c)the amount of all variances in US Dollars shall be aggregated;

 

(d)subject to sub-paragraphs (e) and (f) below:

 

(i)if the aggregate amount of the variances is positive, such that the Closing
Working Capital is greater than the Target Working Capital, then the Buyers
shall pay an amount equal to the difference to the Seller through any balancing
payment to be made in accordance with ‎Clause 2.07;

 

62

 

 

(ii)if the aggregate amount of the variances is negative, such that the Target
Working Capital is greater than the Closing Working Capital, then the Seller
shall pay an amount equal to the difference to the Buyers through any balancing
payment to be made in accordance with ‎Clause 2.07;

 

(e)if the aggregate amount of the variances, whether positive or negative, is
$100,000 or less, then no payment shall be required to be made by the Buyers to
the Seller or vice versa; and

 

(f)any payment due from the Buyers to the Seller in respect of any Closing
Working Capital Adjustment shall not exceed a total amount of $3,000,000.

 

Part E – Preparation and delivery of the Closing Statement

 

1.The Closing Statement shall be prepared in accordance with ‎Clause 2.06.

 

2.The Closing Statement shall incorporate:

 

(a)in respect of the calculation of Target Working Capital, an updated form of
the table and spreadsheet set out in Annex 1 to this Schedule; and

 

(b)in respect of the calculation of any Closing Working Capital Adjustment a
statement in the form set out in Annex 2 to this Schedule.

 

63

 

 

Annex 1 – Target Working Capital

 

US        Agreed working capital position (USD)  Month  SFC  February 2013 
 15,134,900  March 2013   16,067,000  April 2013   15,293,200  May 2013 
 15,801,400  June 2013   16,725,000  July 2013   16,410,800  August 2013 
 17,027,200  September 2013   17,527,000  October 2013   17,822,000  November
2013   18,118,100  December 2013   17,752,400  January 2014   X 

 

The US Target Working Capital will be the average of the figures above

 

UK                Agreed working capital position (GBP)  Month  AWL   AWF  
Total UK  February 2013   3,782,200    896,600    4,678,800  March 2013 
 3,799,000    923,900    4,722,900  April 2013   3,874,000    1,016,900  
 4,890,900  May 2013   4,010,400    1,179,200    5,189,600  June 2013 
 4,025,300    1,289,400    5,314,700  July 2013   4,105,400    1,389,900  
 5,495,300  August 2013   4,241,600    1,294,600    5,536,200  September 2013 
 3,927,200    1,569,200    5,496,400  October 2013   4,160,300    1,225,500  
 5,385,800  November 2013   4,253,400    1,020,700    5,274,100  December 2013 
 4,093,500    1,116,600    5,210,100  January 2014   X    X    X 

 

The UK Target Working Capital will be the average of the figures above

 

64

 

 

China                    Agreed working capital position (RMB)  Month  CFC  
AWC   CTC   Total  February 2013   64,005,100    7,906,700    2,264,200  
 74,176,000  March 2013   63,509,500    8,525,500    1,913,200    73,948,200 
April 2013   68,003,700    8,354,800    1,972,400    78,330,900  May 2013 
 67,944,900    8,036,900    1,336,900    77,318,700  June 2013   66,792,700  
 9,065,100    1,927,600    77,785,400  July 2013   73,638,200    8,465,800  
 1,704,300    83,808,300  August 2013   76,208,600    8,017,100    1,972,200  
 86,197,900  September 2013   77,888,600    8,551,400    1,620,100  
 88,060,100  October 2013   80,963,100    10,046,500    1,077,200    92,086,800 
November 2013   79,537,200    10,307,800    1,958,800    91,803,800  December
2013   79,994,800    10,613,900    328,400    90,937,100  January 2014   X  
 X    X    X 

 

The China Target Working Capital will be the average of the figures above

 

65

 

 

Annex 2 – Form of Closing Statement

 

   Base Purchase Price  $83,000,000     Minus         Closing Indebtedness  $  
1.  Wells Fargo  $   2.  Leases UK (HSBC/Lombard)  $   3.  China Intercompany
Indebtedness  $   4.  UK / US/ HK intercompany indebtedness  $   5.  Other
Indebtedness (including Corporate Income Taxes)  $         $      Plus      6. 
Closing Cash  $   7.  Closing Working Capital Adjustment  $               
Closing Cash Consideration  $                Closing Working Capital Adjustment
Calculation         Current Assets  $      Minus: Current Liabilities  $     
Closing Working Capital  $      Minus: Working Capital Target  $      Closing
Working Capital Adjustment  $  

 

66

 

 

Actual working capital for
February 2014                                                               
Total   Total           Total   Total   Diamond     SFC   CFC   AWC   CTC  
CFC/AWC
/CTC   CFC/AWC
/CTC   AWL   AWF   AWL/AWF   AWL/AWF   Total  Adjusted Working Capital 
US$'000   RMB'000   RMB'000   RMB'000   RMB'000   US$'000   GB£'000   GB£'000  
GB£'000   US$'000   US$'000                                               
Inventory                                                        External trade
debtors                                                        External trade
creditors                                                        Other external
debtors                                                        Other external
creditors                                                        Total      
                                                                            
                             Intercompany balance - Diamond trading           
                                            Intercompany balance - ICO trading 
                                                                            
                                  Monthly Total                               
                                                                                
Exchange rate applied   1.00                                                   

 

67

 

 

Schedule 3 — Warranties of Seller

 

Paragraph 3.01.         Corporate Existence and Power. Seller and each of the
Target Companies is duly incorporated or formed, validly existing and in good
standing (to the extent such concept is applicable) under the Applicable Law of
its jurisdiction of incorporation or formation in the relevant jurisdiction.
Target Companies have all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals legally required to carry on its
business as now conducted. The Target Companies are duly qualified to do
business and are in good standing (to the extent such concept is applicable in
the relevant jurisdiction) in each jurisdiction where the Target Companies do
business and where qualification is necessary under the Applicable Law, except
for those jurisdictions where failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business of the Target Group taken as a whole. Seller has heretofore
delivered to Buyers true and complete copies of the certificates of
incorporation, bylaws and other similar constituent documents of Seller and the
Target Companies as currently in effect.

 

Paragraph 3.02.         Corporate Authorization. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby are within Seller’s corporate powers and have been duly
authorized by all necessary corporate action on the part of Seller. This
Agreement constitutes a valid and binding agreement of Seller enforceable
against Seller in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other Applicable
Law affecting creditors’ rights generally and general principles of equity).

 

Paragraph 3.03.         Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement and the consummation by the Seller of
the transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority pursuant to any Applicable Law.

 

Paragraph 3.04.         Non-contravention. The execution, delivery and
performance by Seller of this Agreement and the consummation by Seller of the
transactions contemplated hereby do not and will not (i) violate the certificate
of incorporation, bylaws or other similar constituent documents of Seller or any
member of the Target Group, (ii) assuming compliance with the matters referred
to in ‎Paragraph 3.03, violate any Applicable Law, (iii) require any consent,
approval, authorization or other action by any Person under, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of any member of the
Target Group, or give rise contractually to a loss of any material benefit to
which any member of the Target Group is entitled under any provision of any
material agreement or other instrument binding upon any member of the Target
Group or (iv) result in the creation or imposition of any Encumbrance on any
asset of any member of the Target Group.

 

68

 

 

Paragraph 3.05.         Company Information; Capitalization. (a) The information
relating to the members of the Target Group Disclosed on Annex 3 to this
Agreement is accurate in all respects.

 

(b)          All outstanding shares of capital stock of the Target Companies
have been duly authorized and validly issued and are fully paid and (in relation
to the US Shares) non-assessable. Except as Disclosed on Schedule 3.05 of the
Seller Disclosure Schedule, there are no outstanding (i) shares of capital stock
or voting securities of the Target Companies, (ii) securities of the Target
Companies convertible into or exchangeable for shares of capital stock or voting
securities of the Target Companies or (iii) options or other rights to acquire
from the Target Companies, or other obligation of the Target Companies to issue,
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Target Companies (the
items in Paragraphs ‎3.05(b)(i), ‎3.05(b)(ii) and ‎3.05(b)(iii) being referred
to collectively as the “Company Securities”). There are no outstanding
obligations of any member of the Target Group to repurchase, redeem or otherwise
acquire any Company Securities.

 

Paragraph 3.06.         Ownership of Shares. Seller is the sole, legal and
beneficial owner of the Target Shares, free and clear of any Encumbrance and any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of the Target Shares), and will transfer and deliver
to Buyers at the Closing legal and beneficial title (subject to any necessary
stamping) to the Target Shares free and clear of any Encumbrance and (subject to
any necessary stamping) any such limitation or restriction.

 

Paragraph 3.07.         Subsidiaries. (a) Each of the Target Subsidiaries is
duly incorporated or formed, validly existing and in good standing (to extent
such concept is applicable in the relevant jurisdiction) under the Applicable
Laws of its jurisdiction of incorporation or formation, has all corporate powers
and all governmental licenses, authorizations, permits, consents and approvals
legally required to carry on its business as now conducted, is duly qualified to
do business and is in good standing (to the extent such concept is applicable in
the relevant jurisdiction) in each jurisdiction where the Target Subsidiaries do
business and such qualification is necessary under the Applicable Law, except
for those jurisdictions where failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business of the Target Group taken as a whole.

 

(b)          All of the outstanding capital stock or other voting securities of
each of the Target Subsidiaries is owned by a Target Company, directly or
indirectly, free and clear of any Encumbrance and any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of the Target Shares). There are no outstanding (i) securities of the
Target Companies or any of the Target Subsidiaries convertible into or
exchangeable for shares of capital stock or voting securities of any of the
Target Subsidiaries or (ii) options or other rights to acquire from the Target
Companies or any of the Target Subsidiaries, or other obligation of the Target
Companies or any of the Target Subsidiaries to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of any of the Target Subsidiaries (the items in
Paragraphs ‎3.07(b)(i) and ‎3.07(b)(ii) being referred to collectively as the
“Subsidiary Securities”). There are no outstanding obligations of the Target
Companies or any of the Target Subsidiaries to repurchase, redeem or otherwise
acquire any outstanding Subsidiary Securities.

 

69

 

 

Paragraph 3.08.         Financial Statements. The ‎(a) audited combined balance
sheet as of 31 March 2013 and the related audited combined statements of income,
cash flows and stockholders’ equity for the year ended 31 March 2013, of the
Target Group, ‎(b) the unaudited interim combined balance sheet of 30 September
2013 and the related unaudited interim combined statements of income, cash flows
and stockholders’ equity for the 6 months ended 30 September 2013, of the Target
Group present, in conformity with US GAAP applied on a consistent basis (except
as may be indicated in the notes thereto), the combined financial position of
the Target Group as of the dates thereof and their consolidated results of
operations, cash flows and stockholders’ equity for the periods then ended
(subject to normal year-end or period end adjustments in the case of any
unaudited interim financial statements). The statutory audited balance sheets as
of 31 March 2012 and 2011 and the related statutory audited statements of
income, cash flows and stockholders’ equity (in each case, or equivalent in each
relevant jurisdiction) for each of the years ended 31 March 2012 and 2011 of
each member of the Target Group present in accordance with GAAP the individual
financial position of each member of the Target Group as of the dates thereof
and their individual results of operations, cash flows and stockholders’ equity
(in each case, or equivalent in each relevant jurisdiction) for the periods then
ended. The unaudited management accounts consisting of balance sheets as of 31
December 2013 and the related monthly statements of income for the 9 months
ending 31 December 2013 for each member of the Target Group present in
accordance with GAAP the individual financial position of each member of the
Target Group, subject to normal year-end audit adjustments.

 

Paragraph 3.09.         Absence of Certain Changes. Except as Disclosed on
Schedule 3.09 of the Seller Disclosure Schedule, since the Balance Sheet Date,
the business of each member of the Target Group has been conducted in the
ordinary course consistent with past practices and there has not been:

 

(a)          any incurrence of any capital expenditures or any obligations or
liabilities in respect thereof in an amount in excess of $100,000 in respect of
one individual matter or item;

 

(b)          any acquisition (by merger, consolidation, acquisition of stock or
assets or otherwise) of any assets, securities, properties, interests or
businesses, other than purchases made in the ordinary course of business;

 

(c)          any sale, lease or other transfer, or creation or incurrence of any
outstanding Encumbrance on, any member of the Target Group’s assets, securities,
properties, interests or business, other than sales of assets, securities,
properties or interests by each member of the Target Group in the ordinary
course of business;

 

70

 

 

(d)          any (i) entry into by any member of the Target Group or any
successors thereto (in jurisdictions where such concept exists) of any agreement
or arrangement that expressly limits or otherwise expressly restricts in any
material respect any member of the Target Group from engaging or competing in
any line of business, in any location or with any Person or (ii) entry into,
amendment or material modification or termination of any contract required to be
disclosed by ‎Paragraph 3.12 or other express waiver, release or assignment of
any material rights, claims or benefits of any member of the Target Group;

 

(e)          any (i) grant or increase of any severance or termination pay to
any director, officer or employee of any member of the Target Group, (ii)
increase in benefits payable under any existing severance or termination pay
policies or employment agreements, (iii) entry into any employment, deferred
compensation or other similar agreement (or amendment to any such existing
agreement) with any director, officer or employee of any member of the Target
Group, with any employee earning more than $50,000 per annum (iv) establishment
or adoption of or amendment to (except as required by Applicable Law) any
collective bargaining, bonus, profit-sharing, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
covering any director, officer or employee of any member of the Target Group or
(v) increase in compensation, bonus or other benefits payable to any director,
officer or employee of any member of the Target Group, other than salary
increases in the ordinary course of business;

 

(f)           any change in any member of the Target Group’s accounting
policies, except as required by concurrent changes in GAAP, as agreed to by its
auditors or independent public accountants;

 

(g)          any settlement, or offer or proposal to settle, (i) any litigation,
investigation, arbitration, proceeding or other material claim involving or
against any member of the Target Group, (ii) any stockholder litigation or
dispute against any member of the Target Group or any of their respective
officers or directors or (iii) any litigation, arbitration, proceeding or
dispute that relates directly to the transaction contemplated hereby; or

 

(h)          any commitment, undertaking or agreement to do any of the
foregoing.

 

Paragraph 3.10.         No Undisclosed Material Liabilities Except (i) in
respect of any matters which are subject of the Specific Indemnities, (ii)
liabilities which are Disclosed, (iii) liabilities provided in the Balance
Sheet, (iv) trading balances or other liabilities incurred in the ordinary
course of business since the Balance Sheet Date, (v) liabilities reflected in
the calculation of either Closing Working Capital or Closing Indebtedness, or
(vi) Tax, there are no actual outstanding liabilities, owing by any member of
the Target Group to any third party (other than another member of the Target
Group) in excess of $40,000 (individually).

 

71

 

 

Paragraph 3.11.         Solvency of the Target Group.

 

(a)          No order has been made, no meeting has been convened and no
resolution has been passed by any member of the Target Group and, to the
knowledge of the Seller, no petition has been presented, for the winding up of
any member of the Target Group.

 

(b)          No administration order has been made, no petition or application
for such an order has been made, no administrator has been appointed and, to
Seller’s knowledge, no step, legal proceeding or other procedure has been
commenced with a view to the appointment of an administrator, whether out of
court or otherwise, in respect of any member of the Target Group.

 

(c)          No receiver (which expression shall include an administrative
receiver) has been appointed in respect of any member of the Target Group or all
or any of their respective assets, property and/or undertakings nor, to the
knowledge of the Seller, has such order been made.

 

(d)          No composition or similar arrangement with creditors has been
proposed by any member of the Target Group nor has any step been taken by any
member of the Target Group with a view to a suspension of payments or a
moratorium of any indebtedness in respect of any member of the Target Group.

 

(e)          No member of the Target Group is unable to pay its debts as they
fall due and no member of the Target Group has stopped paying its debts as and
when they fall due.

 

(f)           No event analogous to those specified in Paragraphs ‎3.11(a) to
‎3.11(e) of this Schedule has occurred in relation to any member of the Target
Group incorporated outside of England and Wales.

 

(g)          No transfer of property is being made, and no obligation is being
incurred, by Seller or any of its Affiliates in connection with the transactions
contemplated by this Agreement, with the intent to hinder, delay or defraud
either present or future creditors of Seller or any member of the Target Group.

 

Paragraph 3.12.         Material Contracts. (a) Except as Disclosed on
Schedule 3.12 of the Seller Disclosure Schedule, no member of the Target Group
is a party to or bound by:

 

(i)          any lease (whether of real or personal property) providing for
annual rentals of $50,000 or more;

 

(ii)         any agreement for the purchase of materials, supplies, goods,
services, equipment or other assets providing for either (A) annual payments by
any member of the Target Group of $250,000 or more or (B) aggregate payments by
any member of the Target Group of $250,000 or more;

 

72

 

 

(iii)        any sales, distribution or other similar agreement providing for
the sale by any member of the Target Group of materials, supplies, goods,
services, equipment or other assets that provides for either (A) annual payments
to any member of the Target Group of $500,000 or more or (B) aggregate payments
to any member of the Target Group of $500,000 or more;

 

(iv)        any partnership, joint venture or other similar agreement or
arrangement;

 

(v)         any agreement relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise);

 

(vi)        any option or license over any of its assets, or any franchise or
similar agreement;

 

(vii)       any agency, dealer, sales representative or other similar agreement;

 

(viii)      any agreement that expressly limits the freedom of any member of the
Target Group to compete in any line of business or with any Person or in any
area;

 

(ix)         any agreement with (A) Seller or any of its Affiliates, (B) any
Person directly or indirectly owning, controlling or holding with power to vote,
5% or more of the outstanding voting securities of Seller or any of its
Affiliates, (C) any Person 5% or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held with power to vote by Seller or
any of its Affiliates or (D) any director or officer of Seller or any of its
Affiliates or any “associates” or members of the “immediate family” (as such
terms are respectively defined in Rule 12b-2 and Rule 16a-1 of the 1934 Act) of
any such director or officer; and

 

(x)          any agreement with any director or officer of any member of the
Target Group or with any “associate” or any member of the “immediate family” (as
such terms are respectively defined in Rules 12b-2 and 16a-1 of the 1934 Act) of
any such director or officer.

 

each a “Material Contract”.

 

(b)          Each Material Contract is valid and binding on the parties thereto,
and is in full force and effect, and no member of the Target Group or, to the
knowledge of Seller, any other party thereto is in default or breach in any
material respect under the terms of any such agreement, contract, plan, lease,
arrangement or commitment, and, to the knowledge of Seller, no event or
circumstance has occurred that would constitute any event of default thereunder.
True and complete copies of each Material Contract have been delivered to
Buyers.

 

(c)          To the knowledge of Seller, in the period of twelve (12) months
ending on the Closing Date, no Substantial Customer or Substantial Supplier has
ceased, threatened to cease or indicated an intention to cease, trading with, or
reduced or threatened to reduce to the Target Group in any material respect its
trading with, any member of the Target Group.

 

73

 

 

Paragraph 3.13.         Litigation. There is no action, suit, proceeding or, to
the knowledge of Seller investigation against, or to the knowledge of Seller,
threatened or pending against any member of the Target Group before any
Governmental Authority or arbitrator and as far as the Seller is aware there are
no existing circumstances which are likely to give rise to any such action,
suit, or proceeding or investigation which, individually or in the aggregate, if
determined or resolved adversely in accordance with the plaintiff/claimant’s
demands, could reasonably be expected to have a material adverse effect on the
business of the Target Group taken as a whole, or which in any manner challenges
or seeks to prevent, enjoin, alter or materially delay the transaction
contemplated by this Agreement.

 

Paragraph 3.14.         Compliance with Laws and Court Orders. No member of the
Target Group is in violation of, and has not since 1 April 2010 violated, and to
the knowledge of Seller is not under investigation with respect to and has not
been threatened to be charged with or given notice of any violation of, any
Applicable Law, except for violations that have not had and could not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the business of the Target Group taken as a whole. There is no judgment,
decree, injunction, rule or order of any arbitrator or Governmental Authority
outstanding against any member of the Target Group that has had or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business of the Target Group taken as a whole, or that in
any manner seeks to prevent, enjoin, alter or materially delay the consummation
of the transactions contemplated by this Agreement.

 

Paragraph 3.15.         Foreign Corrupt Practices Act; UK Bribery Act. Except as
Disclosed on Schedule 3.15 of the Seller Disclosure Schedule, no member of the
Target Group, nor any director, officer, employee, agent or representative
thereof acting in their capacity as such, has taken any action in breach of
Applicable Law in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value to (i) any “government official” (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for political office) in order to influence official
action, (ii) any person (whether or not a government official) to induce that
person to act in breach of a duty of good faith or trust (“acting improperly”)
or to reward the person for acting improperly, or (iii) any person while knowing
or having reason to know that all or any portion of the money or other thing of
value will be offered, promised or given to a government official in order to
influence or reward official action or to any person to induce such person to
act improperly or reward the person for doing so. Each member of the Target
Group has conducted its businesses in compliance with all applicable
anti-corruption laws, including, without limitation, the US Foreign Corrupt
Practices Act and the UK Bribery Act, and has instituted and maintains policies
and procedures designed to promote and achieve compliance with such laws.

 

74

 

 

Paragraph 3.16.         Properties.

 

(a)          The Properties comprise all the land and buildings owned by the
Target Group or used or occupied by the Target Group or in which the Target
Group have any other interest, right or liability.

 

(b)          In the case of each of the Properties, the relevant member of the
Target Group is the sole legal and beneficial owner and has a good and
marketable title and has in its possession or under its control free of any
Encumbrance all relevant original title deeds and documents necessary to prove
the title of the relevant member of the Target Group.

 

(c)          The Target Group are in possession of, own, use and occupy the
Properties free from any lease, covenant, restriction, stipulation, easement,
licence, underlease, tenancy, right, limitation, option, right of pre-emption,
customary or public right, local land charge, mining or mineral right,
franchise, manorial right, exception or reservation or other right or interest
in or over land or any other unregistered interest not referred to above.

 

(d)          The Target Group do not by their use or occupation of the
Properties contravene any requirement or restriction having the force of law in
the jurisdiction in which the Properties are situate and the Target Group have
complied with all covenants, conditions, restrictions, limitations and other
matters binding on them, none of which is of an unusual or onerous nature or
prejudicially affects the Target Group’s use, occupation or powers of disposal
or development of the Properties or adversely affect their value.

 

(e)          Where the title requires registration in the relevant jurisdiction
where the respective Properties are situate, it has been duly registered and a
member of the Target Group is the registered proprietor.

 

(f)           Where title to the Properties does not require registration in the
relevant jurisdiction where the respective Properties are situate, there is
nothing preventing such registration in the event that the same may be required
in the future and no event has occurred in consequence of which registration
should have been effected.

 

(g)          There are no mortgages, charges, legal or equitable, specific or
floating or debentures, rent charges, liabilities to maintain roadways, liens
(whether for costs or to an unpaid vendor or otherwise), annuities or trusts
(whether for securing money or otherwise) affecting any of the Properties or the
proceeds of sale of any of the Properties.

 

(h)          There are no agreements for sale, estate contracts, options, rights
of pre-emption or similar matters affecting any of the Properties to which any
member of the Target Group are a party, the provisions of which remain to be
observed or performed.

 

(i)           There is no right, easement, wayleave, licence or informal
arrangement, public or private, which is enjoyed or in course of being acquired
by or against it.

 

75

 

 

(j)          There is no agreement, obligation, event, or other matter which is,
although not registered, is capable of registration (by way of charge, caution,
inhibition, restriction or notice or otherwise howsoever).

 

(k)          The Target Group do not by their use or occupation contravene any
requirement or restriction having the force of law in the jurisdiction in which
the Properties are situate and the Target Group have complied with all
covenants, conditions, restrictions, limitations and other matters binding on
them, none of which is of an unusual or onerous nature or prejudicially affects
the Target Group’s use, occupation or powers of disposal or development of it or
adversely affects its value.

 

(l)          Each point at which access is gained to it is over roads which have
been taken over by the local or other highway authority and which are
maintainable at the public expense and no means of access to it is shared with
any other person nor subject to rights of determination by any other person.

 

(m)          The main services of water, drainage, gas and electricity are
enjoyed at each of the Properties.

 

(n)          There is no circumstance which would entitle any third party to
exercise a right or power of entry or to take possession, or which would in any
other way affect or restrict the continued possession, enjoyment or use of each
of the Properties by the Target Group.

 

(o)          All fixtures, fittings, plant and equipment (other than tenants’
property and meters and other equipment belonging to suppliers of telephone,
electricity, gas and water services) are the Target Group’s own absolute
property free from encumbrances.

 

(p)          Where necessary all title deeds have had paid on them any relevant
taxes payable on them in the jurisdiction in which the Properties are situate
and no application to defer the payment of such taxes on any contingent,
uncertain or unascertained consideration has been made.

 

(q)          No notice, order, proposal, application, request or schedule of
dilapidations affecting or relating to any of the Properties has been served or
made by any authority or other person or any member of the Target Group or by
the Target Group.

 

(r)           None of the Properties is subject to the payment of any outgoings
other than rates or water rates or other sums payable in the jurisdiction in
which the Properties are situate (and, in the case of leaseholds, sums reserved
by the relevant lease) and all such outgoings have been duly paid to date and
none is in dispute.

 

(s)          No action, claim, proceeding, demand, dispute or liability in
respect of any of the Properties is outstanding against any member of the Target
Group.

 

(t)           No dispute with any adjoining or neighboring owner with respect to
boundary walls and fences or with respect to any easement, right or means of
access to any of the Properties is existing to which any member of the Target
Group is a party.

 

76

 

 

(u)          None of the members of the Target Group has had occasion to make
any claim or complaint in relation to any neighboring property or its use or
occupation.

 

(v)          The existing use of each of the Properties as stated in Schedule
3.16(v) of the Seller Disclosure Schedule is the actual use to which each of the
Properties is put and is a lawful use under the relevant laws of the
jurisdiction in which the Properties are situate and such use of the Properties
is for the purposes of the business carried on by the Target Group at the
Properties.

 

(w)          No development works or alterations at any of the Properties have
been carried out in breach of any laws relating to such development works or
alterations in the jurisdiction in which the Properties are situate.

 

(x)           No formal or informal notice has been served, nor have any
enforcement proceedings been commenced, on or against any member of the Target
Group in respect of any of the Properties or the use of them, by any authority
within the jurisdiction in which the Properties are situate.

 

(y)          Any planning permissions required within the jurisdiction in which
the Properties are situate and affecting the Properties are unconditional or
subject only to conditions which have been satisfied so that nothing further
remains to be done and no permission has been given subject to unusual or
onerous conditions nor any condition making it temporary or personal to anyone.

 

(z)           To the knowledge of Seller, no application has been submitted to
any authority within the jurisdiction in which the Properties are situate
affecting any of the Properties which awaits determination nor to the knowledge
of Seller, is any decision or deemed refusal affecting any of the Properties
subject to appeal or to any challenge as to its validity.

 

(aa)         No permission affecting any of the Properties is suspended or
remains unimplemented in whole or in part.

 

(bb)        None of the Properties is subject to any agreement entered into
pursuant to any laws of the jurisdiction in which the Properties are situate
relating to infrastructure (including but not limited to roads, drainage or
water services) to which any member of the Target Group is subject or any other
agreement regulating use or development and there is no current requirement or
any member of the Target Group to enter into any such agreement or obligation.

 

(cc)         The Properties are in good and substantial repair and fit for the
purposes for which they are presently used. There is no material defect in the
construction or condition of any of the Properties and no mining operations have
been or are contemplated under any of them.

 

(dd)        None of the Properties is subject to any actual or contingent
liability to repay the whole or any part of any compensation received or
receivable under the laws of the jurisdiction in which the Properties are
situate.

 

77

 

 

(ee)         None of the members of the Target Group is expecting to have to
expend any substantial sum of money in respect of any of the Properties in the
near future.

 

(ff)          In respect of the Leasehold Properties: (i) the current rent is
confirmed in Schedule 3.16(ff) of the Seller Disclosure Schedule and there are
no rent reviews pending or currently under negotiation or the subject of a
reference to an expert or arbitrator or the courts or any other independent
person body authority; (ii) the relevant member of the Target Group has paid the
rent and all other sums payable up to date and the last demand for rent was
unqualified and each lease is valid and in full force; (iii) no notices have
been served by the landlord in respect of the Leasehold Properties; (iv) where
title to of the Leasehold Properties is not registered at the relevant authority
for the jurisdiction in which the Properties are situate, the lease was not
subject to compulsory registration when it was granted and any subsequent
disposition of the leasehold interest was not subject to compulsory registration
at the relevant time; (iv) the Target Group have not received any complaint
regarding any alleged breach of any covenants and conditions; (v) where the
grant of the lease or any event since the grant of the lease resulted in taxes
being payable to any authority such taxes have been paid in full.

 

(gg)        In respect of the UK Leased Properties, those written replies to
enquiries provided by the Seller’s solicitors to the Buyers’ solicitors prior to
the date hereof are true and accurate in all respects.

 

(hh)        None of the members of the Target Group have at any time:

 

(i)          had vested in it or them (whether as an original tenant or
undertenant or as an assignee, transferee or otherwise) any freehold or
leasehold property or otherwise, other than the Properties; and

 

(ii)          given any covenant or entered into any agreement, deed or other
document (whether as a tenant or undertenant or as an assignee, transferee,
guarantor or otherwise) in respect of any freehold or leasehold property or
otherwise,

 

in respect of which in either case any actual contingent or potential liability
remains with the Target Group.

 

Paragraph 3.17.         Products. Each of the products produced or sold by any
member of the Target Group during the last 24 months is (i) is, and at all times
up to and including the sale thereof has been, in compliance in all material
respects with all Applicable Laws and (ii) to the knowledge of Seller is fit for
the ordinary purposes for which it is intended to be used and conforms in all
material respects to any promises or affirmations of fact made by the Target
Group in connection with the sale of such products. There is, to the knowledge
of Seller, no design defect with respect to any of such products and each of
such products contains adequate warnings, in accordance with Applicable Laws,
and current industry practice with respect to its contents and use.

 

78

 

 

Paragraph 3.18.         Intellectual Property. (a) Schedule 3.18 of the Seller
Disclosure Schedule contains an accurate list of each of the registrations and
applications for registrations included in the Owned Intellectual Property
Rights (but for the avoidance of doubt, nothing in this paragraph ‎3.18(a) shall
be construed as a warranty concerning the validity or subsistence of any such
Intellectual Property Rights). Schedule 3.18(a) of the Seller Disclosure
Schedule contains details of all material agreements (whether written or
otherwise, including license agreements, research agreements, development
agreements, distribution agreements, settlement agreements, consent to use
agreements and covenants not to sue, but excluding licenses for personal
computer software that are generally available on nondiscriminatory pricing
terms and have an individual acquisition cost of $1,000 per seat or less) to
which any member of the Target Group is a party or otherwise bound, granting or
restricting any right to use, exploit or practice any material Intellectual
Property Rights. Since 31 March 2012, no member of the Target Group has
transferred (by assignment, license or otherwise) any of its Owned Intellectual
Property Rights to Seller, any member of the Retained Group or a third party.

 

(b)          The Licensed Intellectual Property Rights and the Owned
Intellectual Property Rights together constitute all the Intellectual Property
Rights used or held for use in, the conduct of the business of each member of
the Target Group as conducted on the Closing Date and, to the knowledge of the
Seller, as recently proposed to be conducted by any member of the Target Group
to be conducted. To the knowledge of Seller, the consummation of the
transactions contemplated by this Agreement will not alter, encumber, impair or
extinguish any Owned Intellectual Property Rights or Licensed Intellectual
Property Rights.

 

(c)           Neither Seller nor any member of the Target Group has given to any
Person an indemnity against the infringement of any Intellectual Property Right,
other than indemnities (i) that, individually, or in the aggregate, could not
result in liability to any member of the Target Group in excess of $250,000 or
(ii) that arise under a standard form sale contract or under any agreement made
in the ordinary course of business or (iii) that arise under any software
licence agreement.

 

(d)          To the knowledge of Seller, no member of the Target Group has
infringed, misappropriated or otherwise violated any Intellectual Property Right
of any third person. There is no claim, action, suit or proceeding, or to the
knowledge of Seller, pending against, or threatened against any member of the
Target Group or to the knowledge of the Seller any present officer, director or
employee of any member of the Target Group (or any persons who was an officer,
director of employee of any member of the Target Group within the previous 12
months) (i) based upon, or challenging or seeking to deny or restrict, the
rights of any member of the Target Group in any of the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights, (ii) alleging
that the use of the Owned Intellectual Property Rights or the Licensed
Intellectual Property Rights or any services provided, processes used or
products manufactured, used, imported or sold by any member of the Target Group
conflict with, misappropriate, infringe or otherwise violate any Intellectual
Property Right of any third party or (iii) alleging that any member of the
Target Group have infringed, misappropriated or otherwise violated any
Intellectual Property Right of any third party.

 

79

 

 

(e)          None of the Owned Intellectual Property Rights or, to the knowledge
of Seller, Licensed Intellectual Property Rights material to the operation of
the business of any member of the Target Group, has been adjudged invalid or
unenforceable in whole or part and to the knowledge of the Seller there are no
grounds for any such judgment.

 

(f)           The members of the Target Group hold all right, title and interest
in and to all Owned Intellectual Property Rights and each of the members of the
Target Groups’ licenses under the Licensed Intellectual Property Rights, free
and clear of any Encumbrance (but for the avoidance of doubt, nothing in this
paragraph 3.18(f) shall be construed as a warranty concerning the validity or
subsistence of any such Intellectual Property Rights). In each case where a
patent or patent application, trademark registration or trademark application,
service mark registration or service mark application, or copyright registration
or copyright application included in the Owned Intellectual Property is held by
assignment, the assignment has been duly recorded with the Governmental
Authority from which the patent or registration issued or before which the
application or application for registration is pending. Each member of the
Target Group has taken all reasonable actions which it considers necessary to
maintain and protect the Owned Intellectual Property Rights and its rights in
the Licensed Intellectual Property Rights, including payment of applicable
maintenance fees and filing of applicable statements of use.

 

(g)          To the knowledge of Seller, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property Right or
Licensed Intellectual Property Right. None of the Intellectual Property Rights
of any member of the Target Group that is material to the business or operation
of any member of the Target Group and the value of which to any member of the
Target Group is contingent upon maintaining the confidentiality thereof, has
been disclosed other than to employees, representatives and agents of the
members of the Target Group who are bound by confidentiality.

 

(h)          With respect to pending applications and applications for
registration of the Owned Intellectual Property Rights that are material to the
business or operation of any member of the Target Group, Seller is not aware of
anything, in its reasonable opinion, that could reasonably be expected to
prevent any such application or application for registration from being granted
with coverage substantially equivalent to the latest amended version of the
pending application or application for registration. None of the trademarks,
service marks, applications for trademarks and applications for service marks
included in the Owned Intellectual Property Rights that are material to the
business or operation of any member of the Target Group has been the subject of
a successful opposition or cancellation procedure. None of the patents and
patent applications included in the Owned Intellectual Property Rights that are
material to the business or operation of any member of the Target Group has, to
the knowledge of Seller, been the subject of an interference, protest, public
use proceeding or third party reexamination request.

 

80

 

 

Paragraph 3.19.         Insurance Coverage. Seller has given to Buyers a list
of, and true and complete copies of, all insurance policies and fidelity bonds
relating to the assets, businesses, operations, employees, officers or directors
of each member of the Target Group. There is no claim by any member of the
Target Group pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. All
premiums payable under all such policies or bonds have been timely paid and each
member of the Target Group has otherwise complied fully with the terms and
conditions of all such policies and bonds. Such policies of insurance and bonds
(or other policies and bonds providing substantially similar insurance coverage)
have been in effect since 1 April 2012 and remain in full force and effect.
Seller does not know of any threatened termination of, premium increase with
respect to, or material alteration of coverage under, any of such policies or
bonds.

 

Paragraph 3.20.         Licenses and Permits. Schedule 3.20 of the Seller
Disclosure Schedule correctly describes each material license, permit, approval
or other similar authorization (excluding those relating to Intellectual
Property Rights) granted by any Government Authority relating to the assets or
business of any member of the Target Group (the “Permits”) together with the
name of the Governmental Authority issuing such Permit. Except as Disclosed on
Schedule 3.20 of the Seller Disclosure Schedule, (i) the Permits are valid and
in full force and effect, (ii) no member of the Target Group is in default
under, and no condition exists that would constitute a default under, the
Permits and (iii) none of the Permits will be terminated or become terminable,
in whole or in part, as a result of the transactions contemplated hereby.

 

Paragraph 3.21.         Inventories. The inventories set forth in the Balance
Sheet were stated therein at the lesser of cost or fair market value determined
in accordance with GAAP consistently applied by each member of the Target Group.
Since the Balance Sheet Date, the inventories of each member of the Target Group
have been maintained in the ordinary course of business. All such inventories
are owned free and clear of all Encumbrances and at Closing are considered by
the Seller to be both ‎(a) reasonably sufficient for the purpose of the Target
Group and ‎(b) usable or saleable (as applicable) in the normal course of
business. Except as Disclosed on Schedule 3.21 of the Seller Disclosure
Schedule, none of the members of the Target Group is party to any current
consignment or “bill and hold” arrangement.

 

Paragraph 3.22.         Receivables. All accounts, notes receivable and other
receivables reflected on the Balance Sheet (other than receivables collected
since the Balance Sheet Date) are genuine and collectible, subject to normal and
customary trade discounts or non-material disputes, less any provisions recorded
on the Balance Sheet. All accounts, notes receivable and other receivables
relating to the business of each member of the Target Group as of the Closing
Date which are not reflected on the Balance Sheet will, to the knowledge of
Seller, be genuine and collectible, subject to normal and customary trade
discounts or non-material disputes. All accounts, notes receivable and other
receivables arising out of or relating to such business of each member of the
Target Group as of the Balance Sheet Date have been included in the Balance
Sheet.

 

81

 

 

Paragraph 3.23.         Discharge of debts and collection of payments. Except as
Disclosed on Schedule 3.23 of the Seller Disclosure Schedule, since the Balance
Sheet Date, each member of the Target Group has discharged its debts and
collected its payments in the ordinary course of business.

 

Paragraph 3.24.         Finders’ Fees. Except for Grant Thornton UK LLP, whose
fees and expenses will be paid by Seller, there is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of Seller or the Target Group who is entitled to any fee or commission
in connection with the transactions contemplated by this Agreement.

 

Paragraph 3.25.         No other bonuses. Except for the Transaction Bonuses, no
Employee or any other person employed or engaged by any member of the Target
Group is eligible for or entitled to, as a result the transaction contemplated
by this Agreement (including as a consequence of Closing): ‎(a) terminate his
employment or engagement or cause such employment or engagement to be
terminated, other than in accordance with the termination provisions of his
employment contract (as disclosed to Buyers); ‎(b) receive any remuneration,
emolument, incentive, reward, or benefit of any kind; ‎(c) receive any variation
to his terms and conditions of employment or engagement; or (d) treat himself as
being dismissed released from any obligation to any member of the Target Group,
or to the knowledge of Seller.

 

Paragraph 3.26.         Employees. Except as Disclosed on Schedule 3.26 of the
Seller Disclosure Schedule:

 

(a)          The following terms and conditions of employment of all the
Employees have been disclosed in writing to Buyers, details of: name, role, age,
all remuneration, emoluments, incentives and benefits (including underlying
policy documents and any employee benefit plans), termination provisions, length
of notice, hours and location of work (including jurisdiction), length of
service any change of control provisions of each Employee and details of any
payments or benefits to any Employee in connection with the Closing.

 

(b)          Copies of all template contracts of employment, staff handbooks,
policies and procedures applicable to the Employees are attached to the Seller
Disclosure Schedule, together with details of any material variations from the
terms of the template contracts.

 

(c)           Copies of the contracts of employment (including details of any
and all variations of current remuneration and benefits) of the Key Employees of
any member of the Target Group have been disclosed in writing to Buyers.

 

(d)          No Employee has given or been given notice of termination of his
employment which remains outstanding at the date of this Agreement and no former
employee of any member of the Target Group has ceased to be an Employee within
the last six months.

 

82

 

 

(e)          There is no agreement, arrangement or practice imposing an
obligation on any member of the Target Group to change emoluments or any other
terms of employment at any future date.

 

(f)           Each member of the Target Group has complied in all material
respects with all Applicable Law (including but not limited to immigration laws)
and all terms of employment contracts in relation to or in connection with each
of the Employees or any former employees of the Target Group whose employment
has ceased within the last six months, including in respect of any collective
agreements in respect of employee representative bodies and no sums are
outstanding in respect of any Employee or former employee of any member of the
Target Group up to the Closing except for salaries and expenses for the month
during which Closing occurs, which Seller shall be liable to pay in the ordinary
course (subject to being properly accrued and apportioned in respect of the
period before and after Closing).

 

(g)          There are no agreements or other arrangements between any member of
the Target Group and any trade union, work councils (domestic or European) or
other representative body in relation to the Employees of any member of the
Target Group and there are no actual or, to the knowledge of Seller, potential
disputes or any on-going negotiations with any such body. There are no
collective agreements applicable to the Employees.

 

(h)          There are no existing claims or actual or, to the knowledge of
Seller, threatened litigation against any member of the Target Group by or in
respect of any Employee or individual engaged to provide services to any member
of the Target Group or former employee of, or individual engaged to provide
services to, any member of the Target Group in respect of his employment or
engagement, or the termination of his employment or engagement or the provision
of any benefits, or any disputes or industrial action for the purposes of
collective industrial relations, and no such dispute has arisen or industrial
action taken place within the last two years.

 

(i)          There are no disciplinary or grievance proceedings in relation to
any Employee or former employee of any member of the Target Group currently
contemplated, anticipated or, to the knowledge of Seller, threatened or in the
course of being followed by a member of the Target Group or which are the
subject of appeal.

 

(j)          No member of the Target Group has entered into and there is not in
effect any contract of employment with any Employee which contains a notice
period of more than six months or which entitles the Employee to compensation
exceeding the value of six months’ remuneration if terminated without notice.

 

(k)          No member of the Target Group has any agreement, arrangement or
practice for the making of payments or the provision of benefits to any Employee
on redundancy, severance, or other termination of employment of any Employee
(other than the statutory minimum required by Applicable Law).

 

83

 

 

(l)          Details of all consultants, individual contractors, agency workers
and any other persons engaged by any member of the Target Group and all terms
and conditions applicable to their engagement have been disclosed in writing to
Buyers and all members of the Target Group have complied in all material
respects with all Applicable Law in relation to such persons. There are no
secondment arrangements in place with any member of the Target Group involving
companies which are not members of the Target Group.

 

(m)          The Transfer of Undertakings (Protection of Employment) Regulations
2006 (“TUPE”) or any local equivalent legislation, has not applied in relation
to any Employees or former employees of any member of the Target Group in the
last two years.

 

(n)          Complete and accurate details of any arrangements for the provision
of medical, sickness, permanent health or similar coverage for or in respect of
any Employees have been provided to Buyers, together with details of any former
employees or officers of any member of the Target Group who are still claiming
under any such insurance policies applicable during their employment with the
relevant member of the Target Group, including complete and accurate details of
those insurance policies to the extent not already provided to Buyers.

 

Paragraph 3.27.         Employee Benefit Plans.

 

(a)          Each Target Entity Plan has been administered, in all material
respects, in accordance with its terms, and each member of the Target Group has
met its obligations, in all material respects, with respect to each Target
Entity Plan and has made all required contributions thereto in accordance with
all Applicable Laws in all material respects. Each U.S.-based Target Entity Plan
is in compliance, in all material respects, with the currently applicable
provisions of ERISA and the Code and all applicable interpretations and
regulations thereunder, as well as all other Applicable Laws. All material
filings and reports as to each Target Entity Plan required to have been
submitted to the appropriate Government Agency (i.e., U.S. Internal Revenue
Service, the U.S. Department of Labor) have been duly submitted. No Target
Entity Plan contains any securities issued by any member of the Target Group.
The assets for each Target Entity Plan which is funded are reported at their
fair market value on the books and records of such Target Entity Plan.

 

(b)          There are no legal proceedings (except claims for benefits payable
in the normal operation of the Target Entity Plans and proceedings with respect
to qualified domestic relations orders) against or involving any Target Entity
Plan or asserting any rights or claims to benefits under any Target Entity Plan
that would reasonably be expected to result in any material liability to any
member of the Target Group.

 

84

 

 

(c)          All Target Entity Plans that are intended to be qualified under
Section 401(a) of the Code have received determination letters from the IRS to
the effect that such Target Entity Plans are qualified and the plans and the
trusts related thereto are exempt from United States federal income Taxes under
Sections 401(a) and 501(a), respectively, of the Code or have been established
under a prototype plan for which an IRS opinion letter has been obtained by the
plan sponsor and is valid as to the adopting employer, no such determination or
opinion letter has been revoked and, to the knowledge of Seller, revocation has
not been threatened, and no such Target Entity Plan has been amended since the
date of its most recent determination letter or application therefor in any
respect, and no act or omission has occurred, that would reasonably be expected
to adversely affect its qualification or materially increase its cost. Each
Target Entity Plan has been timely amended to comply with all provisions of the
Code which are applicable to such Target Entity Plan.

 

(d)          No member of the Target Group has any liability with respect to any
plan subject to the provisions of Section 412 of the Code or Title IV of ERISA.

 

(e)          No member of the Target Group has any liability with respect to any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

 

(f)          Other than as Disclosed on Schedule 3.27(f) of the Seller
Disclosure Schedule, there are no unfunded obligations under any Target Entity
Plan providing benefits after termination of employment to any employee of any
member of the Target Group (or to any beneficiary of any such employee),
including but not limited to retiree health coverage and deferred compensation,
but excluding continuation of health coverage required to be continued under
Section 4980B of the Code or other applicable law and insurance conversion
privileges under state law or severance arrangements that have been disclosed.

 

(g)          No act or omission has occurred and no condition exists with
respect to any Target Entity Plan that would reasonably be expected to subject
any member of the Target Group to any material fine, penalty, tax or liability
of any kind imposed under ERISA or the Code.

 

(h)          No Target Entity Plan is funded by, associated with or related to a
“voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.

 

(i)          Each Target Entity Plan, other than any individual contractual
arrangement for which mutual consent to amend is required by its terms, is
amendable and terminable unilaterally by any member of the Target Group at any
time without liability or expense to the relevant member of the Target Group or
such Target Entity Plan as a result thereof (other than for benefits accrued
through the date of termination or amendment and reasonable administrative
expenses related thereto), and no Target Entity Plan, plan documentation or
agreement, summary plan description or other written communication distributed
generally to employees by its terms prohibits any member of the Target Group
from amending or terminating any such Target Entity Plan.

 

85

 

 

(j)          Schedule 3.27(j) of the Seller Disclosure Schedule discloses each:
(i) Target Entity Plan the benefits of which are contingent, or the terms of
which are altered, upon the occurrence of a transaction involving the relevant
member of the Target Group of the nature of any of the transactions contemplated
by this Agreement; and (ii) Target Entity Plan, any of the benefits of which
will be increased, or the vesting of the benefits of which will be accelerated,
by the occurrence of any of the transactions contemplated by this Agreement or
the value of any of the benefits of which will be calculated on the basis of any
of the transactions contemplated by this Agreement.

 

(k)          With respect to each Target Entity Plan which is or could be
subject to Section 409A of the Code, such plan has been maintained and
administered, in all material respects, in a manner consistent with avoiding
adverse tax consequences under Section 409A of the Code.

 

(l)          Each Target Entity Plan which is a group health plan (within the
meaning of Section 5000(b)(1) of the Code) complies and has complied in all
material respects with the applicable requirements of (i) Part 6 of Title I of
ERISA and the Consolidated Omnibus Budget Reconciliation of 1985 (“COBRA”), (ii)
the Patient Protection and Affordable Care Act of 2010, and any rules or
regulations promulgated thereunder, and (iii) the Health Insurance Portability
and Accountability Act of 1996, as amended, and any rules or regulations
promulgated thereunder (“HIPAA”).

 

(m)          Except for the Disclosed Schemes and the Target Entity Plans, no
member of the Target Group is under any legal liability to pay pensions or
gratuities or any similar payment to or in respect of any employee or officer or
former employee or officer on retirement (howsoever and whensoever arising) or
death and, in respect of former employees and officers, on disability. Schedule
3.27(m) of the Seller Disclosure Schedule contains a complete and accurate list
of all Target Entity Plans (by member of the Target Group). Complete and
accurate copies of (i) all Target Entity Plans which have been reduced to
writing, (ii) written summaries of all unwritten Target Entity Plans, (iii) all
related trust agreements, insurance contracts and summary plan descriptions, and
(iv) all annual reports for the last three plan years with respect to such
Target Entity Plans filed on IRS Form 5500, if applicable, have been delivered
to the Buyers.

 

(n)          Except for the Disclosed Schemes and the Target Entity Plans, no
member of the Target Group is party to any arrangement to which it contributes
is bound to contribute or make any payment, either now or in the future under
which benefits of any kind are payable to or in respect of any of employee or
officer or former employee or officer on retirement (howsoever and whensoever
arising) or death and, in respect of former employees and officers, on
disability, nor has any proposal been announced (or any promise made) to
establish any such arrangement and to the extent that any such arrangement
existed in the past, no member of the Target Group has any subsisting liability
in respect of it.

 

(o)          Except for under the Target Entity Plans, no employee or officer or
former employee or officer of any member of the Target Group has entitlement to
benefits on retirement (howsoever and whensoever arising) or death and, in
respect of former employees and officers, on disability, otherwise than in
accordance with the governing documentation of the Disclosed Schemes and no
announcement or communication has been made by any member of the Target Group
that would be reasonably expected to give rise to such an entitlement.

 

86

 

 

(p)          The benefits provided under the Disclosed DC Schemes are “money
purchase benefits”, within the meaning given in section 29 of the Pensions Act
2011; no guarantee or promise has been given by any member of the Target Group
nor is there any understanding that any of the benefits provided under the
Disclosed DC Schemes other than life assurance benefits (where applicable) shall
be of a specified amount.

 

(q)          Complete and accurate details of the rates at which contributions
are payable by the members of the Target Group in respect of the Disclosed DC
Schemes have been provided to Buyers.

 

(r)          Except for under the Target Entity Plans, no member of the Target
Group has at any time or in respect of any person provided or promised to
provide ex gratia pensions or other benefits on retirement (howsoever and
whensoever arising) or death and, in respect of former employees and officers,
on disability.

 

(s)          Each member of the Target Group has duly complied with its
obligations under the Disclosed DC Schemes and the Life Assurance Plan in all
material respects and all amounts, contributions and charges due to be paid by
any member of the Target Group to the Disclosed DC Schemes and the Life
Assurance Plan prior to the Closing have been paid by each member of the Target
Group in full when due.

 

(t)          To the knowledge of the Seller, the Disclosed DC Schemes have at
all times been administered in accordance with all applicable legal and
administrative requirements and in compliance with the provisions of their
governing documents.

 

(u)          No Employee has any rights to enhanced pension benefits on
redundancy or early retirement as a result of a transfer of an undertaking or
part of an undertaking to which either the Transfer of Undertakings (Protection
of Employment) Regulations 1981 or the Transfer of Undertakings (Protection of
Employment) Regulations 2006 applied.

 

(v)         All death in service benefits payable prior to Closing in respect of
the Employees under the Disclosed DC Schemes and the Life Assurance Plan are
fully insured prior to Closing and, in relation to any death in service benefits
payable under the Disclosed DC Schemes, all premiums by way of insurance and the
rates at which they are payable and any special terms in respect of any
individual members have been disclosed to Buyers.

 

(w)          No claims actions or complaints (including without limitation any
complaints made under any internal disputes procedure and any references or
applications made to any regulatory authority but excluding claims for benefits
in the ordinary course) have been made or, to the knowledge of Seller, are
pending or threatened against any member of the Target Group in relation to the
Disclosed Schemes. To the knowledge of Seller, there are no existing facts or
circumstances that would reasonably be expected to give rise to any such claims,
actions or complaints.

 

(x)          No member of the Target Group has been a party to any act, or
deliberate failure to act, which would reasonably be expected to result in a
Contribution Notice being issued to any member of the Target Group by the
Pensions Regulator.

 

87

 

 

(y)          No member of the Target Group has at any time prior to the Closing
been “connected” with or an “associate” of any employer which is or has been
participating in a pension scheme (other than the Disclosed DB Scheme) to which
section 32, 43, 47 or 58 of the Pensions Act 2004 applies. For these purposes
“connected” and “associate” have the meanings given to them in sections 435 and
249 of the Insolvency Act 1986 respectively.

 

(z)          No Financial Support Direction, Contribution Notice or Restoration
Order has been issued by the Pensions Regulator under sections 32, 43, 47 or 58
of the Pensions Act 2004 respectively against any member of the Target Group and
so far as Seller is aware, there are no existing or past circumstances which
would reasonably be expected to give rise to issue of a Financial Support
Direction, Contribution Notice or Restoration Order against any member of the
Target Group or any of its officers.

 

(aa)         Each member of the Target Group has complied with its obligations
under Pensions Law in relation to the Disclosed Schemes.

 

Paragraph 3.28.         Environmental Matters. (a) (i) Since 1 April 2012, no
written notice, notification, demand, request for information, citation, summons
or order has been received by any member of the Target Group, to the knowledge
of Seller no complaint has been filed, no penalty has been assessed and no
action, claim, suit or proceeding is to Seller’s knowledge pending or threatened
by any Governmental Authority or other Person against any member of the Target
Group and relating to or arising out of any breach of Environmental Law.

 

(ii)         There are no material liabilities of any member of the Target Group
of any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise, relating to any breach of Environmental Law by any
member of the Target Group.

 

(iii)        To the knowledge of Seller, there are no polychlorinated biphenyls,
radioactive material, lead, asbestos-containing material, incinerator, sump,
surface impoundment, lagoon, landfill, septic, wastewater treatment or other
disposal system or underground storage tank (active or inactive) present at, on
or under any of the Properties.

 

(iv)        (a) No Hazardous Substance has been discharged, disposed of, dumped,
injected, pumped, deposited, spilled, leaked, emitted or released (collectively,
“Released”) by SFC or any of its subsidiaries (collectively, the “US Entities”),
or to Seller’s knowledge by any of their respective predecessors or any third
party, into the soil, subsurface strata, surface water, sediment, ground or
groundwater at, on, under or from any property or facility currently or formerly
owned, leased, operated or used by any US Entity or any property or facility at
which any US Entity arranged for Hazardous Substance disposal, which would
reasonably result in a material liability to any member of the Target Group and
‎(b) no Hazardous Substance has been Released by any member of the Target Group
(other than a US Entity), or to Seller’s knowledge by any predecessor thereof or
any third party, in breach of Environmental Law into the soil, subsurface
strata, surface water, sediment, ground or groundwater at, on, under or from any
property or facility currently or formerly owned, leased, operated or used by
any member of the Target Group (other than a US Entity), which would reasonably
result in a material liability to any such member of the Target Group.

 

88

 

 

(v)         To the knowledge of Seller, no property now or previously owned,
leased or operated by any member of the Target Group or any property to which
any member of the Target Group has, directly or indirectly transported or
arranged for the transportation of any Hazardous Substances for disposal is
listed or, to Seller’s knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up.

 

(vi)        Each member of the Target Group is in compliance in all material
respects with all Environmental Laws and has obtained and is in compliance in
all material respects with all Environmental Permits; such Environmental Permits
are valid and in full force and effect and will not be terminated or impaired or
become terminable, in whole or in part, as a result of the transactions
contemplated hereby.

 

(vii)       The warranties contained in this Paragraph ‎3.28(a)(ii) and (iv)
shall not apply to the Specific Environmental Indemnity Sites, the Stockton on
Tees Property and the Bury Property.

 

(b)          There has been no material environmental investigation, study or
audit conducted by any member of the Target Group in the two years prior to the
date of this Agreement of which Seller has knowledge in relation to the current
or prior business of any member of the Target Group or any property or facility
now or previously owned, leased or operated by any member of the Target Group.

 

Paragraph 3.29.         Tax Matters.

 

(a)          Balance Sheet. All liabilities, whether actual, deferred,
contingent or disputed, of each member of the Target Group for Tax measured by
reference to income, profits or gains earned, accrued or received on or before
the Balance Sheet Date or arising in respect of an event occurring or deemed to
occur on or before the Balance Sheet Date are fully provided for or (as
appropriate) disclosed in the Balance Sheet. All other warranties relating to
specific Tax matters set out in this Schedule are made without prejudice to the
generality of this ‎Paragraph 3.29.

 

(b)          Position since Balance Sheet Date. Since the Balance Sheet Date no
member of the Target Group has been involved in any transaction which has given
or may, to the knowledge of Seller, give rise to a liability to Tax on any
member of the Target Group (or would have given or might give rise to such a
liability but for the availability of any relief) other than Tax in respect of
normal trading income or receipts of the member of the Target Group concerned
arising from transactions entered into by it in the ordinary course of business.

 

89

 

 

(c)          Payment of Taxes. All Tax due and payable by any member of the
Target Group prior to the date hereof has been paid in full. Each member of the
Target Group has made all deductions and retentions of or on account of Tax as
it was or is obliged to make and all such payments of or on account of Tax as
should have been made to any Tax Authority in respect of such deductions or
retentions.

 

(d)          Returns. Each member of the Target Group has in the last six years
duly, and within any appropriate time limits, made all returns, given all
notices and supplied all other material information required to be supplied to
all relevant Tax authorities and has maintained all records required to be
maintained for Tax purposes; all such information was and remains accurate in
all material respects and all such returns and notices do not reveal any
transactions which may be the subject of any dispute with or any enquiry raised
by, any Tax Authority.

 

(e)          Disputes, investigations. No member of the Target Group is involved
in any current dispute with any Tax Authority or is or has in the last six years
been, the subject of any investigation, enquiry, audit or non-routine visit by
any Tax Authority.

 

(f)          Special arrangements. No Tax Authority has during the last six
operated or agreed to operate any special arrangement (being an arrangement
which is not based on relevant legislation or any published practice) in
relation to any member of the Target Group’s affairs.

 

(g)          Employees. All amounts payable to any Tax Authority in respect of
any employee (including any Tax deductible from any amounts paid to an employee,
and any social security, social fund or similar contributions required to be
made in respect of employees) due and payable by any member of the Target Group
during the last six years up to the date hereof have been duly paid.

 

(h)          Residence/permanent establishment. Each member of the Target Group
is and has at all times during the last six (6) years been resident for Tax
purposes in its place of incorporation and is not and has not at any time during
the last six years been treated as resident in any other jurisdiction for any
Tax purpose (including any double Taxation arrangement). No member of the Target
Group is subject to Tax in any jurisdiction other than its place of
incorporation by virtue of having a permanent establishment or other place of
business in that jurisdiction.

 

(i)          Agency, permanent establishment. No member of the Target Group is
liable for any Tax as the agent of any other person or business or constitutes a
permanent establishment of any other person, business or enterprise for any Tax
purpose.

 

(j)          Transfer pricing. All transactions between any members of the
Target Group, or between any member of the Target Group and any current or past
member of any group for Tax purposes of which the Seller has been a member, to
the knowledge of the Seller have been and are on fully arm’s length terms. There
are no circumstances to the knowledge of the Seller which could cause any Tax
Authority to make any adjustment for Tax purposes, or require any such
adjustment to be made, to the terms on which any such transaction is treated as
taking place, and no such adjustment has been made or attempted in fact in the
last six years.

 

90

 

 

(k)          VAT. Each member of the Target Group has, in the last three years,
complied in all material respects with the terms of all relevant enactments
relating to VAT.

 

(l)          Stamp duties. In respect of all documents which establish or are
necessary to establish the title of any member of the Target Group to any asset,
or by virtue of which any member of the Target Group has any right, all
applicable stamp duties or registration charges or similar duties Taxes or
charges have been duly paid.

 

Paragraph 3.30.         Assets.

 

(a)          A member of the Target Group is the full legal and beneficial owner
of all the assets included in the Balance Sheet, and any assets acquired since
the Balance Sheet Date, and all other assets used by any member of the Target
Group, except for those disposed of since the Balance Sheet Date in the ordinary
course of business.

 

(b)          None of the assets shown in the Balance Sheet or acquired by any
member of the Target Group since the Balance Sheet Date or used by any member of
the Target Group, is the subject of any lease, lease hire agreement, hire
purchase agreement or agreement for payment on deferred terms or is the subject
of any licence or factoring arrangement.

 

(c)          A member of the Target Group is in possession or control of all the
assets included in the Balance Sheet, and those acquired since the Balance Sheet
Date, except for those Disclosed on Schedule 3.30 of the Seller Disclosure
Schedule as being in the possession of a third party or those disposed of since
the Balance Sheet Date in the ordinary course of business.

 

(d)          None of the assets, undertaking or goodwill of any member of the
Target Group is subject to an Encumbrance, or to any agreement or commitment to
create an Encumbrance, and no person has any outstanding claim to be entitled to
create such an Encumbrance.

 

(e)          The assets of each member of the Target Group comprise all the
assets used in, and necessary for, carrying on its business as such business is
carried on at the Closing Date.

 

Paragraph 3.31.         Condition of Plant and Equipment. The material plant,
machinery, equipment and vehicles used in connection with the business of the
Target Group are in good working order (fair wear and tear excepted) and have
been properly maintained.

 

Paragraph 3.32.         Supply Agreements.

 

91

 

 

(a)          The terms and conditions set forth in clauses 7 (“Changes to
Specifications”), 10 (Inspections, Testing and Returns”), 14 (“Price”) and ‎18
(“Product Recall”) of each of the Supply Agreements are materially consistent
with the conduct of business between the parties to such Supply Agreement during
the twelve (12) months prior to and as of the Closing Date.

 

(b)          To the knowledge of the Seller, there are no existing circumstances
which would mean that any of the members of the Target Group party to the Supply
Agreements would be unable to perform in any material respect any of the
obligations under the Supply Agreements.

 

(c)          As of the Closing Date, all of the products supplied under the
Supply Agreements are supplied only to the Retained Group.

 

(d)          All of the cost items (including material costs and total
manufacturing cost) in respect of each product set forth in Schedule 1 of each
Supply Agreement was calculated using the Target Group’s standard costs as of 30
November 2013.

 

(e)           The methodology for determination of total manufacturing cost set
forth in Schedule 2 of each Supply Agreement has been applied in a manner which
is consistent during the twelve (12) months prior to the Closing Date.

 

92

 

 

Schedule 4 — Warranties of Buyers

 

Paragraph 4.01.         Corporate Existence and Power. (a) UK Buyer is a limited
liability company duly formed, validly existing and in good standing under the
laws of England and Wales and has all corporate powers and all governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted. UK Buyer is not insolvent under the laws of
England and Wales or unable to pay its debts as they fall due, no arrangement or
compromise has been made with its creditors and no insolvency proceedings have
been commenced or applied for, nor has a liquidator, receiver or similar officer
been appointed in relation to it or any of its assets and no resolution has been
passed or order made for its winding-up.

 

(b)          US Buyer is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware and has all corporate powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted. US Buyer is not insolvent under the
laws of Delaware or unable to pay its debts as they fall due, no arrangement or
compromise has been made with its creditors and no insolvency proceedings have
been commenced or applied for, nor has a liquidator, receiver or similar officer
been appointed in relation to it or any of its assets and no resolution has been
passed or order made for its winding-up.

 

Paragraph 4.02.         Corporate Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby are within the corporate powers of Buyer and have been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement constitutes a valid and binding agreement of Buyer enforceable against
Buyer in accordance with its terms.

 

Paragraph 4.03.         Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation by the Buyer of the
transactions contemplated hereby require no material action by or in respect of,
or filing with, any Governmental Authority under any Applicable Law.

 

Paragraph 4.04.         Non-contravention. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation, bylaws or other similar constituent documents of Buyer, (ii)
violate any agreement to which Buyer is bound, or (iii) assuming compliance with
the matters referred to in ‎Paragraph 4.03, violate any Applicable Law; or (iv)
require any action by or in respect of the consent, approval or authorization of
any Person.

 

Paragraph 4.05.         Litigation. There is no action, suit, investigation or
proceeding pending against, or, to the knowledge of Buyer, threatened against or
affecting, Buyer before any arbitrator or any Governmental Authority which in
any manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

 

93

 

 

Paragraph 4.06.         Finders’ Fees. Except for C.W. Downer & Co. whose fees
and expenses will be paid by US Buyer, there is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of US Buyer who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.

 

Paragraph 4.07.         Awareness of US Buyer. As at the Closing Date, other
than with respect to the constitution or accuracy of the statutory books of
Heath Filtration Limited (“HFL Matters”), US Buyer is not actually aware (the
actual awareness of US Buyer for this purpose being only the actual awareness of
each of Chad A. McDaniel, Joseph Abbruzzi, Robert K. Julian, Dale G. Barnhart,
David Glenn, David Williams and James V. Laughlan) of any matter which
constitutes an actual breach of any of the Seller Warranties. For the avoidance
of doubt, the exclusion of the HFL Matters from this confirmation from US Buyer,
shall not be taken as constituting any form of admission by Seller that the HFL
Matters constitute an actual breach of any of the Seller Warranties.

 

94

 

 

Schedule 6.01 – Tax Covenant

 

PART A

 

Definitions and Interpretation. The definitions and rules of interpretation in
this Part A of Schedule 6.01 apply to all Parts of this Schedule 6.01.

 

“Accounts Relief” means a Relief arising to a Group Company in respect of an
event occurring or period ending on or before the Closing, the availability of
which:

 

(a)has been shown as an asset (including a right to repayment of Tax) or
otherwise taken into account in the Closing Statement; or

 

(b)has been taken into account in computing (and so reducing or eliminating) any
provision for deferred Tax in the Closing Statement (or which, but for such
Relief, would have appeared in the Closing Statement);

 

“Buyers’ Relief” means ‎(a) any Accounts Relief; ‎(b) any Post-Closing Relief;
and ‎(c) any Relief arising to any member of the Buyers’ Tax Group (other than a
Group Company) at any time;

 

“Buyers’ Tax Group” means each of the Buyers, any company in the same group for
any Tax purposes as a Buyer from time to time, and any company connected or
associated with a Buyer for Tax purposes from time to time, and “Seller’s Tax
Group” shall be construed accordingly mutatis mutandis;

 

“Circular 698” has the meaning set forth in Paragraph ‎1.4 of this Schedule
6.01;

 

“Claim for Tax” means a claim under Paragraph ‎1 of Part B of this Schedule
6.01, or for breach of any Tax Warranty whether pursuant to Clause 7 or
otherwise;

 

“CTA 2009” means the Corporation Tax Act 2009;

 

“CTA 2010” means the Corporation Tax Act 2010;

 

“Group Companies” means each of the Target Companies and the Target
Subsidiaries, and Group Company means any of them;

 

“Group Relief” means group relief capable of being surrendered or claimed
pursuant to Part 5 of CTA 2010; a tax refund capable of being surrendered or
claimed pursuant to section 963 of CTA 2010; the notional transfer of an asset
or reallocation of a gain or loss pursuant to section 171A of TCGA 1992; the
notional reallocation of gain pursuant to section 792 of CTA 2009); any other
Relief available to be allocated or reallocated between members of a group,
consortium or other association for Tax purpose whether in the United Kingdom or
any other jurisdiction; and “Surrender” and cognate terms shall be construed
accordingly in the context of Group Relief.

 

95

 

 

“HMRC” means HM Revenue & Customs;

 

“Post-Closing Relief” means a Relief which arises to a Group Company as a result
of or in connection with: ‎(a) any event occurring; ‎(b) any income, profits or
gains earned, accrued or received; after the Closing;

 

“PRC” means the People’s Republic of China;

 

“Relief” includes, unless the context otherwise requires, any relief, loss,
allowance, credit, deduction, exemption or set-off in respect of any Tax or
relevant to the computation of any income, profits or gains for the purposes of
any Tax, or any right to a repayment of or saving of Tax (including any
repayment supplement or interest in respect of Tax), and:

 

(a)any reference to the use or set-off of a Relief shall be construed
accordingly and shall include use or set-off in part;

 

(b)any reference to the loss of a Relief (including the loss of any Accounts
Relief, Post-Closing Relief shall include the absence, failure to obtain,
non-existence, non-availability, disallowance, withdrawal, clawback or
cancellation of any such Relief, or its utilization or set-off by any person
other than a member of the Buyers’ Tax Group and shall also include such Relief
being available only in a reduced amount and ‘lost’ as it relates to a Relief
shall be construed accordingly;

 

“Tax Claim” means:

 

(a)any assessment, self-assessment, notice, letter, determination, demand or
other document issued or action taken by or on behalf of any Tax Authority
(whether issued or taken before or after the date of this Agreement and whether
satisfied or not at the date of this Agreement) including, for the avoidance of
doubt, the imposition of any withholding of or on account of Tax; and

 

(b)the preparation or submission to a Tax Authority of any notice, return,
amended return, computation, accounts or any other documents by a Buyer, a Group
Company or another person,

 

in each case from which it appears that there is, or is likely to be, a
liability or increased liability in respect of which the Seller may be liable
under this Schedule 6.01 or the Tax Warranties;

 

96

 

 

“Tax Liability” means:

 

(a)a liability to make an actual payment or increased payment of, or in respect
of, or on account of, Tax (including making a payment in settlement of a
liability to Tax) and whether or not presently payable and whether satisfied or
unsatisfied at the Closing, in which case the amount of the Tax Liability shall
be the amount of the actual payment or increased payment (an “Actual Tax
Liability”);

 

(b)the loss (otherwise than by way of utilization or setting-off) of an Accounts
Relief, in which case the amount of the Tax Liability shall be the amount of Tax
which would have been saved but for such loss (assuming that the relevant Group
Company had used the Relief in full and that, to the extent that there is an
Actual Tax Liability as a result of the loss, the Tax would have been charged at
the Tax rates applying to that period and, to the extent that there is no Actual
Tax Liability, assuming that the Tax that would have been saved would have been
charged at the Tax rates current at the Closing Date) or, where the Relief is a
right to repayment of Tax, the amount of the repayment (a “Deemed Tax
Liability”); and

 

(c)the use or setting off of any Buyers’ Relief in circumstances where, but for
such use or setting off, a Group Company would have had an Actual Tax Liability
in respect of which the Seller would have been liable under this Schedule 6.01,
in which case the amount of the Tax Liability shall be the amount for which the
Seller would have been liable under this Schedule 6.01 but for such setting off
or utilization (a “Deemed Tax Liability”);

 

“Tax Warranty” means any of the warranties in ‎Paragraph 3.29 of ‎Schedule 3;
and

 

“TCGA 1992” means the Taxation of Chargeable Gains Act 1992.

 

In this Schedule 6.01:

 

(a)references to income, profits or gains earned, accrued or received (or to an
event occurring) on or before a particular date (including the Closing Date) or
in respect of a particular period shall include income, profits or gains which
are deemed for the purposes of any Tax to have been earned, accrued or received
(or, as the case may be, an event which is deemed to have occurred) on or before
that date or in respect of that period as the case may be;

 

(b)references to any law of the United Kingdom shall, where the context permits,
be read and construed as also meaning any law of any other jurisdiction that has
an equivalent purpose or that most nearly approximates to the United Kingdom
law;

 

97

 

 

(c)references to a repayment of Tax include any repayment supplement or interest
in respect of it;

 

(d)any stamp duty which would be payable on any document executed prior to the
Closing (whether or not the document is presently within the United Kingdom),
provided such document is either necessary to establish the title of a Group
Company to any asset or is a document in the enforcement or production of which
a Group Company is interested, and any interest, fine or penalty relating to any
such stamp duty, will be deemed to be an Actual Tax Liability of that Group
Company; and

 

(e)references to the due date for payment of any Tax shall be read and construed
as a reference to the last day on which such Tax may by law be paid without
incurring a penalty or liability for any interest, charge, surcharge, penalty,
fine or other similar imposition accruing or without a surcharge liability
notice being liable to be issued (after taking into account any postponement of
such date which is obtained for such Tax).

 

(f)references to any amount, matter or liability being taken into account in,
treated as an asset in, reflected in or provided for in the Closing Statement
shall be construed as meaning that such amount, matter or liability has been
taken into account as a liability or an asset (as the case may be) in the
calculation of either Closing Working Capital, Closing Working Capital
Adjustment, Closing Indebtedness, Closing Cash and/or the resulting Closing Cash
Consideration in the Closing Statement, and references to a "provision" or
"allowance" shall be interpreted accordingly.

 

Part B – Tax Covenant

 

1.Covenant

 

Under a covenant on the terms set out in this Paragraph ‎1 and subject to
Paragraph ‎2, the Seller shall pay to the relevant Buyer (as determined in
accordance with Paragraph ‎9.2) an amount equal to:

 

1.1.any Actual Tax Liability of a Group Company which arises:

 

(a)in consequence of, in respect of or by reference to an event which occurred
on or before the Closing;

 

(b)in consequence of, in respect of or by reference to any income, profits or
gains which were earned, accrued or received on or before the Closing; or

 

(c)in connection with the discharge or payment of the Transaction Bonuses;

 

1.2.any Deemed Tax Liability of a Group Company (whether falling within limbs
‎(b) or ‎(c) of the definition of Tax Liability);

 

98

 

 

1.3.any Tax Liability which is the liability of the Seller or a member of the
Seller’s Tax Group (the “Primary Person”) for which a Group Company, a Buyer or
any other member of the Buyers’ Tax Group is liable in consequence of:

 

(a)the Primary Person failing to discharge such Tax Liability; or

 

(b)a Group Company at any time before the Closing:

 

(i)being a member of the same Tax Group as the Primary Person; or

 

(ii)being treated for the purpose of any Tax as having control of, being
controlled by, or being otherwise connected with, the Primary Person or being
controlled by or connected with the same person as the Primary Person for any
Tax purpose;

 

1.4.any Tax Liability (including any Tax Liability arising as a result of an
obligation to withhold or account for Tax) of a Group Company which arises in
connection with the transactions contemplated by this Agreement (including,
without limitation, any such Tax liability levied or imposed in connection with
or by reference to the transactions contemplated by Clause 5.07;

 

1.5.any Tax Liability (including any Tax Liability arising as a result of an
obligation to withhold or account for Tax) of a Group Company, a Buyer or any
other member of the Buyers’ Tax Group which is levied or imposed in connection
with or by reference to the proceeds of sale, income, profits or gains realized
(or deemed to be realized) by the Seller or a member of the Seller’s Tax Group
as a result of its disposal of any Group Company pursuant to this Agreement
(including, without limitation, Taxes imposed by or on behalf of the PRC in
connection with Circular 2009 No. 698 issued by the State Administration of
Taxation of the PRC on December 10, 2009 (“Circular 698”));

 

1.6.any liability of a Group Company to make a payment, or to make a repayment
of the whole or any part of any payment, to any person (other than to another
Group Company) in respect of Group Relief, pursuant to any arrangement or
agreement entered into by a Group Company on or before the Closing except to the
extent that such payment or repayment is provided for in the Closing Statement;

 

1.7.the loss in whole or in part of the right of a Group Company to receive any
payment (other than from another Group Company) for Group Relief pursuant to any
arrangement or agreement entered into on or before the Closing where such
payment was taken into account in the Closing Statement;

 

1.8.any liability of a Group Company to make a payment or repayment under any
indemnity, covenant or warranty entered into or created by a Group Company on or
before the Closing of a sum equivalent to or determined by reference to another
person’s Tax liability;

 

1.9.

 

99

 

 

(a)any Tax Liability in respect of United Kingdom VAT arising to a Group
Company, as a result of the failure of a Group Company, the Seller or any other
member of the Seller’s Tax Group to maintain up to Closing documentation
sufficient to demonstrate to the satisfaction of any relevant Tax Authority that
supplies made by the Group Companies which have been treated as outside the
scope of, exempt from, chargeable at a zero rate of, or otherwise not chargeable
with, United Kingdom VAT, were correctly so treated;

 

(b)any Tax Liability in respect of United States Tax (including federal income
tax and state taxes) arising to SFC in connection with the recharacterisation
of, adjustment to, or disallowance of any deductions in relation to (in each
case, for United States Tax purposes), any payments made on or before Closing:

 

(i)by SFC to Andrew Industries Limited under a royalty and technology licence
agreement dated 1 April 1990 (as amended from time to time) or any other similar
arrangements; and/or

 

(ii)by SFC to Andrew Industries Limited under a management services agreement
dated 1 April 1992 (as amended from time to time) or any other similar
arrangements.

 

(c)any Tax Liability arising in connection with or by reference to Andrew
Industries (Hong Kong) Limited not being resident for Tax purposes solely in the
United Kingdom at any time on or before Closing and/or being at any time on or
before Closing a company to which section 404 of the Income and Corporation
Taxes Act 1988 or section 109(1) CTA 2010 applies; and

 

(d)any Tax Liability arising in connection with or by reference to Andrew Webron
Limited, Andrew Webron Filtration Limited or Andrew Industries (Hong Kong)
Limited having had at any time on or before Closing a permanent establishment or
other taxable establishment for the purposes of any Tax in a jurisdiction other
than the United Kingdom; and

 

1.10.any reasonable third party costs and expenses properly incurred by a Buyer
or a Group Company or any member of the Buyers’ Tax Group in connection with:
(a) any Tax Claim; or (b) successfully taking or defending any action under this
Schedule 6.01.

 

2.Exclusion

 

2.1.The Seller shall not be liable under Paragraph 1 or for breach of any Tax
Warranty in respect of any liability of a Group Company to the extent that:

 

(a)provision or reserve in respect of such liability was made in the Closing
Statement

 

100

 

 

(b)the liability is increased as a result of any increase in rates of Tax which
is announced after the Closing Date or of any change in law which is announced
after the Closing Date;

 

(c)the liability would not have arisen but for a voluntary act, omission or
transaction of a Group Company after the Closing Date or of a Buyer or any
member of the Buyers’ Tax Group except where such act, omission or transaction
is: (i) carried out or effected pursuant to an obligation entered into on or
before the Closing Date or (ii) required by law or any regulatory requirement;
or (iii) carried out with the written consent of the Seller; or (iv) in the
ordinary course of business of the Group Company; or (v) the preparation or
submission of any Tax return or computation or other information to a Tax
Authority; or (vi) one that the Buyer or the party in question could not foresee
or could not reasonably have foreseen would give rise to that liability;

 

(d)recovery (less costs and expenses of recovery) has already been made by a
Buyer under the warranties set forth in Schedule 3 or the Specific Indemnities
or any provision of this Schedule 6.01;

 

(e)the liability has been discharged before Closing and the discharge thereof
has been taken into account in the Closing Statement;

 

(f)the liability would not have arisen or would have been reduced or eliminated
but for a failure or omission after Closing, on the part of a Group Company or a
Buyer, to make any claim, election, surrender or disclaimer or to give any
notice or consent or to do any other thing under any enactment or regulation
relating to Tax the making, giving or doing of which was taken into account in
computing the provision for Tax in the Closing Statement;

 

(g)the liability relates to interest or penalties which arise or are increased
as a result of the Buyer’s failure to comply with its obligations under this
Schedule 6.01;

 

(h)the liability arises or is increased as a result of any change after Closing
in the bases, methods or policies of accounting of a Group Company or a Buyer
except where such change is made to comply with a generally accepted accounting
practice, the published practice of any Tax Authority, law or rule of any
regulatory authority or body in force at the Closing Date;

 

(i)the liability is SDLT arising in respect of the grant of the lease of the
Bury Property;

 

(j)the liability arises as a result of any waiver of the China Intercompany
Indebtedness;

 

101

 

 

(k)the liability arises in respect of any matter which is the subject of any of
the Specific Indemnities contained in Schedule 7.02(a)(iii);

 

(l)the liability arises in respect of income tax, primary National Insurance
Contributions, or secondary National Insurance Contributions (or, in each case,
any equivalent social security contributions in any jurisdiction other than the
UK) for which a Group Company is required to account in respect of the payment
of the Transaction Bonuses, provided that this paragraph (l) shall only apply to
the extent that:

 

(i)(in the case of a liability in respect of income tax or primary National
Insurance Contributions, or their equivalents in any jurisdiction other than the
UK) the Seller has made a payment corresponding to the Transaction Bonuses in
respect of which that liability fell due under Clause 5.13(a), or

 

(ii)(in the case of a liability in respect of secondary national insurance
contributions or their equivalents in any jurisdiction other than the UK) the
Seller has made a payment corresponding to the liability in question pursuant to
its obligations under Clause 5.13(a); or

 

(iii)(in the case of a liability of SFC), an amount was included in Closing Cash
in accordance with subparagraph (c) of the definition thereof.

 

(m)such liability arises in respect of Corporate Income Tax arising to the
relevant member of the Target Group on any payment made to it by the Seller
under Clause 5.13(a), provided that this paragraph (m) shall not apply to the
extent that the liability exceeds the amount of Tax which may be saved by
utilization of any Relief arising from the circumstances in respect of which the
relevant payment by the Seller was made;

 

(n)such liability arises as a result of:

 

(i)any voluntary disclaimer by a Group Company after Closing of the whole or
part of any capital allowances claimed before Closing or the entitlement to
which was taken into account in preparing the Closing Statement; or

 

(ii)the revocation or revision by a Group Company after Closing of any Relief
claimed or the entitlement to which was taken into account in preparation of the
Closing Statement.

 

2.2.The provisions of Paragraph 2.1 do not apply to any claim by a Buyer against
the Sellers which arises or is delayed as a result of fraud, dishonesty, willful
misconduct or willful concealment by the Seller.

 

102

 

 

3.Limitations

 

3.1.The liability of the Seller under this Schedule will terminate on the sixth
anniversary of the Closing Date except in respect of any claim under this
Schedule of which notice in writing is given to the Seller before that date
containing, to the extent reasonably practicable, a description of such claim
and the estimated total amount of the claim.

 

3.2.If the Seller is liable to make any payment to a Buyer under this Schedule,
and such liability arises in relation to a Tax Liability of a Group Company
which is capable of being mitigated or eliminated by the Surrender of Group
Relief (and where such Group Relief is not a Buyers’ Relief), the Seller shall
be entitled to or to procure the Surrender of Group Relief to that Group
Company. Such Surrender shall be made for no consideration and shall, to the
extent such Group Relief is effectively used to mitigate or eliminate such Tax
Liability and is not challenged by a Tax Authority, discharge the relevant
liability of the Seller under this Schedule.

 

3.3.The Buyer shall, at the Seller’s expense, procure that all relevant claims,
elections and surrenders and all other actions are taken as are required to
effect the Surrender and utilization of the Group Relief referred to in
Paragraph 3.2.

 

4.Over-provisions and corresponding benefit

 

4.1.If:

 

(a)any provision for Tax in the Closing Statement proves to be an over
provision;

 

(b)the amount by which any right to repayment of Tax which has been treated (or,
in accordance with generally accepted accounting principles, could have been
treated) as an asset in the Closing Statement proves to have been under-stated;
or

 

(c)a payment by the Seller in respect of any Tax Liability or the matter giving
rise to the Tax Liability in question results in a Group Company or the Buyer
receiving or becoming entitled to any Relief (other than an Accounts Relief)
which it utilizes (including by way of repayment of Tax) (“Corresponding
Relief”),

 

then an amount equal to such over-provision, under-stated right to repayment of
Tax, or the Tax saved by the Corresponding Relief at the date such Corresponding
Relief is utilized (“Relevant Amount”), shall be dealt with in accordance with
Paragraph 4.2.

 

103

 

 

4.2.The Relevant Amount:

 

(a)shall first be set off against any payment then due from the Seller in
respect of any Claim for Tax;

 

(b)to the extent there is an excess of the Relevant Amount after any application
thereof under Paragraph 4.2(a), a refund shall be made to the Seller of any
previous payment or payments made by the Seller under a Claim for Tax and not
previously refunded under this Paragraph 4.2(b) up to the amount of such excess;
and

 

(c)to the extent that the excess referred to in Paragraph 4.2(b) is not
exhausted under that Paragraph, the remainder of that excess shall be carried
forward and set off against any future payment or payments which become due from
the Seller under a Claim for Tax.

 

4.3.If the Buyer or a Group Company becomes aware of the existence of a Relevant
Amount, the Buyer shall or shall procure that a Group Company shall as soon as
reasonably practicable give written notice thereof to the Seller.

 

5.Recovery from third parties

 

5.1.Where a payment has been made by the Seller under a Claim for Tax in full
discharge of a liability under that Paragraph and a Group Company or any other
member of the Buyers’ Tax Group subsequently receives from any person (other
than a Buyer, a Group Company or any member of the Buyers’ Tax Group or any
employee or director of any of them, but including a Tax Authority) any sum
(other than by reason of the use or setting off of a Buyers’ Relief) or receives
a Relief in respect of the Tax Liability in question, the relevant Buyer shall
at the written request of the Seller (and shall procure that the Group Company
or the relevant member of the Buyers’ Tax Group shall) account to the Seller for
the lesser of:

 

(a)any amount recovered and actually received by the Group Company or the member
of the Buyers’ Tax Group as applicable or (as the case may be) the amount of Tax
(in respect of which Paragraph 1 does not provide for a liability of the Seller
to a Buyer) that the Group Company or the member of the Buyers’ Tax Group as
applicable actually saves by virtue of the receipt and use of the Relief, less
any Tax on such amounts (and less any Tax that would have been payable but for
the use or setting off of any Buyers’ Relief); and

 

(b)the amount paid by the Seller under the Claim for Tax in respect of that Tax
Liability (less any Tax payable in respect of that amount).

 

104

 

 

5.2.Any payment by a Buyer to the Seller under this Paragraph 5 shall be reduced
by the amount of any losses, damages, liabilities, costs and expenses suffered
or incurred by the relevant Buyer, Group Company or member of the Buyers’ Tax
Group in recovering any amount from any third party or utilizing the relevant
Relief, and shall be further reduced by any amount of the payment by the Seller
referred to in Paragraph 5.1 which has previously been paid to the Seller.

 

5.3.If a Group Company or the Buyer becomes entitled to recover from another
person or a Tax Authority a sum in respect of which a payment might be made
under paragraph 5.1 the Buyer shall as soon as reasonably practicable give
written notice thereof to the Seller and if the Seller indemnifies the Buyer or,
as appropriate, a Group Company (to the Buyer’s reasonable satisfaction) against
the reasonable costs of the Buyer or, as appropriate, a Group Company in
connection with taking such action, the Buyer shall, or shall procure that a
Group Company shall, take such action reasonably requested by the Seller to
enforce recovery against that person or Tax Authority.

 

6.CONDUCT OF CLAIMS

 

6.1.If a Buyer or a Group Company becomes aware of a Tax Claim, the Buyer shall
or shall procure that the relevant Group Company shall within a reasonable time
give notice to the Seller of the Tax Claim, provided always that the giving of
such notice shall not be a condition precedent to the liability of the Seller
under this Schedule.

 

6.2.If the Seller becomes aware of a Tax Claim, the Seller shall notify the
Buyers in writing as soon as reasonably practicable and the Buyers shall be
deemed to have given the Seller notice of the Tax Claim on receipt of such
notification for the purpose of this Paragraph 6.2.

 

6.3.Subject to the following provisions of this Paragraph 6.3, the Buyers shall
(and where relevant, shall procure that the relevant Group Companies shall) take
such action as the Seller may reasonably request by notice in writing to avoid,
dispute, defend, resist, appeal or compromise any Tax Claim (a “Disputed Tax
Claim”) or any matter relating to the Disputed Tax Claim but only provided that
the Seller shall first (to the Buyers’ reasonable satisfaction) indemnify the
Buyers and/or the Group Companies (as required by the Buyers) against any
losses, damages, costs or expenses which it may suffer or incur as a result of
taking such action (including any additional liability to Tax).

 

6.4.Without prejudice to the liability of the Seller under this Schedule, the
Buyers shall not be obliged to take or procure the taking of any action under
Paragraph 6.3 in respect of any Tax Claim:

 

(a)to the extent that it would involve a Group Company contesting any Disputed
Tax Claim before any court or other appellate body, unless in the written
opinion of tax counsel of appropriate relevant experience appointed by agreement
between the Seller and the Buyers or in default of agreement appointed by the
President for the time being of the Institute of Chartered Accountants in
England and Wales upon the application of either the Buyer or the Seller an
appeal is a reasonable course of action given all the circumstances including
the likelihood of success; or

 

105

 

 

(b)where the Tax Claim or action derives from or arises out of or is in
connection with any dishonest or fraudulent act or omission or willful default
by or of the Seller at any time or by or of a Group Company prior to the
Closing; or

 

(c)should the Seller, following receipt of written notice of the Tax Claim from
a Buyer in accordance with Paragraph 6.1:

 

(i)fail within fifteen (15) Business Days to serve notice on the Buyers under
Paragraph 6.3; or

 

(ii)fail within fifteen (15) Business Days to notify the Buyers in writing of
any further action to be taken by a Buyer or a Group Company under Paragraph 6.3
where a Buyer at any time seeks instructions from the Seller; or

 

(d)if, in the Buyers’ reasonable opinion, the action requested by the Seller
pursuant to Paragraph 6.3 is likely to affect materially and adversely the
liability of a Buyer or a Group Company to Tax or the business or financial
interests of any of them; or

 

(e)if a Group Company would be required to appeal against any assessment or
demand for Tax where it is a requirement for such an appeal that the Taxation be
paid, unless payment has previously been made by the Seller to a Buyer of an
amount equal to such Taxation and in respect of it; or

 

(f)that requires a Group Company to take any action against any person who is at
the time in question either an employee or director of any member of the Buyers’
Tax Group, or any company that is at the time in question a member of the
Buyers’ Tax Group.

 

6.5.If Paragraph 6.3 does not apply by virtue of any provision in Paragraph 6.4,
the relevant Buyer or Group Company (as the case may be) may satisfy or settle
the Tax Liability on such terms as it may in its absolute discretion think fit
without prejudice to any of the Buyers’ rights under this Schedule.

 

7.Date of payment

 

7.1.Payment by the Seller in respect of any liability under Paragraph 1 shall be
made in cleared and immediately available funds on the following days:

 

(a)in the case of a liability under Paragraph 1.1 and Paragraph 1.3, the later
of ten (10) Business Days before the due date for payment of the Tax and ten
(10) Business Days after the date the Buyer serves notice on the Seller
requesting payment;

 

106

 

 

(b)in the case of a liability under Paragraph 1.4, Paragraph 1.5, Paragraph 1.6,
Paragraph 1.7 Paragraph 1.8 and Paragraph 1.9, ten (10) Business Days following
the date the relevant Buyer serves notice on the Seller requesting payment;

 

(c)in the case of a liability under Paragraph 1.2, the later of ten (10)
Business Days after the date the relevant Buyer serves notice on the Sellers
requesting payment and:

 

(i)the due date for payment of the Tax that would have been relieved in the case
of the loss of an Accounts Relief that is not a right to repayment of Tax;

 

(ii)the date on which the Tax would otherwise have been repaid in the case of
the loss of an Accounts Relief that is a right to repayment of Tax; or

 

(iii)the due date for payment of the Tax which the Group Company in question
would have had to pay but for the use or setting off of a Buyers’ Relief; and

 

(d)in the case of a liability under Paragraph 1.10, ten (10) Business Days after
the date the relevant Buyer serves notice on the Seller requesting payment.

 

8.Corporation tax group payment arrangements

 

8.1.In this Paragraph 8:

 

“GPA” means the arrangement entered into under section 59F of the Taxes
Management Act 1970 pursuant to which the Nominated Company has discharged or
will discharge the liability to pay corporation tax of certain other companies
including the GPA Member Companies;

 

“GPA Member Companies” means Andrew Webron Limited, Andrew Webron Filtration
Limited and Andrew Industries (Hong Kong) Limited, being three of the Target
Companies; and

 

“Nominated Company” means the Seller.

 

8.2.Subject to Paragraph 8.3, the Buyer shall procure that each GPA Member
Company pays to the Nominated Company an amount equal to any corporation tax, as
certified by the Nominated Company, which has been discharged on its behalf by
the Nominated Company pursuant to the GPA. The due date for payment shall be the
later of:

 

(a)the fifth Business Day after the Buyer receives a demand for payment from the
Seller; and

 

107

 

 

(b)the fifth Business Day before the last date on which the Nominated Company is
required to make payment to HMRC in order to avoid any related interest or
penalty.

 

8.3.No payment shall be required under Paragraph 8.2 to the extent that:

 

(a)such GPA Member Company made such payment to the Nominated Company before or
on Closing or had otherwise previously satisfied its obligations under the GPA;

 

(b)discharge by such GPA Member Company is other than pursuant to a GPA in
respect of a group of companies of which such GPA Member Company was a member
immediately before Closing; or

 

(c)the payment, or the corporation tax giving rise to the payment, was not
reflected in the Closing Statement; or

 

(d)the Buyer would otherwise be able to make a valid Claim for Tax in respect of
the corporation tax giving rise to that payment (ignoring the application of
Schedule 7.02).

 

8.4.The Seller shall:

 

(a)procure that the Nominated Company pays to HMRC promptly following receipt
or, if later, when the relevant amount is due and payable to HMRC, an amount
equal to any amount paid to the Nominated Company pursuant to Paragraph 8.2;

 

(b)subject to Paragraph 8.4(c), procure that the Nominated Company promptly
apportions to the relevant GPA Member Companies the amount paid pursuant to
Paragraph 8.2, such apportionment to be made by reference to the instalment or
instalments of corporation tax in respect of which the payment was made;

 

(c)not, without having consulted with the Buyer and taken into account its
reasonable comments, reapportion any amount previously apportioned to each GPA
Member Company pursuant to the GPA; and

 

(d)promptly pay, or procure that there is paid, to each GPA Member Company an
amount equal to any excess of any amount paid to the Nominated Company pursuant
to Paragraph 8.2 in respect of any instalment of corporation tax over the amount
of corporation tax finally apportioned to such GPA Member Company in respect of
that instalment and interest on such excess at the HMRC rate applicable from
time to time on overdue corporation tax for the period from the date of payment
by the GPA Member Company to the date of payment pursuant to this Paragraph
8.4(d).

 

108

 

 

9.Miscellaneous

 

9.1.To the extent permitted by Applicable Law, any amount paid under Paragraph 1
shall be treated as an adjustment to the consideration paid hereunder for the
Target Shares, in accordance with the provisions of Section 2.

 

9.2.Payment under Paragraph 1 shall be made to the US Buyer to the extent the
liability relates to the US Shares, to the UK Buyer to the extent the liability
relates to the Non-US Shares, and otherwise to whom the Buyers may direct; and
references herein to “the Buyer” or “the relevant Buyer” shall be construed
accordingly (except where the context requires otherwise).

 

9.3.References in this Part B of Schedule 6.01 to Paragraphs shall mean, except
where the context otherwise requires or as specified otherwise, Paragraphs of
this Part B of Schedule 6.01.

 

10.Covenant by Buyers

 

10.1.The Buyers covenant with the Seller to pay to the Seller an amount equal to
any of the following:

 

(a)any liability or increased liability to Tax of the Seller or any member of
the Seller’s Tax Group which arises in respect of any reduction or disallowance
of Group Relief that would otherwise have been available to the relevant member
of the Seller’s Tax Group where and to the extent that such reduction or
disallowance would not have arisen but for:

 

(i)any total or partial withdrawal of a valid claim for Group Relief by a Group
Company after Closing where such Group Relief was Surrendered or agreed to be
surrendered on or before Closing in respect of an accounting period ended on or
before Closing and any such Surrender or agreement to Surrender is as reflected
in the Closing Statement; or

 

(ii)any total or partial disclaimer of capital allowances by a Group Company
after Closing where such capital allowances were available to a Group Company in
respect of any accounting period ended on or before Closing;

 

(b)any liability or increased liability to Tax of the Seller or any member of
the Seller’s Tax Group arising by virtue of the non-payment of Tax by a Group
Company, except that this Paragraph 10.1(a) shall not apply in respect of any
Tax for which the Seller is liable to make (but has not yet made) payment to the
Buyers under this Schedule;

 

(c)the reasonable costs and expenses of the Seller or any member of the Seller
Group in connection with any liability referred to or in successfully taking any
action under this Paragraph 10.

 

109

 

 

10.2.For the purposes of this Paragraph 10, any reference to a liability to Tax
shall include any liability to make a payment of Tax which would have arisen but
for the utilisation of any Relief (other than, for the avoidance of doubt, a
Buyers’ Relief).

 

10.3.For the avoidance of doubt, this Paragraph 10 is without prejudice to the
provisions of Paragraphs 1.6, 1.7 or 1.9.

 

11.Group Relief

 

11.1.If the Seller becomes liable to make any payment to a Buyer in respect of a
Claim for Tax, the Buyers shall, at the written direction of the Seller, procure
that each Group Company allows the Seller to Surrender, or procure the Surrender
by any member of the Seller’s Tax Group of, Group Relief to any Group Company to
the extent permitted by Law but without any consideration being given for such
Surrender, and the Seller’s liability in respect of a Tax Claim shall be reduced
to the extent that the Tax Liability giving rise to the Tax Claim is reduced by
such Surrender.

 

11.2.The Buyer shall procure that all relevant claims, elections and surrenders
and all other actions are taken as are required to effect the Surrender and
utilisation of the Group Relief referred to in this paragraph 11.

 

12.Taxation Affairs

 

12.1.In this Paragraph 12:

 

“Current Period” means the periods for the Corporate Income Tax purposes of the
Group Companies current at the Closing Date;

 

“Past Period” means all periods for the Corporate Income Tax purposes of the
Group Companies ended on or before the Closing Date;

 

“Relevant Information” means any Tax Computation, document or correspondence,
and details of any information or proposal relating to the Tax affairs of the
Group Companies; and

 

“Tax Computations” means the Corporate Income Tax computations and returns of
the Group Companies.

 

12.2.The Seller or its duly authorised agents or advisers shall, at the cost of
the Seller, prepare, submit and deal with the Tax Computations for the Past
Period (to the extent this has not already been done), whereas the Group
Companies shall, at the cost of the Group Companies, prepare, submit and deal
with the Tax Computations for the Current Period.

 

110

 

 

12.3.The Seller shall deliver to the relevant Buyer for comments any Relevant
Information which relates to the Past Period prior to its submission to the
relevant Tax Authority and the Seller shall take account of the reasonable
comments of the Buyer and make such amendments to that Relevant Information as
the Buyer may reasonably require in writing within thirty (30) days of the date
of delivery of the Relevant Information prior to its submission to any Tax
Authority.

 

12.4.The Seller shall ensure that all Relevant Information to be submitted to
any Tax Authority is true, accurate and lawful in all respects and is not in any
way fraudulent or misleading. The Seller shall not, and shall procure that no
other person shall, submit to any Tax Authority any Relevant Information or
agree any matter with a Tax Authority where a Buyer has notified the Seller in
writing that such Relevant Information or matter is not true, accurate and
lawful in all respects.

 

12.5.Subject to Paragraphs 12.3 and 12.4, the Buyer shall procure that:

 

12.5.1the Group Companies properly authorise and sign the Tax Computations for
the Past Periods and make, sign or otherwise enter into all such elections,
surrenders, claims or disclaimers, gives such notices and signs such other
documents as the Seller shall reasonably require in relation to the Past Periods
(provided that the Buyer shall not be obliged to procure that any Group Company
takes any action in accordance with this Paragraph 12.5.1 which is any way
untrue, inaccurate, unlawful, fraudulent or misleading); and

 

12.5.2each Group Company provides to the Seller such information and assistance
(including, without limitation, access to the Group Company’s books, accounts
and records) which may reasonably be required by the Seller or its duly
authorised agents or advisers for the purpose of preparing, submitting,
negotiating and agreeing the Tax Computations for the Past Periods; and

 

12.5.3any correspondence which materially relates to the Tax Computations for
the Past Periods shall, if received by the Buyer or a Group Company, be copied
to the Seller.

 

12.6.Each Group Company shall deliver to the Seller for comments any Relevant
Information relating to the Current Period prior to its submission to any Tax
Authority and such Group Company shall take account of the reasonable comments
of the Seller and make such amendments to that Relevant Information as the
Seller may reasonably require in writing within thirty (30) days of the date of
delivery of that Relevant Information prior to its submission to any Tax
Authority.

 

12.7.Each of the Buyers and the Seller shall:

 

111

 

 

12.7.1use all reasonable endeavours to finalise, submit and (where relevant)
agree those Tax Computations for which it is responsible as soon as reasonably
practicable and shall deal with all such matters promptly and diligently and
within applicable time limits; and

 

12.7.2deliver to the other copies of any material correspondence sent to, or
received from, any Tax Authority relating to the Tax Computations for the Past
Period and Current Period and shall keep the other informed of its actions under
this Paragraph 12.7.

 

13.Circular 698 Tax Matters

 

13.1.Within the period required by Circular 698, the Seller and any relevant
member of the Seller’s Tax Group shall timely file, or cause to be timely filed,
all information and Tax returns that are due under PRC law (including, without
limitation, pursuant to Circular 698) in connection with the transactions
hereunder, or which are otherwise required in connection with any internal
restructuring done by Seller or a member of the Seller’s Tax Group prior to
Closing (the “Circular 698 Returns”), and such Circular 698 Returns shall be
true, accurate and complete in all respects. Within ten days of filing the
Circular 698 Returns, the Seller shall provide the Buyers with final, accurate
copies of all such Circular 698 Returns that were filed, and, upon receipt by
the Seller, an acknowledgment of receipt of the same by the relevant PRC Tax
Authorities.

 

13.2.Where applicable the Seller shall provide the Buyers with accurate copies
of any official assessments of the PRC Tax Authorities with respect to its
Circular 698 Returns within ten days of receipt thereof, and the Seller shall
pay, or cause to be timely paid, all Taxes due and payable with respect to such
official assessments.

 

13.3.The Seller shall notify the Buyers within ten days upon receipt by it or
any of its affiliates of notice of any pending or threatened PRC Tax audit,
assessment or other review affecting the Circular 698 Returns (a “Seller C698
Claim”), and it shall (i) keep the Buyers informed on the status of any such
Seller C698 Claim, and (ii) provide the Buyers with copies of all written
correspondence with respect to such Seller C698 Claim.

 

112

 

 

Schedule 7.02(a)(iii) – Specific Indemnities

 

Seller shall indemnify Buyers in accordance with Clause 7.02(a) in respect of:

 

1.Hazardous Substances present prior to Closing (including the migration and
vapor intrusion thereof at any time) in the ground, soil, subsurface strata,
surface water, sediment or groundwater at or of any (i) freehold properties or
facilities owned at the time of the Closing by any member of the Target Group;
and (ii) the property and facilities leased by SFC located in Bethune, South
Carolina ((i) and (ii) collectively, the “Specific Environmental Indemnity
Sites”);

 

2.any debt due and payable following Closing by any member of the Target Group
under section 75 or 75A of the Pensions Act 1995 to the AIL Pension Scheme or to
the trustees of the AIL Pension Scheme, arising in connection with the
participation of any member of the Target Group in the AIL Pension Scheme where
such participation commenced prior to Closing;

 

3.the payment of any monies or provision of any financial support required by
any member of the Target Group under sections 38, 43 or 47 of the Pensions Act
2004 in respect of the AIL Pension Scheme arising as a result of or in
connection with the exercise by The Pensions Regulator of his powers under the
foregoing provisions of the Pensions Act 2004 and any and all liabilities, costs
(including, without limitation, legal costs) and expenses incurred by any member
of the Target Group arising as a result of or in connection with such exercise
in relation to the AIL Pension Scheme and any costs (including without
limitation, legal costs) and expenses incurred by any member of the Target Group
as a result of or in connection with the potential exercise by the Pensions
Regulator of his powers under the foregoing provisions of the Pensions Act 2004
in relation to the AIL Pension Scheme;

 

4.any liabilities or expenses incurred by any member of the Target Group
following Closing as a result of or in connection with the participation of any
member of the Target Group in the AIL Pension Scheme (including but not limited
to the obligation to pay ordinary or deficit contributions to the AIL Pension
Scheme or to the trustees of the AIL Pension Scheme);

 

5.any liabilities incurred by SFC as a result of the sale by SFC of American
Laundry Products Inc. (“ALP”) to Seller and the business, assets and liabilities
of ALP whether relating to the period prior to or on and after the Closing;

 

6.any liabilities (including, for the avoidance of doubt, liabilities in respect
of Tax), expense, penalties or costs incurred or suffered by Buyers or any
member of the Target Group as a result of Seller’s transfer of Andrew Industrial
Textile Company (Shanghai) Limited to Andrew Industries (Hong Kong) Limited;

 

113

 

 

7.any consideration which Andrew Webron Filtration Limited is liable to make to
Nigel Stanley, Robert Heath, Norma Heath and Celia Stanley (the “Heath
Vendors”), and any amount to be repaid by Andrew Webron Limited in respect of
any Indebtedness of Andrew Webron Filtration Limited, under the share purchase
agreement between the Heath Vendors, Andrew Webron Limited and the Seller dated
28 February 2013;

 

8.any claims, liabilities, damages, penalties, costs, losses or expenses
suffered or incurred by any member of the Target Group in connection with Paul
Bamber’s employment and/or office (including any transfer to Seller) and/or the
termination of Paul Bamber’s employment and/or office at any time by any member
of the Target Group or by the Seller whether before or after Closing in
circumstances where Paul Bamber is found or alleged to be employed by any member
of the Target Group, save that this indemnity shall not apply to any liability
arising from any member of the Target Group entering into an employment contract
with Paul Bamber after Closing;

 

9.any liabilities (including, for the avoidance of doubt, liabilities of or in
respect of Tax) incurred by Andrew Webron Limited as a result of the UK Property
Carve out; and

 

10.any penalties or fines, costs and expenses incurred by any member of the
Target Group in connection with any breach by any of Andrew Industries (Hong
Kong) Limited, Andrew Industrial Textile Manufacturing Company (Shanghai)
Limited, Andrew Industrial Textile Manufacturing (Wuxi) Company Limited or
Andrew Industrial Textile Trading Company (Shanghai) Limited prior to Closing of
any applicable anti-corruption laws.

 

114

 

 

Schedule 7.02 – Seller Limitations

 

In addition to any limitation set forth in Section 7 of this Agreement, any
claim in respect of this Agreement shall be limited, as applicable, as set out
in this Schedule 7.02.

 

Monetary limits

 

1.The aggregate liability of Seller in respect of all claims (including interest
and costs) under or arising in respect of this Agreement, other than the
covenants in Clause 5.02, shall not exceed an amount equal to the Base Purchase
Price.

 

2.Subject to Paragraph 1 (which shall take precedence), the aggregate liability
of Seller in respect of:

 

2.1.all Fundamental Warranty Claims shall not exceed an amount equal to the Base
Purchase Price;

 

2.2.all General Warranty Claims shall not exceed an amount equal to 15% of the
Base Purchase Price;

 

2.3.all Environmental Claims shall not exceed an amount equal to 25% of the Base
Purchase Price;

 

2.4.all Claims for Tax shall not exceed an amount equal to the Base Purchase
Price; and

 

2.5.any claims in respect of any of the Specific Indemnities listed at
Paragraphs 2 to 10 of Schedule 7.02(a)(iii) shall not exceed an amount equal to
15% of the Base Purchase Price.

 

De minimis and baskets

 

3.Seller shall not be liable for any Small Claim.

 

4.Seller shall not be liable for any Claim for Tax (other than a Claim for Tax
under Paragraph 1.1(c) of Part B of Schedule 6.01) unless and until the
aggregate liability of the Seller in respect of all Claims for Tax exceeds
$100,000, in which case the Seller shall (subject to Paragraph 2 above) be
liable for both the initial $100,000 and the excess.

 

5.Seller shall not be liable for any General Warranty Claim or any Environmental
Warranty Claim unless and until the aggregate liability of the Seller in respect
of all General Warranty Claims and Environmental Warranty Claims exceeds
$750,000, in which case the Seller shall (subject to Paragraphs 3 and 4 above)
be liable for both the initial $750,000 and the excess (and, for the avoidance
of doubt, any Claim for Tax made under the Tax Warranties or series of such
Claims for Tax with respect to related facts or circumstances for which the
Seller is not liable under the terms of Paragraph 4 above, shall count towards
the $750,000 referred to in this Paragraph 5).

 

115

 

 

Disclosure, information and knowledge

 

6.Seller shall have no liability in respect of any Warranty Claim, to the extent
that the matter or thing giving rise to the Warranty Claim:

 

a.is Disclosed; or

 

b.would be reasonably apparent from undertaking inspections or searches (only to
the extent available online) of:

 

i.Companies House in England and Wales in relation to the Seller and each member
of the Target Group that is a UK registered company and only with respect to
matters filed within the twenty-four (24) months prior to the date of this
Agreement; and

 

ii.the UK Land Registry (including the Land Charges Department), Local Land
Charges Registers and relevant statutory and local authorities in relation to
the Properties,

 

in each case on 14 February 2014.

 

Other exclusions and limitations:

 

7.Seller shall not be liable for any Warranty Claim (excluding a claim under the
Tax Warranties, to which the relevant provisions of Schedule 6.01 apply) to the
extent that:

 

7.1.provision, reserve or allowance in respect of the matter or thing giving
rise to the Warranty Claim has been made in the Balance Sheet or included as a
liability in the calculation of either Closing Working Capital or Closing
Indebtedness in the Closing Statement (but only to the extent of such provision,
reserve, allowance or inclusion) or the discharge thereof has been taken into
account in the Closing Statement or the Balance Sheet;

 

7.2.such liability arises or is increased as a result of:

 

7.2.1.any legislation not in force at the date of this Agreement which takes
effect retrospectively;

 

7.2.2.any act required to be taken by this Agreement or any of the Ancillary
Documents;

 

7.2.3.any voluntary act or transaction carried out by or on behalf of any member
of the Target Group on or after Closing, otherwise than (a) in the ordinary
course of the business of the Target Group or (b) pursuant to a legally binding
commitment created on or before Closing; or (c) required to be taken by any
member of the Target Group under Applicable Law;

 

116

 

 

7.2.4.the Damages to which the Warranty Claim relates has been recovered by
Buyer from any third party (including any insurer); or

 

7.2.5.the Warranty Claim or the matter or thing giving rise to the Warranty
Claim, has been or is made good or is otherwise compensated for.

 

Recovery Claims:

 

8.Subject to Paragraph 9 of this Schedule 7.02, where the Buyers are entitled to
recover from any person any sum in respect of any matter or event which gives
rise to a Warranty Claim (excluding a claim under the Tax Warranties to which
the relevant provisions of Schedule 6.01 apply), the Buyers shall, and shall
procure that each member of the Target Group shall, use its reasonable
endeavours to recover that sum and shall keep the Seller informed of the conduct
of such recovery. The Buyers shall not be restricted from pursuing that or any
other Warranty Claim in relation to the same subject matter against the Seller.
Any sum recovered by the Buyers before settlement or final determination of the
Warranty Claim to which this paragraph applies (less any costs and expenses
incurred by the Buyers and each member of the Target Group in recovering the sum
and any Tax attributable to or suffered in respect of the sum recovered) will
reduce the amount of the Warranty Claim by an equivalent amount. If recovery is
delayed until after the Warranty Claim has been satisfied by the Seller, the
Buyers shall (subject to the remaining provisions of this Paragraph 8) repay to
the Seller the amount so recovered (less any costs and expenses incurred by the
Buyers and each member of the Target Group in recovering the sum and any Tax
attributable to or suffered in respect of the sum recovered). If the amount so
recovered exceeds the amount of the Warranty Claim satisfied by the Sellers, the
Buyers shall be entitled to retain the excess.

 

9.Notwithstanding any of foregoing, nothing in this Schedule 7.02, shall oblige
the Buyers to take any action to recover any sum from any person in respect of
any matter or event which gives rise to a Warranty Claim if, in the reasonable
opinion of the Buyers, such action would be materially prejudicial to the
business interests of the Target Group.

 

No double recovery

 

10.Seller shall not be liable to pay damages or other compensation or
reimbursement more than once in respect of the same loss pursuant to any
Warranty Claims or claims in respect of a Specific Indemnity.

 

11.An Indemnifying Party shall not be liable under Clause 7.02(a) or
Clause 7.02(b), as applicable, for any Damages relating to any matter to the
extent that (i) the Indemnified Party has otherwise been compensated for such
Damages pursuant to the Purchase Price adjustment under Clause 2.07, (ii) the
Indemnified Party has recovered in respect of such Damages under another
provision of this Agreement or (iii) the Indemnified Party is US Buyer, and
UK Buyer has already recovered in respect of such Damages suffered by US Buyer
pursuant to the terms of this Agreement or the Indemnified Party is UK Buyer,
and US Buyer has already recovered in respect of such Damages suffered by UK
Buyer under the terms of this Agreement.

 

117

 

 

Mitigation

 

12.The Buyers shall take all such actions as may be reasonably necessary or as
the Seller may reasonably request in writing, to comply with its duty at common
law to mitigate any damages or loss suffered by it in respect of which a
Warranty Claim could be made, but, for the avoidance of doubt, this paragraph
shall not operate to impose any obligation on the parties, or to reduce any
amount recoverable, in relation to a claim made under the Tax Covenant.

 

Environmental Matters

 

13.Seller shall not be liable for any Damages arising under the Specific
Indemnity at Paragraph 1 of Schedule 7.02(a)(iii) (“Environmental Indemnity
Matters”) to the extent such Damages (i) result from or are increased by (A) any
sampling, testing or intrusive investigation by or on behalf of any Buyer
Indemnified Person or any of their agents or contractors after the Closing Date
of the ground, surface water, soil, subsurface strata, sediments or groundwater
of any Specific Environmental Indemnity Sites or (B) any disclosure to a
Governmental Authority or other third party by or on behalf of any Buyer
Indemnified Person or any of their agents or contractors, in the case of each of
(A) and (B), unless such sampling, testing, investigation or disclosure is
required by an Applicable Law or a relevant Governmental Authority acting in
accordance with Applicable Law or is reasonably necessary to address an imminent
and substantial harm to human health or safety or the environment or to respond
to an Environmental Third Party Claim against any Buyer Indemnified Person or
(C) any change in legislation or any new legislation which comes into force
after the Closing Date or (D) any material change of use, redevelopment,
cessation of operations or closure of any Specific Environmental Indemnity Site
by or on behalf of any Buyer Indemnified Person after the Closing Date or (ii)
exceed those Damages that satisfy, in a reasonable cost-effective manner, the
requirements of applicable Environmental Law or of a relevant Governmental
Authority acting in accordance with Environmental Law, and using, where
acceptable, risk-based standards, engineering or institutional controls for
industrial property use.

 

14.The Seller shall be liable for Damages relating to any claim under the
Specific Indemnity at Paragraph 1 of Schedule 7.02(a)(iii) only to the extent
that such Damages arise out of an Environmental Third Party Claim against a
Buyer Indemnified Person.

 

118

 

 

15.The Buyers (or the relevant Buyer Indemnified Person) shall have control of
any Environmental Third Party Claim in respect of which indemnification may be
sought in relation to an Environmental Indemnity Matter subject to such Buyer
Indemnified Person ensuring that:

 

15.1.it gives prompt notice in writing to the Seller of the Environmental Third
Party Claim;

 

15.2.it cooperates with and shall cause its Affiliates to cooperate with the
Seller and its Affiliates in the defense or pursuit of any Environmental Third
Party Claim

 

15.3.it furnishes or causes the Seller to be furnished with such records,
information, testimony, reports and other documents relating to the
Environmental Third Party Claim (including in relation to any proposed or actual
Remedial Works) as may reasonably be requested by the Seller;

 

15.4.it informs the Seller of and allows the Seller (and its legal and technical
advisors) to attend any conferences, discovery proceedings, hearings, trials,
appeals, and in relation to any proposed or actual Remedial Works, any site
visits and meetings with third parties and to attend and inspect the carrying
out of any Remedial Works and any investigations undertaken prior to any
Remedial Works and shall at the request of the Seller provide the Seller with
split samples in each case at the Seller's sole cost and expense; and

 

15.5.subject to the Seller indemnifying the relevant Buyer Indemnified Person
with respect to any Damages incurred by such Buyer Indemnified Person as a
result of any such action requested in accordance with this paragraph 15.5 the
Buyer shall (and shall procure any other relevant Buyer Indemnified Person
shall) (i) take all such actions as the Seller may reasonably request in writing
to negotiate, dispute or defend any Environmental Third Party Claim; (ii) not
admit liability in relation to nor settle or compromise any Environmental Third
Party Claim without the prior written consent of the Seller (such approval not
to be unreasonably withheld or delayed) and (iii) in relation to any proposal to
undertake any Remedial Works shall reasonably consult with the Seller and shall
comply with any reasonable request of the Seller including without limitation in
relation to the carrying out of and the scope of any Remedial Works and any
investigations undertaken prior to any Remedial Works, it being acknowledged
that in relation to such Remedial Works and investigations, such Buyer
Indemnified Person will be responsible for the physical carrying out of such on
the Specific Environmental Indemnity Sites.

 

16.In the event that the Seller and the Buyers are unable to agree:

 

16.1.the standard of Remedial Works which are necessary; and/or

 

119

 

 

16.2.any other factual or technical issue relating to an actual or potential
Environmental Indemnity Matter (but not any legal matter relating to the
interpretation of this Schedule or Schedule 7.02(a)(iii))

 

(“Unresolved Issue”) within 20 Business Days after receipt by either party of
notice from the other that the relevant issue is in dispute and that the party
giving such notice requires expert determination (unless it is resolved to the
satisfaction of that party during that period) then either party shall have the
right thereafter to refer the Unresolved Issue for binding determination to an
independent expert (“Expert”). If the parties fail to appoint an expert within
15 Business Days of referral then that Expert will be appointed by the President
for the time being of the Institute of Civil Engineers in the United Kingdom or
its U.S. or Hong Kong equivalent, as the case may be. The Expert shall, subject
to Paragraph 16.5 below, publish his determination within 20 Business Days after
his appointment of the Unresolved Issue in a private and confidential report to
the two parties.

 

16.3.The costs and expenses of the Expert shall be share equally by the parties,
unless the Expert agrees entirely for one party, in which case the other party
shall pay such Expert fees.

 

16.4.The Expert shall be an independent consultant and shall be required to have
at least 10 years’ experience in relation to matters of the same general
description and jurisdiction as the relevant Unresolved Issue.

 

16.5.The Expert shall be instructed to reach his determination within
20 Business Days of his appointment of the Unresolved Issue on the basis of the
information provided by the parties, unless the Expert bona fide believes that
such information is so incomplete, unrepresentative, unreliable or inconclusive
that it would be unreasonable for an expert to reach such a determination of the
Unresolved Issue on that basis in which case the Expert shall require such
further information as is appropriate to make its determination.

 

16.6.The Expert shall act as an expert and not as an arbitrator and the
determination of the Expert shall be final and binding on the parties and shall
be conclusive in any proceedings between the parties, save in the case of
manifest error.

 

17.In the event of any conflict between Paragraphs 13 to 16 of this Schedule
7.02 and any other provisions contained herein or in the Agreement, Paragraphs
13 through 16 shall prevail.

 



120



 